Exhibit 10.5
EXECUTION VERSION






--------------------------------------------------------------------------------



AMENDMENT NO. 1


TO


THIRD AMENDED AND RESTATED MASTER MOTOR VEHICLE LEASE AND SERVICING AGREEMENT
(Group VII),
dated as of June 17, 2015


among


RENTAL CAR FINANCE CORP.,
as Lessor,
DTG OPERATIONS INC.,
as a Lessee and Servicer,
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.,
as Master Servicer,
THE HERTZ CORPORATION,
as Lessee and Guarantor
and
those Permitted Lessees from time to time becoming Lessees thereunder





--------------------------------------------------------------------------------






WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------

Exhibit 10.5
EXECUTION VERSION

AMENDMENT NO. 1
TO THIRD AMENDED AND RESTATED MASTER MOTOR VEHICLE LEASE AND SERVICING AGREEMENT
(Group VII)
This Amendment No. 1, dated as of December 3, 2015 (this “Amendment”) to the
Third Amended and Restated Master Motor Vehicle Lease and Servicing Agreement
(Group VII), dated as of June 17, 2015 (the “RCFC Lease”), by and among Rental
Car Finance Corp., as lessor (“RCFC”), DTG Operations Inc., as a lessee and
servicer (“DTG Operations”), The Hertz Corporation, as guarantor (in such
capacity, the “Guarantor”), Dollar Thrifty Automotive Group, Inc., as master
servicer (the “Master Servicer”), and those Permitted Lessees from time to time
becoming Lessees pursuant to Section 12 of the RCFC Lease (each, an “Additional
Lessee”) (RCFC, DTG Operations, the Master Servicer, the Guarantor and each
Additional Lessee are collectively referred to herein as the “Parties”).
RECITALS:
WHEREAS, the parties hereto have previously entered into the RCFC Lease;
WHEREAS, the Parties wish to amend and supplement the RCFC Lease as provided
herein pursuant to Section 21 thereof;
NOW THEREFORE, the Parties hereto agree as follows:
1.Definitions.  Capitalized terms used in this Amendment not herein defined
shall have the meaning contained in the RCFC Lease.
2.    Amendment.  
(a)    The RCFC Lease is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages of the Amendment attached as Exhibit A hereto.
3.    Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of any of the Parties hereto under the
RCFC Lease, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the RCFC Lease,
all of which are hereby ratified and affirmed in all respects by each of the
Parties hereto and shall continue in full force and effect.  This Amendment
shall apply and be effective only with respect to the provisions of the RCFC
Lease specifically referred to herein and any references in the RCFC Lease to
the provisions of the RCFC Lease specifically referred to herein shall be to
such provisions as amended by this Amendment.



WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------




4.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PROVISIONS THEREOF
REGARDING CONFLICTS OF LAWS), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Any signature page to
this Amendment containing a manual signature may be delivered by facsimile
transmission or other electronic communication device capable of transmitting or
creating a printable written record, and when so delivered shall have the effect
of delivery of an original manually signed signature page.
[SIGNATURES ON FOLLOWING PAGES]





WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------

Exhibit 10.5
EXECUTION VERSION

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered as of the day and year first above written.








LESSOR:
RENTAL CAR FINANCE CORP.


By:     /s/ R. Scott Massengill            
Name: R. Scott Massengill
Title: Treasurer


Address:    225 Brae Boulevard
    Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746


LESSEE AND SERVICER:
DTG OPERATIONS, INC.


By:     /s/ R. Scott Massengill        
Name: R. Scott Massengill
Title: Vice President and Treasurer
Address:    225 Brae Boulevard
Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746




LESSEE AND GUARANTOR:
THE HERTZ CORPORATION


By:     /s/ R. Scott Massengill            
Name: R. Scott Massengill
Title: Senior Vice President and Treasurer
Address:    225 Brae Boulevard
Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746







WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------




GUARANTOR AND MASTER SERVICER:
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.




By:     /s/ R. Scott Massengill            
Name: R. Scott Massengill
Title: Treasurer
Address:    225 Brae Boulevard
Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:(201) 307-2000
Fax:     (201) 307-2746



























WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------




AGREED AND ACKNOWLEDGED
INTERMEDIARY:
VEXCO, LLC, as the Qualified Intermediary


By: /s/ Brenton J. Allen        
Name: Brenton J. Allen
Title: President


By: /s/ Aldrin M.F. Bayne        
Name: Aldrin M.F. Bayne
Title: Vice President


    







WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------

Exhibit 10.5
EXECUTION VERSION

EXHIBIT A







WEIL:\95452276\7\52399.0041

--------------------------------------------------------------------------------

EXECUTION VERSION






--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED MASTER MOTOR VEHICLE LEASE AND SERVICING AGREEMENT
(Group VII)
Dated as of June 17, 2015
among
RENTAL CAR FINANCE CORP.
as Lessor,
DTG OPERATIONS INC.,
as a Lessee and Servicer,
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
as Master Servicer,
THE HERTZ CORPORATION,
as Lessee and Guarantor
and
those Permitted Lessees from time to time becoming Lessees hereunder

--------------------------------------------------------------------------------








WEIL:\95390749\1\99910.6247WEIL:\95390749\7\52399.0041

--------------------------------------------------------------------------------









Table of Contents


Page



Table of Contents
Page
1.
DEFINITIONS AND CONSTRUCTION    2

1.1.
Definitions    2

1.2.
Construction    2

2.
NATURE OF AGREEMENT    3

2.1.
Lease of Vehicles    3

2.2.
Certain Transfers    5

2.3.
Lessee’s Right to Purchase Lease Vehicles    6

2.4.
Return    6

2.5.
Redesignation of Vehicles    6

2.6.
Hell-or-High-Water Lease    8

3.
TERM    9

3.1.
Vehicle Term    9

3.2.
Master Motor Vehicle Operating Lease Term    10

4.
RENT AND LEASE CHARGES    11

4.1.
Depreciation Records and Depreciation Charges    11

4.2.
Monthly Base Rent    11

4.3.
Final Base Rent    11

4.4.
Program Vehicle Depreciation Assumption True-Up Amount    11

4.5.
Monthly Variable Rent    12

4.6.
Casualty; Ineligible Vehicles    12

4.7.
Payments    12

4.8.
Making of Payments    14

4.9.
Prepayments    14

4.10.
Ordering and Delivery Expenses    14

4.11.
Unexpired License Plate Credits    14

5.
VEHICLE OPERATIONAL COVENANTS    14

5.1.
NET LEASE    14

5.2.
Vehicle Use    15

5.3.
Non-Disturbance    17

5.4.
Manufacturer’s Warranties    17

5.5.
Series 2010-3 Program Vehicle Condition Notices    17

6.
MASTER SERVICER FUNCTIONS AND COMPENSATION    18

6.1.
Master Servicer Functions with Respect to Lease Vehicle Returns, Disposition and
Invoicing    18

6.2.
Servicing Standard    19

6.3.
Master Servicer Acknowledgment    19

6.4.
Master Servicer’s Monthly Fee    19

6.5.
Sub-Servicers    19

7.
CERTAIN REPRESENTATIONS AND WARRANTIES    19

7.1.
Organization; Power; Qualification    19

7.2.
Authorization; Enforceability    20

7.3.
Compliance    20

7.4.
Governmental Approvals    20




i





--------------------------------------------------------------------------------







Table of Contents
(continued)
Page



Table of Contents
(continued)
Page
7.5.
Financial Statements    20

7.6.
Investment Company Act    21

7.7.
Supplemental Documents True and Correct    21

7.8.
ERISA    21

7.9.
Indemnification Agreement    21

7.10.
Eligible Vehicles    21

8.
CERTAIN AFFIRMATIVE COVENANTS    21

8.1.
Corporate Existence; Foreign Qualification    21

8.2.
Books, Records, Inspections and Access to Information    22

8.3.
ERISA    23

8.4.
Merger    23

8.5.
Reporting Requirements    23

9.
DEFAULT AND REMEDIES THEREFOR    25

9.1.
Events of Default    25

9.2.
Effect of Operating Lease Event of Default    26

9.3.
Rights of Lessor Upon Operating Lease Event of Default    26

9.4.
HVF II Group II Liquidation Event and Non-Performance of Certain Covenants    27

9.5.
Measure of Damages    28

9.6.
Servicer Default    28

9.7.
Application of Proceeds    29

10.
CERTIFICATION OF TRADE OR BUSINESS USE    29

11.
GUARANTY    29

11.1.
Guaranty    29

11.2.
Scope of Guarantor’s Liability    30

11.3.
Lessor’s Right to Amend; Assignment of Lessor’s Rights in Guaranty    30

11.4.
Waiver of Certain Rights by Guarantor    30

11.5.
Guarantor to Pay Lessor’s Expenses    31

11.6.
Reinstatement    31

11.7.
Third-Party Beneficiaries    31

12.
ADDITIONAL LESSEES    31

13.
LIENS AND ASSIGNMENTS    33

13.1.
Rights of Lessor Assigned to Trustee    33

13.2.
Right of the Lessor to Assign this Agreement    33

13.3.
Limitations on the Right of the Lessees to Assign this Agreement    33

13.4.
Liens    34

14.
NON-LIABILITY OF LESSOR    34

15.
NO PETITION    35

16.
SUBMISSION TO JURISDICTION    35

17.
GOVERNING LAW    35

18.
JURY TRIAL    35




ii


WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------







Table of Contents
(continued)
Page



Table of Contents
(continued)
Page
19.
NOTICES    36

20.
ENTIRE AGREEMENT    36

21.
MODIFICATION AND SEVERABILITY    37

22.
SURVIVABILITY    37

23.
HEADINGS    37

24.
EXECUTION IN COUNTERPARTS    37

25.
ELECTRONIC EXECUTION    37

26.
LESSEE TERMINATION AND RESIGNATION    37

27.
THIRD-PARTY BENEFICIARIES    38

Annex A--Form of Affiliate Joinder


Exhibit A    Form of Lease Resignation Notice









iii


WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED MASTER MOTOR VEHICLE LEASE AND SERVICING AGREEMENT
(Group VII)
This Third Amended and Restated Master Motor Vehicle Lease and Servicing
Agreement (Group VII) (as amended, modified or supplemented from time to time in
accordance with the provisions hereof, this “Agreement”), dated as of June 17,
2015, by and among:
Rental Car Finance Corp., an Oklahoma corporation (“RCFC”), as lessor (in such
capacity, the “Lessor”);
DTG OPERATIONS, INC., an Oklahoma corporation (“DTG”), as a lessee and servicer
(in such capacity, the “Servicer”);
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware corporation (“DTAG”), as
master servicer (in such capacity, the “Master Servicer”);
THE HERTZ CORPORATION, a Delaware corporation (“Hertz”), as guarantor; and
those various Permitted Lessees (as defined herein) from time to time becoming
Lessees hereunder pursuant to Section 12 hereof (each, an “Additional Lessee”),
as lessees (Hertz, DTG and the Additional Lessees, in their capacities as
lessees, each a “Lessee” and, collectively, the “Lessees”).
RECITALS
WHEREAS, the Lessor , entered into the Second Amended and Restated Master Motor
Vehicle Lease and Servicing Agreement, dated as of November 25, 2013 (the “Prior
Group VII Lease”) among DTG Operations, as Lessee and Servicer, and DTAG, as
Master Servicer, and Hertz, as Guarantor;
WHEREAS, Section 21 of the Prior Group VII Lease permits the Lessor, each Lessee
and the Master Servicer to amend the Prior Group VII Lease subject to certain
conditions set forth therein;
WHEREAS, the Lessor may in the future purchase automobiles, vans and light-duty
trucks from Hertz General Interest LLC (“HGI”) or another affiliate of Hertz
pursuant to the Purchase Agreement and from various other parties on
arm’s-length terms pursuant to one or more other motor vehicle purchase
agreements or otherwise, in each case, that the Lessor determines shall be
leased hereunder;
WHEREAS, the Lessor, each Lessee and the Master Servicer, in accordance with
Section 21 of the Prior Group VII Lease desire to amend and restate the Prior
Group VII Lease in its entirety as set forth herein;





WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENT
1.DEFINITIONS AND CONSTRUCTION
1.1.    DEFINITIONS. As used in this Agreement and unless the context requires a
different meaning, capitalized terms used herein shall have the meanings
ascribed thereto in Schedule I hereto and, if not defined therein, shall have
the meanings assigned to such terms in the Series 2010-3 Supplement.
1.2.    CONSTRUCTION. In this Agreement, including the preamble, recitals,
attachments, schedules, annexes, exhibits and joinders hereto, unless the
context otherwise requires:
(a)    the singular includes the plural and vice versa;
(b)    references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented, restated and otherwise modified from time to
time and to any successor or replacement agreement or document, as applicable
(unless otherwise stated);
(c)    reference to any Person includes such Person's successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to any Person in a particular capacity only refers to
such Person in such capacity;
(d)    reference to any gender includes the other gender;
(e)    reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
(f)    “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;
(g)    with respect to the determination of any period of time, “from” means
“from and including” and “to” means “to but excluding”;
(h)    the language used in this Agreement will be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party;

2
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(i)    as used in this Agreement, the term “title” refers to a Certificate of
Title or other similar form of vehicle title and is intended by each party
hereto to include the terms “vehicle registration” and “vehicle license plate,”
unless specified otherwise;
(j)    as used in this Agreement, the term (and each defined term including the
term) “rental”, when used in the context of customer rentals, daily car rental
businesses, normal daily rental operations and daily motor vehicle rental
industries is intended by each party hereto to include car sharing businesses,
operations and platforms; and
(k)    unless specified otherwise, “titling” will be deemed to include the acts
of registering a vehicle, including the registering of the license plates of a
vehicle.
2.NATURE OF AGREEMENT. (a) Each Lessee and the Lessor intend that this Agreement
is a lease and that the relationship between the Lessor and such Lessee pursuant
hereto shall always be only that of lessor and lessee, and each Lessee hereby
declares, acknowledges and agrees that the Lessor is the owner of the Lease
Vehicles, and legal title to the Lease Vehicles is either held by the Lessor
directly or through the Nominee pursuant to the Nominee Agreement. No Lessee
shall acquire by virtue of this Agreement any right, equity, title or interest
in or to any Lease Vehicles, except the leasehold interest and option to
purchase established by this Agreement. The parties agree that this Agreement is
a “true lease” and agree to treat the leasehold interest established by this
Agreement as a lease for all purposes, including accounting, regulatory and
otherwise, except it will be disregarded for tax purposes to the extent the
Lessor and one or more Lessees are treated as the same taxpayer under the Code
or under applicable state tax laws.
(b)    GRANT OF SECURITY INTEREST. If, notwithstanding the intent of the parties
to this Agreement, the leasehold interest established by this Agreement is
deemed by any court, tribunal, arbitrator or other adjudicative authority (each,
a “Court”) in any proceeding, including any proceeding under any bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
law affecting creditors’ rights to constitute a financing arrangement or
otherwise not to constitute a “true lease” with respect to the Lease Vehicles,
then it is the intention of the parties that this Agreement together with the
Collateral Agency Agreement, as such agreements apply to the Lease Vehicles,
shall constitute a security agreement under applicable law (and such Lease
Vehicles shall be deemed to be Lessee Grantor Master Collateral).  Each Lessee
hereby acknowledges that it has granted to the Collateral Agent, pursuant to the
Collateral Agency Agreement, for the benefit of the Trustee, a first priority
security interest in all of such Lessee’s right, title and interest in and to
its Lessee Grantor Master Collateral (as defined therein) as collateral security
for the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all of the obligations and
liabilities of such Lessee to the Lessor and the Trustee, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement and any other document made, delivered or given in connection
herewith, whether on account of rent, principal, interest, reimbursement
obligations, fees, indemnities, costs, or expenses (including all fees and

3
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

disbursements of counsel to the Lessor or the Trustee that are required to be
paid by such Lessee pursuant to the terms hereof).
2.1.    Lease of Vehicles.
(a)    Agreement to Lease. From time to time, subject to the terms and
provisions hereof (including satisfaction of the conditions precedent set forth
in Section 2.1(b)), the Lessor agrees to lease to each Lessee, and each Lessee
agrees to lease from the Lessor those certain Lease Vehicles identified on Lease
Vehicle Acquisition Schedules and Intra-Lease Lessee Transfer Schedules produced
from time to time by or on behalf of such Lessee pursuant to Sections 2.1(c) and
2.2(b), respectively.
(b)    Conditions Precedent to Lease of Leased Vehicles. The agreement of the
Lessor to commence leasing any Lease Vehicle to any Lessee hereunder is subject
to the following conditions precedent being satisfied on or prior to the Vehicle
Operating Lease Commencement Date for such Lease Vehicle:
(i)    No Default. No Series 2010-3 Operating Lease Event of Default shall have
occurred and be continuing on the Vehicle Operating Lease Commencement Date for
such Lease Vehicle or would result from the leasing of such Lease Vehicle
hereunder, and no Series 2010-3 Potential Operating Lease Event of Default with
respect to any event or condition specified in Section 9.1.1, Section 9.1.5 or
Section 9.1.8 shall have occurred and be continuing on the Vehicle Operating
Lease Commencement Date for such Lease Vehicle or would result from the leasing
of such Lease Vehicle hereunder;
(ii)    Funding. RCFC shall have sufficient available funds constituting Series
2010-3 Collateral available under the Series 2010-3 Supplement or otherwise to
purchase such Lease Vehicle;
(iii)    Representations and Warranties. The representations and warranties
contained in Section 7 are true and correct in all material respects (unless any
such representation or warranty contains a materiality limitation by its terms,
in which case such representation or warranty shall be true and correct) as of
such date (unless any such representation or warranty by its terms makes
reference to a specific date, in which case, such representation or warranty
shall be true and correct for such specific date); and
(iv)    Eligible Vehicle. Such Lease Vehicle is a Series 2010-3 Eligible
Vehicle.
(c)    Lease Vehicle Acquisition Schedules. From time to time, each Lessee shall
deliver or cause to be delivered to the Lessor one or more schedules identifying
the vehicles such Lessee desires to lease from the Lessor hereunder, which
schedules shall include the Basic Lease Vehicle Information (each such schedule,
a “Lease Vehicle Acquisition Schedule”). Each Lessee hereby agrees that each
such delivery of a Lease Vehicle Acquisition Schedule shall be deemed hereunder
to constitute a representation and warranty by such Lessee, to and in favor of
the

4
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

Lessor, that each condition precedent to the leasing of the Lease Vehicles
identified in such Lease Vehicle Acquisition Schedule has been or will be
satisfied as of the date of such delivery.
(d)    Lease Vehicle Acceptance or Nonconforming Lease Vehicle Rejection. With
respect to any vehicle identified on a Lease Vehicle Acquisition Schedule and
made available for lease by the Lessor to any Lessee, such Lessee shall have the
right to inspect such vehicle within five (5) calendar days of receipt (the
“Inspection Period”) of such vehicle and either accept or, if such vehicle is a
Nonconforming Lease Vehicle, reject such vehicle; provided that, such Lessee
shall be deemed to have accepted such vehicle as a Lease Vehicle unless it has
notified the Lessor in writing that such vehicle is a Nonconforming Lease
Vehicle during the Inspection Period (the delivery date of such written notice,
the “Rejection Date”). If such Lessee timely notifies the Lessor that such
vehicle is a Nonconforming Lease Vehicle (such Nonconforming Lease Vehicle with
respect to which such Lessee has so notified the Lessor, a “Rejected Vehicle”),
then the Lessor shall either (i) promptly lease such Rejected Vehicle to another
Lessee or to an Alternative Lease Lessee pursuant to Section 2.2 or (ii) cause
the Master Servicer to dispose of such Rejected Vehicle (including by returning
such Rejected Vehicle to the seller thereof) in accordance with Section 6.1.
2.2.    Certain Transfers.
(a)    Inter-Lease Transfers. From time to time, a particular Lessee (a
“Reallocating Lessee”) may desire to cease leasing a Lease Vehicle hereunder and
an Alternative Lease Lessee may desire to commence leasing such Lease Vehicle
pursuant to another Segregated Series Lease. With respect to any Lease Vehicle,
upon delivery by such Reallocating Lessee to the Lessor of written notice
identifying by VIN each Lease Vehicle to be so transferred from such
Reallocating Lessee to such Alternative Lease Lessee (such notice, an
“Inter-Lease Reallocation Schedule”) and upon satisfaction of each condition set
forth in clauses (i) and (ii) below with respect to such Lease Vehicle, such
Lease Vehicle identified in such Inter-Lease Reallocation Schedule (such Lease
Vehicle, a “Reallocated Vehicle”) shall cease to be leased by such Reallocating
Lessee and shall contemporaneously commence being leased to such Alternative
Lease Lessee pursuant to another Segregated Series Lease, and each Reallocating
Lessee agrees that upon such a transfer of such Lease Vehicle from such Lessee
to an Alternative Lease Lessee (each such transfer, an “Inter-Lease Vehicle
Reallocation”), such Reallocating Lessee relinquishes all rights that it has in
such Lease Vehicle pursuant to this Agreement. Each Inter-Lease Reallocation
Schedule may be delivered electronically (including by e-mail, file transfer
protocol or otherwise) and may be delivered directly by the applicable
Reallocating Lessee or on its behalf by any agent or designee of such
Reallocating Lessee. Each Inter-Lease Vehicle Reallocation shall be subject to
the satisfaction of each of the following conditions as of the effective date of
such Inter-Lease Vehicle Reallocation (the first date on which each such
condition precedent shall have been satisfied, the “Inter-Lease Vehicle
Reallocation Effective Date”):
(i)    an amount equal to the Net Book Value of such Lease Vehicle as of the
later of (A) the first day of the calendar month in which such Inter-Lease
Vehicle Reallocation Effective Date occurred and (B) the Vehicle Operating Lease

5
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

Commencement Date with respect to such Lease Vehicle minus the Final Base Rent
for such Lease Vehicle as of such Inter-Lease Vehicle Reallocation Effective
Date, shall have been deposited in the Series 2010-3 Collection Account; and
(ii)    each condition precedent to the lease of such Lease Vehicle under the
Segregated Series Lease pursuant to which such Lease Vehicle will be leased
immediately following such Inter-Lease Vehicle Reallocation shall have been
satisfied.
(b)    Intra-Lease Transfers. From time to time, a particular Lessee (the
“Transferor Lessee”) may desire to cease leasing a Lease Vehicle hereunder and
another Lessee (the “Transferee Lessee”) may desire to commence leasing such
Lease Vehicle hereunder. Upon delivery by such Lessees to the Lessor of written
notice identifying by VIN each Lease Vehicle to be so transferred from such
Transferor Lessee to such Transferee Lessee (such notice, an “Intra-Lease Lessee
Transfer Schedule”), each Lease Vehicle identified in such Intra-Lease Lessee
Transfer Schedule shall cease to be leased by the Transferor Lessee and shall
contemporaneously commence being leased to the Transferee Lessee. Each Lessee
agrees that upon such a transfer of any Lease Vehicle from one Lessee to another
Lessee pursuant to this Agreement, such Transferor Lessee relinquishes all
rights that it has in such Lease Vehicle pursuant to this Agreement. Each
Intra-Lease Lessee Transfer Schedule may be delivered electronically and may be
delivered directly by either the applicable Transferor Lessee or the applicable
Transferee Lessee or on behalf of either such party by any agent or designee of
such party.
2.3.    Lessee’s Right to Purchase Lease Vehicles. Each Lessee shall have the
option, exercisable with respect to any Lease Vehicle leased by such Lessee
hereunder during such Lease Vehicle’s Vehicle Term, to purchase such Lease
Vehicle for an amount equal to the greater of (i) the Net Book Value of such
Lease Vehicle or (ii) the Market Value of such Lease Vehicle, in each case, as
of the date such amount shall be deposited in the Series 2010-3 Collection
Account (the greater of such amounts being referred to as the “Lease Vehicle
Buyout Price”). In addition, no Lessee shall be permitted to purchase any Leased
Vehicle leased by it from the Lessor pursuant to the Purchase Agreement.
2.4.    Return. (a) Lessee Right to Return. Any Lessee may return any Lease
Vehicle (other than any Lease Vehicle that has experienced a Casualty or become
an Ineligible Vehicle) then leased by such Lessee at any time prior to such
Lease Vehicle’s Maximum Lease Termination Date to the Master Servicer at the
location for such Lease Vehicle’s return reasonably specified by the Master
Servicer; provided that, for the avoidance of doubt, the Vehicle Term for such
Lease Vehicle will continue until the Vehicle Operating Lease Expiration Date
thereof, notwithstanding the prior return of such Lease Vehicle pursuant to this
Section 2.4(a).
(b)    Lessee Obligation to Return. Each Lessee shall return each Lease Vehicle
leased by such Lessee on or prior to such Lease Vehicle’s Maximum Lease
Termination Date to the Master Servicer at the location for such Lease Vehicle’s
return reasonably specified by the Master Servicer (taking into account
transportation costs and expected realizable disposition proceeds).

6
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

2.5.    Redesignation of Vehicles.
(a)    Mandatory Series 2010-3 Program Vehicle to Series 2010-3 Non-Program
Vehicle Redesignations. With respect to any Lease Vehicle that is a Series
2010-3 Program Vehicle leased by any Lessee hereunder as of any date of
determination, the Lessor shall on the date specified in Section 2.5(d)
redesignate such Lease Vehicle as a Series 2010-3 Non-Program Vehicle, if:
(i)    a Series 2010-3 Manufacturer Event of Default is continuing with respect
to the Manufacturer of such Lease Vehicle as of such date, or
(ii)    as of any such date occurring after the Minimum Program Term End Date
with respect to such Lease Vehicle, such Lease Vehicle were returned as of such
date pursuant to the terms of the Series 2010-3 Manufacturer Program with
respect to such Lease Vehicle, the Series 2010-3 Manufacturer of such Lease
Vehicle would not be obligated to pay a repurchase price for such Lease Vehicle,
or guarantee the disposition proceeds to be received for such Vehicle, in each
case in an amount at least equal to (1) the Net Book Value of such Lease
Vehicle, as of such date minus (2) the Final Base Rent that would be payable in
respect of such Lease Vehicle, assuming that such date were the Disposition Date
for such Lease Vehicle, minus (3) the Series 2010-3 Excess Mileage Charges with
respect to such Lease Vehicle, that would be applicable as of such date,
assuming that such date were the Disposition Date, minus (4) the Series 2010-3
Excess Damage Charges with respect to such Lease Vehicle, that would be
applicable as of such date, assuming that such date were the Disposition Date,
minus (5) the Pre-VOLCD Program Vehicle Depreciation Amount paid or payable with
respect to such Lease Vehicle as of such date, minus (6) the Program Vehicle
Depreciation Assumption True-Up Amount paid or payable with respect to such
Lease Vehicle, as of such date.
(b)    Optional Series 2010-3 Program Vehicle to Series 2010-3 Non-Program
Vehicle Redesignations. In addition to Section 2.5(a) and without limitation
thereto, with respect to any Lease Vehicle that is a Series 2010-3 Program
Vehicle leased by any Lessee hereunder as of any date of determination, such
Lessee may redesignate such Lease Vehicle as a Series 2010-3 Non-Program Vehicle
upon written notice to the Lessor (which written notice may be delivered
electronically and may be delivered directly by such Lessee or on its behalf by
any agent or designee of such Lessee); provided that, such Lessee shall not
redesignate any Series 2010-3 Program Vehicle as a Series 2010-3 Non-Program
Vehicle pursuant to this Section 2.5(b) if, after giving effect to such
redesignation, an HVF II Group II Aggregate Asset Amount Deficiency would exist,
unless such redesignation would decrease the amount of such HVF II Group II
Aggregate Asset Amount Deficiency.
(c)    Series 2010-3 Non-Program Vehicle to Series 2010-3 Program Vehicle
Redesignations. With respect to any Lease Vehicle that is a Series 2010-3
Non-Program Vehicle leased by any Lessee hereunder as of any date of
determination, if such Lease Vehicle was previously designated as a Series
2010-3 Program Vehicle, then such Lessee may redesignate such Lease Vehicle as a
Series 2010-3 Program Vehicle upon written notice to the Lessor (which written
notice may be delivered electronically and may be delivered directly by such
Lessee or

7
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

on its behalf by any agent or designee of such Lessee); provided that, such
Lessee may not redesignate any such Lease Vehicle as a Series 2010-3 Program
Vehicle if such Lease Vehicle would then be required to be redesignated as a
Series 2010-3 Non-Program Vehicle pursuant to Section 2.5(a) after designating
such Lease Vehicle as a Series 2010-3 Program Vehicle.
(d)    Timing of Redesignations. With respect to any redesignation to be
effected pursuant to Section 2.5(a), such redesignation shall occur as of the
first calendar day of the calendar month following the date on which the
applicable event or condition described in Section 2.5(a)(i) or (ii) occurs.
With respect to any redesignation to be effected pursuant to Section 2.5(b) or
2.5(c), such redesignation shall occur as of the first calendar day of the
calendar month immediately following the calendar month of the date written
notice was delivered by the applicable Lessee of such redesignation.
(e)    Series 2010-3 Program Vehicle to Series 2010-3 Non-Program Vehicle
Redesignation Payments. With respect to any Lease Vehicle that is redesignated
as a Series 2010-3 Non-Program Vehicle pursuant to Section 2.5(a) or Section
2.5(b), the Lessee of such Lease Vehicle as of the close of business on the date
of such redesignation shall pay to the Lessor on the Payment Date following the
effective date of such redesignation, as determined in accordance with Section
2.5(d), an amount equal to the excess, if any, of the Net Book Value of such
Lease Vehicle over the Market Value of such Lease Vehicle, in each case, as of
the date of such redesignation (such excess, if any, for such Lease Vehicle, a
“Redesignation to Non-Program Amount”).
(f)    Series 2010-3 Non-Program Vehicle to Series 2010-3 Program Vehicle
Redesignation Payments. With respect to any Lease Vehicle that is redesignated
as a Series 2010-3 Program Vehicle pursuant to Section 2.5(c), the Lessor shall
pay to the Lessee of such Lease Vehicle on the Payment Date following the
effective date of such redesignation, as determined in accordance with Section
2.5(d), an amount equal to the excess, if any, of the Net Book Value of such
Lease Vehicle (as of the date of such redesignation and calculated assuming that
such Lease Vehicle had never been designated as a Series 2010-3 Non-Program
Vehicle) over the Net Book Value of such Lease Vehicle (as of the date of such
redesignation but without giving effect to such Lease Vehicle’s redesignation as
a Series 2010-3 Program Vehicle) (such excess, if any, for such Lease Vehicle
and such redesignation, the “Redesignation to Program Amount”); provided that,
(i)    no payment shall be required to be made and no payment may be made by the
Lessor pursuant to this Section 2.5(f) to the extent that a Series 2010-3
Amortization Event or a Series 2010-3 Potential Amortization Event exists or
would be caused by such payment,
(ii)    the amount of any such payment to be made by the Lessor on any such date
shall be capped at and be paid from (and the obligation of the Lessor to make
such payment on such date shall be limited to) the amount of funds available to
the Lessor on such date, and

8
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(iii)    if any such payment from the Lessor is limited in amount pursuant to
the foregoing clause (i) or (ii), the Lessor shall pay to such Lessee the funds
available to the Lessor on such Payment Date and shall pay to such Lessee on
each Payment Date thereafter the amount available to the Lessor until such
Redesignation to Program Amount has been paid in full to such Lessee.
2.6.    Hell-or-High-Water Lease. THIS AGREEMENT SHALL BE A NET LEASE, AND EACH
LESSEE’S OBLIGATION TO PAY ALL RENT AND OTHER SUMS HEREUNDER SHALL BE ABSOLUTE
AND UNCONDITIONAL, AND SHALL NOT BE SUBJECT TO ANY ABATEMENT, SETOFF,
COUNTERCLAIM, DEDUCTION OR REDUCTION FOR ANY REASON WHATSOEVER. The obligations
and liabilities of each Lessee hereunder shall in no way be released, discharged
or otherwise affected (except as may be expressly provided herein) for any
reason, including without limitation:
(i)    any defect in the condition, merchantability, quality or fitness for use
of the Lease Vehicles or any part thereof;
(ii)    any damage to, removal, abandonment, salvage, loss, scrapping or
destruction of or any requisition or taking of the Lease Vehicles or any part
thereof;
(iii)    any restriction, prevention or curtailment of or interference with any
use of the Lease Vehicles or any part thereof;
(iv)    any defect in or any Lien on title to the Lease Vehicles or any part
thereof;
(v)    any change, waiver, extension, indulgence or other action or omission in
respect of any obligation or liability of such Lessee or the Lessor;
(vi)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Lessee, the
Lessor or any other Person, or any action taken with respect to this Agreement
by any trustee or receiver of any Person mentioned above, or by any court;
(vii)    any claim that such Lessee has or might have against any Person,
including without limitation the Lessor;
(viii)    any failure on the part of the Lessor or such Lessee to perform or
comply with any of the terms hereof or of any other agreement;
(ix)    any invalidity or unenforceability or disaffirmance of this Agreement or
any provision hereof or any of the other Series 2010-3 Related Documents or any
provision of any thereof, in each case whether against or by such Lessee or
otherwise;
(x)    any insurance premiums payable by such Lessee with respect to the Lease
Vehicles; or

9
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(xi)    any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not such Lessee shall have notice or knowledge of any of
the foregoing and whether or not foreseen or foreseeable.
This Agreement shall not be cancellable by any Lessee (subject to Section 26)
and, except as expressly provided by this Agreement, each Lessee, to the extent
permitted by law, waives all rights now or hereafter conferred by statute or
otherwise to quit, terminate or surrender this Agreement, or to any diminution
or reduction of Rent or other amounts payable by such Lessee hereunder. All
payments by each Lessee made hereunder shall be final (except to the extent of
adjustments provided for herein), absent manifest error and, except as otherwise
provided herein, no Lessee shall seek to recover any such payment or any part
thereof for any reason whatsoever, absent manifest error. All covenants and
agreements of each Lessee herein shall be performed at its cost, expense and
risk unless expressly otherwise stated.
3.    TERM.
3.1.    Vehicle Term.
(a)    Vehicle Operating Lease Commencement Date. The “Vehicle Operating Lease
Commencement Date” with respect to any Lease Vehicle shall mean the date
referenced in the applicable Lease Vehicle Acquisition Schedule with respect to
such Lease Vehicle but in no event shall such date be a date later than the date
that funds are expended by RCFC to acquire such Lease Vehicle (such date of
payment, the “Vehicle Funding Date” for such Lease Vehicle).
(b)    Vehicle Term for Lease Vehicles Without a Special Term. The “Vehicle
Term” with respect to each Lease Vehicle (other than a Lease Vehicle that has a
Special Term) shall extend from the Vehicle Operating Lease Commencement Date
through the earliest of:
(i)    the Disposition Date with respect to such Lease Vehicle;
(ii)    if such Lease Vehicle becomes a Rejected Vehicle, the Rejection Date
with respect to such Rejected Vehicle;
(iii)    if such Lease Vehicle becomes a Reallocated Vehicle, the Inter-Lease
Vehicle Reallocation Effective Date with respect to such Reallocated Vehicle;
and
(iv)    the Maximum Lease Termination Date with respect to such Lease Vehicle
(the earliest of such four dates being referred to as the “Vehicle Operating
Lease Expiration Date” for such Lease Vehicle).
(c)    Vehicle Term For Lease Vehicles With A Special Term.
(i)    Each Lease Vehicle titled in a state or commonwealth referenced in the
definition of Special Term shall have a Special Term as set forth opposite such
state or commonwealth in such definition.

10
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(ii)    The “Vehicle Term” with respect to each Lease Vehicle that has a Special
Term shall extend from the Vehicle Operating Lease Commencement Date for such
Lease Vehicle through the earlier to occur of the last day of the Special Term
applicable to such Lease Vehicle and the date that would be the Vehicle
Operating Lease Expiration Date for such Lease Vehicle if such Lease Vehicle did
not have a Special Term; provided that, at the expiration of each Special Term
with respect to such Lease Vehicle, the lease of such Lease Vehicle shall
automatically be renewed for a successive Special Term applicable to such Lease
Vehicle, until the earlier to occur of the Maximum Lease Termination Date with
respect to such Lease Vehicle and the date that would be the Vehicle Operating
Lease Expiration Date for such Lease Vehicle if such Lease Vehicle did not have
a Special Term.
(d)    Lease Vehicles with Multiple Vehicle Terms. For the avoidance of doubt,
with respect to any Lease Vehicle that experiences more than one Vehicle Term
pursuant to this Agreement, each such Vehicle Term with respect to such Lease
Vehicle will be treated as an independent Vehicle Term for all purposes
hereunder.
3.2.    Master Motor Vehicle Operating Lease Term. The “Operating Lease
Commencement Date” shall mean the Series 2010-3 Closing Date. The “Operating
Lease Expiration Date” shall mean the later of (i) the date of the final payment
in full of the Series 2010-3 Note and (ii) the Vehicle Operating Lease
Expiration Date for the last Lease Vehicle leased by the Lessee hereunder. The
“Term” of this Agreement shall mean the period commencing on the Operating Lease
Commencement Date and ending on the Operating Lease Expiration Date.
4.    RENT AND LEASE CHARGES. Each Lessee will pay Rent due and payable on a
monthly basis as set forth in this Section 4.
4.1.    Depreciation Records and Depreciation Charges. On each Business Day, the
Lessor shall establish or cause to be established the Depreciation Charge with
respect to each Lease Vehicle, and the Lessor shall maintain, and upon request
by a Lessee, deliver or cause to be delivered to such Lessee a record of such
Depreciation Charges (such record, the “Depreciation Record”) with respect to
each Lease Vehicle leased by such Lessee as of such date, the delivery of which
may be satisfied by the Lessor posting or causing to be posted such depreciation
records to a password-protected website made available to such Lessees or by any
other reasonable means of electronic transmission (including, without
limitation, email or other file transfer protocol), and may be made directly by
the Lessor or on its behalf by any agent or designee of the Lessor.
4.2.    Monthly Base Rent. With respect to any Payment Date and any Lease
Vehicle (other than a Lease Vehicle that became a Reallocated Vehicle during the
Related Month with respect to such Payment Date or with respect to which the
Disposition Date occurred during such Related Month), the “Monthly Base Rent”
with respect to such Lease Vehicle for such Payment Date shall equal the pro
rata portion (based upon the number of days in the Related Month with respect to
such Payment Date that were included in the Vehicle Term for such Lease

11
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

Vehicle) of the Depreciation Charge for such Lease Vehicle as of the last day of
such Related Month calculated on a 30/360 day basis.
4.3.    Final Base Rent. With respect to any Payment Date and any Lease Vehicle
(x) that became a Reallocated Vehicle during the Related Month with respect to
such Payment Date or (y) with respect to which the Disposition Date occurred
during such Related Month, the “Final Base Rent” with respect to any such Lease
Vehicle for such Payment Date shall equal:
(a)    if a Disposition Date with respect to such Lease Vehicle occurred during
such Related Month, then an amount equal to the pro rata portion (based upon the
number of days in such Related Month that were included in the Vehicle Term for
such Lease Vehicle) of the Depreciation Charge for such Lease Vehicle as of such
Disposition Date, calculated on a 30/360 day basis, and
(b)    if such Lease Vehicle became a Reallocated Vehicle during such Related
Month, then an amount equal to the pro rata portion (based upon the number of
days in such Related Month that were included in the Vehicle Term for such Lease
Vehicle) of the Depreciation Charge for such Lease Vehicle as of the date such
Lease Vehicle became a Reallocated Vehicle pursuant to Section 2.2, calculated
on a 30/360 day basis.
4.4.    Program Vehicle Depreciation Assumption True-Up Amount. If the Program
Vehicle Depreciation Assumption True-Up Amount with respect to any Lease Vehicle
is a positive number as of the first day following the end of the Estimation
Period for such Lease Vehicle, then the Lessee of such Lease Vehicle shall pay
the Lessor such Program Vehicle Depreciation Assumption True-Up Amount with
respect to such Lease Vehicle in accordance with Section 4.7.1.
4.5.    Monthly Variable Rent. The “Monthly Variable Rent” for each Payment Date
and each Lease Vehicle (w) leased hereunder as of the last day of the Related
Month with respect to such Payment Date, (x) the Disposition Date in respect of
which occurred during such Related Month, (y) that became a Reallocated Vehicle
during such Related Month or (z) that was purchased by the applicable Lessee
during such Related Month, in each case shall equal the sum of:
(a)    the product of:
(i)    an amount equal to the sum of:
(A)
all interest that has accrued on the Series 2010-3 Note during the Series 2010-3
Interest Period for the Series 2010-3 Note ending on the second Business Day
immediately preceding the Determination Date immediately preceding such Payment
Date, plus

(B)
all Series 2010-3 Carrying Charges with respect to such Payment Date, and


12
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(ii)    the quotient obtained by dividing:
(A)
the Net Book Value of such Lease Vehicle as of the last day of such Related
Month (or, if earlier, the Disposition Date or Inter-Lease Vehicle Reallocation
Effective Date with respect to such Lease Vehicle) by

(B)
the aggregate Net Book Values as of the last day of such Related Month (or, in
any such case, if earlier, the Disposition Date or Inter-Lease Vehicle
Reallocation Effective Date of such Lease Vehicle) of all such Lease Vehicles,
plus

(b)    2% per annum, payable at one-twelfth the annual rate, of the Net Book
Value of such Lease Vehicle as of the last day of the Related Month.
4.6.    Casualty; Ineligible Vehicles. On the second day of each calendar month,
each Lessee shall deliver to the Master Servicer a list containing each Lease
Vehicle leased by such Lessee that suffered a Casualty or became an Ineligible
Vehicle in the preceding calendar month (each such list, a “Monthly Casualty
Report”). Each such delivery may be satisfied by the applicable Lessee posting
such Monthly Casualty Report to a password protected website made available to
the Master Servicer or by any other reasonable means of electronic transmission
(including by e-mail, file transfer protocol or otherwise) and may be so
delivered directly by the applicable Lessee or on its behalf by any agent or
designee of such Lessee. On the Disposition Date with respect to each Lease
Vehicle that suffers a Casualty or becomes an Ineligible Vehicle, (i) the Lessor
shall cause title to such Lease Vehicle to be transferred to or at the direction
of the Lessee of such Lease Vehicle and (ii) such Lessee shall be entitled to
any physical damage insurance proceeds applicable to such Lease Vehicle.
4.7.    Payments.
4.7.1.    On each Payment Date and with respect to the Related Month thereto,
after giving full credit for any prepayments made pursuant to Section 4.9, each
Lessee shall pay to the Lessor an amount equal to the sum of the following
amounts with respect to each Lease Vehicle leased by such Lessee hereunder to
the last day of such Related Month (other than any Lease Vehicle (x) the
Disposition Date for which occurred during such Related Month or (y) that became
a Reallocated Vehicle during such Related Month):
(a)    the Monthly Base Rent with respect to such Lease Vehicle as of such
Payment Date, plus
(b)    the Pre-VOLCD Program Vehicle Depreciation Amount with respect to such
Lease Vehicle, if any, plus
(c)    if the Program Vehicle Depreciation Assumption True-Up Amount owing with
respect to such Lease Vehicle as of such Payment Date is a positive number, then
such Program

13
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

Vehicle Depreciation Assumption True-Up Amount minus all amounts previously paid
by the applicable Lessee in respect of such Program Vehicle Depreciation True-Up
Amount, plus
(d)    the Monthly Variable Rent with respect to such Lease Vehicle as of such
Payment Date, plus
(e)    the Redesignation to Non-Program Amount, if any, with respect to such
Lease Vehicle for such Payment Date.
4.7.2.    On each Payment Date and with respect to the Related Month thereto,
after giving full credit for any prepayments made pursuant to Section 4.9, each
Lessee shall pay to the Lessor an amount equal to the sum of the following
amounts with respect to each Lease Vehicle leased by such Lessee hereunder as of
any day during such Related Month and (x) which Lease Vehicle became a
Reallocated Vehicle during such Related Month or (y) the Disposition Date for
which occurred during such Related Month:
(a)    the Casualty Payment Amount with respect to such Lease Vehicle, if any,
plus
(b)    the Final Base Rent with respect to such Lease Vehicle, if any, plus
(c)    the Program Vehicle Special Default Payment Amount with respect to such
Lease Vehicle, if any, plus
(d)    the Non-Program Vehicle Special Default Payment Amount with respect to
such Lease Vehicle, if any, plus
(e)    the Early Program Return Payment Amount with respect to such Lease
Vehicle, if any, plus
(f)    the Monthly Variable Rent owing with respect to such Lease Vehicle for
such Payment Date.
4.8.    Making of Payments.
(a)    All payments hereunder shall be made by the applicable Lessee, or by the
Master Servicer or one or more of its Affiliates on behalf of such Lessee, to,
or for the account of, the Lessor in immediately available funds, without
setoff, counterclaim or deduction of any kind.
(b)    All such payments shall be deposited into the Series 2010-3 Collection
Account not later than 12:00 noon, New York City time, on such Payment Date.
(c)    If any Lessee pays less than the entire amount of Rent (or any other
amounts) due on any Payment Date, after giving full credit for all prepayments
made pursuant to Section 4.9 with respect to amounts due on such Payment Date,
then the payment received from such Lessee in respect of such Payment Date shall
be first applied to the Monthly Variable Rent due on such Payment Date.

14
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(d)    In the event any Lessee fails to remit payment of any amount due under
this Agreement on or before the Payment Date or when otherwise due and payable
hereunder, the amount not paid will be considered delinquent and such Lessee
shall pay default interest with respect thereto at a rate equal to (i) the
effective interest rate payable by RCFC on any overdue amounts owed by RCFC with
respect to the Series 2010-3 Note or (ii) if no such interest is payable by
RCFC, the one-month LIBOR Rate plus 1.0%, during the period from the Payment
Date on which such delinquent amount was payable until such delinquent amount
(with accrued interest) is paid.
4.9.    Prepayments. On any Business Day, any Lessee, or the Master Servicer or
one or more of its Affiliates on behalf of such Lessee, may, at its option, make
a non-refundable payment to the Lessor of all or any portion of the Rent or any
other amount that is payable by such Lessee hereunder on the Payment Date
occurring in the calendar month of such date of payment or the next succeeding
Payment Date, in advance of such Payment Date.
4.10.    Ordering and Delivery Expenses. With respect to any Lease Vehicle to be
leased by any Lessee hereunder, such Lessee shall pay to or at the direction of
the Lessor all applicable costs and expenses of freight, packing, handling,
storage, shipment and delivery of such Lease Vehicle and all sales and use tax
(if any) to the extent that the same have not been included in the Capitalized
Cost of such Lease Vehicle, as such inclusion or exclusion has been reasonably
determined by the Master Servicer.
4.11.    Unexpired License Plate Credits. Any rebate or credits applicable to
the unexpired term of any license plates for a Lease Vehicle leased hereunder
shall inure to the benefit of the Lessee of such Lease Vehicle.
5.    VEHICLE OPERATIONAL COVENANTS
5.1.    NET LEASE. THIS AGREEMENT SHALL BE A NET LEASE.
5.1.1.    Maintenance and Repairs. With respect to any Lessee and the Lease
Vehicles leased by such Lessee hereunder, such Lessee shall pay for all
maintenance and repairs. Each Lessee will pay, or cause to be paid, all usual
and routine expenses incurred in the use and operation of Lease Vehicles leased
by such Lessee hereunder including, but not limited to, fuel, lubricants, and
coolants. Any improvements or additions to any Lease Vehicles shall become and
remain the property of the Lessor, except that any addition to any Lease Vehicle
made by any Lessee shall remain the property of such Lessee if such addition can
be disconnected from such Lease Vehicle without impairing the functioning of
such Lease Vehicle or its resale value, excluding such addition.
5.1.2.    Insurance. Each Lessee represents that it is and at all times
hereunder shall remain a self-insurer, or will provide insurance, in accordance
with all applicable state law requirements and agrees to maintain or cause to be
maintained insurance/self‑insurance coverage in force as follows:

15
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(i)    Comprehensive Public Liability, Property Damage, and Catastrophic
Physical Damage. Comprehensive public liability and property damage protection
in respect of the possession, condition, maintenance, operation and use of the
Lease Vehicles, in the amount required to meet the minimum financial
responsibility requirements mandated by applicable state law for each
occurrence, and catastrophic physical damage insurance, in an amount not less
than $50,000,000. Catastrophic physical damage insurance shall name the
Collateral Agent as loss payee as its interests may appear.
(ii)    Delivery of Certificate of Insurance. Each Lessee shall, from time to
time upon the Lessor’s or the Trustee’s reasonable request, deliver to the
Lessor and the Trustee copies of documentation evidencing all insurance required
by this Section 5.1.2 that is then in effect. Any insurance, as opposed to
self-insurance, obtained by the Lessee shall be obtained from a Qualified
Insurer only.
5.1.3.    Ordering and Delivery Expenses. Each Lessee shall be responsible for
the payment of all ordering and delivery expenses as set forth in Section 4.10.
5.1.4.    Fees; Traffic Summonses; Penalties and Fines. With respect to any
Lessee and the Lease Vehicles leased by such Lessee hereunder, such Lessee shall
be responsible for the payment of all registration fees, title fees, license
fees or other similar governmental fees and taxes (including the cost of any
recording or registration fees or other similar governmental charges with
respect to the notation on the Certificates of Title of the Lease Vehicles of
the interest of the Collateral Agent), all costs and expenses in connection with
the transfer of title of, or reflection of the interest of any lienholder in,
any Lease Vehicle, traffic summonses, penalties, judgments and fines incurred
with respect to any Lease Vehicle during the Vehicle Term for such Lease Vehicle
or imposed during the Vehicle Term for such Lease Vehicle by any Governmental
Authority with respect to such Lease Vehicles in connection with such Lessee’s
operation of such Lease Vehicles. The Lessor may, but is not required to, make
any and all payments pursuant to this Section 5.1.4 on behalf of such Lessee,
provided that, such Lessee will reimburse Lessor in full for any and all
payments made pursuant to this Section 5.1.4.
5.2.    Vehicle Use.
5.2.1.    Each Lessee may use Lease Vehicles leased hereunder in connection with
its business, including use by such Lessee’s and its subsidiaries’ employees,
directors, officers, agents, representatives and other business associates in
their personal or professional capacities, subject to Sections 6.1 and 9 hereof
and Section 10.2 of the Series 2010-3 Supplement. Such use shall be confined
primarily to the United States, with limited use in Canada and Mexico (which use
will include all normal course movements of Lease Vehicles across borders in
connection with customer rentals and following any such movements until
convenient to return such Lease Vehicles to the United States, in each case in
the applicable Lessee’s course of business). Each Lessee agrees to possess,
operate and maintain each Lease Vehicle leased to it in a manner

16
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

consistent with how such Lessee would possess, operate and maintain such Vehicle
were such Lessee the beneficial owner of such Lease Vehicle.
5.2.2.    In addition to the foregoing, each Lessee may sublet Lease Vehicles to
any of:
(A)
any Person(s), so long as (i) either (x) the sublease of such Lease Vehicles is
pursuant to the Advantage Sublease or (y) the sublease of such Lease Vehicles
satisfies the Non-Franchisee Third Party Sublease Contractual Criteria, (ii) the
Lease Vehicles being subleased are being used in connection with such Person(s)’
business and (iii) the aggregate Net Book Value of the Lease Vehicles being
subleased at any one time pursuant to this Section 5.2.2(A) is less than ten
(10) percent of the aggregate Net Book Value of all Lease Vehicles being leased
under this Agreement at such time;

(B)
any franchisee of any Affiliate of any Lessee (and which franchisee, for the
avoidance of doubt, may be an Affiliate of any Lessee), so long as (i) the
sublease of such Lease Vehicles satisfies the Franchisee Sublease Contractual
Criteria, (ii) such franchisee meets the normal credit and other approval
criteria for franchises of such Affiliate and (iii) the aggregate Net Book Value
of the Lease Vehicles being subleased pursuant to Section 5.2.2(A) and this
Section 5.2.2(B) at any one time is less than twenty-five (25) percent of the
aggregate Net Book Value of all Lease Vehicles being leased under this Agreement
at such time; and

(C)
any Affiliate of any Lessee (including, without limitation, HERC), so long as
(i) the sublease of such Lease Vehicles to such Affiliate states in writing that
it is subject to the terms and conditions of this Agreement and is subordinate
in all respects to this Agreement and (ii) the Lease Vehicles being so subleased
are being used in connection with such Affiliate’s business, including use by
such Affiliate’s and its subsidiaries’ employees, directors, officers, agents,
representatives and other business associates in their personal or professional
capacities.

With respect to any Lease Vehicles subleased pursuant to this Section 5.2.2 that
meet the conditions of both the preceding clauses (A) and (B), as of any date of
determination, the Master Servicer will determine which such Lease Vehicles
shall count to the calculation of the percentage of aggregate Net Book Value in
which of the preceding clauses (A) or (B) as of such date; provided that, no
such individual Lease Vehicle shall count towards the calculation of the
percentage of aggregate Net Book Value with respect to both clauses (A) and (B)
as of such date.

17
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

On the first day of each calendar month, each Lessee shall deliver to the Master
Servicer a list identifying each Lease Vehicle subleased by such Lessee pursuant
to the preceding clause (A) or (B) and the sublessee of each such Lease Vehicle,
in each case, as of the last day of the immediately preceding calendar month,
each of which deliveries may be satisfied by the applicable Lessee posting such
list to a password protected website made available to the Master Servicer or by
any other reasonable means of electronic transmission (including by e-mail, file
transfer protocol or otherwise) and may be so delivered directly by the
applicable Lessee or on its behalf by any agent or designee of such Lessee.
On the first day of each calendar month, each Lessee shall deliver to the Master
Servicer a list identifying each Lease Vehicle subleased by such Lessee pursuant
to the preceding clause (C) and the sublessee of each such Lease Vehicle, in
each case, as of the last day of the immediately preceding calendar month, each
of which deliveries will be satisfied by the Master Servicer having actual
knowledge of each such subleased Lease Vehicle and the related sublessee to whom
such Lease Vehicle was then being subleased.


The sublease of any Lease Vehicles permitted by this Section 5 shall not release
any Lessee from any obligations under this Agreement.


5.3.    Non-Disturbance. With respect to any Lessee, so long as such Lessee
satisfies its obligations hereunder, its quiet enjoyment, possession and use of
the Lease Vehicles will not be disturbed during the Term subject, however, to
Sections 6.1 and 9 hereof and except that the Lessor and the Trustee each
retains the right, but not the duty, to inspect the Lease Vehicles leased by
such Lessee without disturbing such Lessee’s business.
5.4.    Manufacturer’s Warranties. If a Lease Vehicle is covered by a Series
2010-3 Manufacturer’s warranty, the Lessee, during the Vehicle Term for such
Lease Vehicle, shall have the right to make any claims under such warranty that
the Lessor could make.
5.5.    Series 2010-3 Program Vehicle Condition Notices. Upon the occurrence of
any event or condition with respect to any Lease Vehicle that is then designated
as a Series 2010-3 Program Vehicle that would reasonably be expected to result
in a redesignation of such Lease Vehicle pursuant to Section 2.5(a)(ii), the
Lessee of such Lease Vehicle shall notify the Lessor and the Master Servicer of
such event or condition in the normal course of operations.
6.    MASTER SERVICER FUNCTIONS AND COMPENSATION.
6.1.    Master Servicer Functions with Respect to Lease Vehicle Returns,
Disposition and Invoicing.
(a)    With respect to any Lease Vehicle returned by any Lessee pursuant to
Section 2.4, the Master Servicer shall direct such Lessee as to the return
location with respect to such Lease Vehicle. The Master Servicer shall act as
the Lessor’s agent in returning or otherwise disposing

18
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

of each Lease Vehicle on the Vehicle Operating Lease Expiration Date with
respect to such Lease Vehicle, in each case in accordance with the Servicing
Standard.
(b)    Upon the Master Servicer’s receipt of any Series 2010-3 Program Vehicle
returned by any Lessee pursuant to Section 2.4, the Master Servicer shall return
such Series 2010-3 Program Vehicle to the nearest related Series 2010-3
Manufacturer official auction or other facility designated by such Series 2010-3
Manufacturer at the sole expense of the Lessee thereof unless paid or payable by
the Manufacturer thereof in accordance with the terms of the related Series
2010-3 Manufacturer Program.
(c)    With respect to any Lease Vehicle that is (i) a Series 2010-3 Non-Program
Vehicle and is returned to or at the direction of the Master Servicer pursuant
to Section 2.4 or (ii) becomes a Rejected Vehicle, the Master Servicer shall
arrange for the disposition of such Lease Vehicle in accordance with the
Servicing Standard.
(d)    In connection with the disposition of any Lease Vehicle that is a Series
2010-3 Program Vehicle, the Master Servicer shall comply with the Servicing
Standard in connection with, among other things, the delivery of Certificates of
Title and documents of transfer signed as necessary, signed condition reports
and signed odometer statements to be submitted with such Series 2010-3 Program
Vehicles returned to a Manufacturer pursuant to Section 2.4 and accepted by or
on behalf of the Manufacturer at the time of such Series 2010-3 Program
Vehicle’s return.
The Master Servicer shall take such actions as are required or desirable to
effect Exchanges for tax purposes or otherwise in connection with Exchanges,
including, without limitation, directing and causing deposits and withdrawals
with respect to disposition proceeds in connection with the Master Exchange
Agreement and Escrow Agreement.
(e)    With respect to each Payment Date, each Lessee and the Lease Vehicles
leased by each such Lessee hereunder, the Master Servicer shall calculate all
Depreciation Charges, Rent, Casualty Payment Amounts, Program Vehicle Special
Default Payment Amounts, Non-Program Vehicle Special Default Payment Amounts,
Early Program Return Payment Amounts, Redesignation to Non-Program Amounts,
Redesignation to Program Amounts, Program Vehicle Depreciation Assumption
True-Up Amounts, Pre-VOLCD Program Vehicle Depreciation Amounts, Assumed
Remaining Holding Periods, Assumed Residual Values, Capitalized Costs,
Accumulated Depreciation and Net Book Values. With respect to each Payment Date,
the Master Servicer shall aggregate each Lessee’s Rent due on all Lease Vehicles
leased by such Lessee, together with any other amounts due to the Lessor from
such Lessee and any credits owing to such Lessee, and provide to the Lessor and
such Lessee a monthly statement of the total amount, in a form reasonably
acceptable to the Lessor, no later than the Determination Date with respect to
such Payment Date.
(f)    Upon the occurrence of an HVF II Group II Liquidation Event, the Master
Servicer shall dispose of any Lease Vehicles in accordance with the instructions
of the Lessor or the Collateral Agent. To the extent the Master Servicer fails
to so dispose of any such Lease Vehicles, the Lessor and the Collateral Agent
shall have the right to otherwise dispose of such Lease Vehicles.

19
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

6.2.    Servicing Standard. In addition to the duties enumerated in Section 6.1,
the Master Servicer agrees to perform each of its obligations hereunder in
accordance with the Servicing Standard, unless otherwise stated.
6.3.    Master Servicer Acknowledgment. The parties to this Agreement
acknowledge and agree that Hertz acts as Master Servicer of the Lessor pursuant
to this Agreement, and, in such capacity, as the agent of the Lessor, for
purposes of performing certain duties of the Lessor under this Agreement and the
Series 2010-3 Related Documents.
6.4.    Master Servicer’s Monthly Fee. As compensation for the Master Servicer’s
performance of its duties, the Lessor shall pay to or at the direction of the
Master Servicer on each Payment Date (i) a fee (the “Monthly Servicing Fee”)
equal to 0.50% per annum, payable at one-twelfth the annual rate, on the
outstanding Net Book Value of the Lease Vehicles as of the last day of the
Related Month with respect to such Payment Date and (ii) the reasonable costs
and expenses of the Master Servicer incurred by it during the Related Month as a
result of arranging for the sale of Lease Vehicles returned to the Lessor in
accordance with Section 2.4(a); provided, however, that such costs and expenses
shall only be payable to or at the direction of the Master Servicer to the
extent of any excess of the sale price received by or on behalf of the Lessor
for any such Lease Vehicle over the Net Book Value thereof.
6.5.    Sub-Servicers. The Master Servicer may delegate to any Affiliate of the
Master Servicer (each such delegee, in such capacity, a “Sub-Servicer”) the
performance of the Master Servicer’s obligations as Master Servicer pursuant to
this Agreement (but the Master Servicer shall remain fully liable for its
obligations under this Agreement).
7.    CERTAIN REPRESENTATIONS AND WARRANTIES. Each of Hertz and DTG, as Lessees,
represents and warrants to the Lessor and the Trustee that as of the Series
2010-3 Restatement Effective Date, and as of each Vehicle Operating Lease
Commencement Date applicable to such Lessee, and each Additional Lessee
represents and warrants to the Lessor and the Trustee that as of the Joinder
Date with respect to such Additional Lessee, as of each Vehicle Operating Lease
Commencement Date applicable to such Additional Lessee occurring on or after
such Joinder Date:
7.1.    Organization; Power; Qualification. Such Lessee has been duly formed and
is validly existing as a corporation, partnership, limited liability company or
trust in good standing under the laws of its jurisdiction of organization, with
corporate power under the laws of such jurisdiction to execute and deliver this
Agreement and the other Series 2010-3 Related Documents to which it is a party
and to perform its obligations hereunder and thereunder, and is duly qualified
and in good standing to do business as a foreign corporation (or other entity,
as applicable) in each jurisdiction where the character of its properties or the
nature of its business makes such qualification necessary and where the failure
to be so qualified and in good standing would reasonably be expected to result
in a Lease Material Adverse Effect.
7.2.    Authorization; Enforceability. Each of this Agreement and the other
Series 2010-3 Related Documents to which it is a party has been duly authorized,
executed and delivered on behalf of such Lessee and, assuming due authorization,
execution and delivery by

20
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

the other parties hereto or thereto, is a valid and legally binding agreement of
such Lessee enforceable against such Lessee in accordance with its terms (except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity or by an implied covenant of good
faith and fair dealing).
7.3.    Compliance. The execution, delivery and performance by such Lessee of
this Agreement and the Series 2010-3 Related Documents to which it is a party
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance upon any of the property or assets of such
Lessee pursuant to the terms of, any indenture, mortgage, deed of trust, loan
agreement, guarantee, lease financing agreement or other similar agreement or
instrument under which such Lessee is a debtor or guarantor (except to the
extent that such conflict, breach, creation or imposition is not reasonably
likely to have a Lease Material Adverse Effect) nor will such action result in a
violation of any provision of applicable law or regulation (except to the extent
that such violation is not reasonably likely to result in a Lease Material
Adverse Effect) or of the provisions of the certificate of incorporation or the
by‑laws of the Lessee.
7.4.    Governmental Approvals. There is no consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority
having jurisdiction over such Lessee which is required for the execution,
delivery and performance of this Agreement or the Series 2010-3 Related
Documents (other than such consents, approvals, authorizations, orders,
registrations or qualifications as have been obtained or made), except to the
extent that the failure to so obtain or effect any such consent, approval,
authorization, order, registration or qualification is not reasonably likely to
result in a Lease Material Adverse Effect.
7.5.    [Reserved]
7.6.    Investment Company Act. Such Lessee is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and such Lessee is not subject to
any other statute which would impair or restrict its ability to perform its
obligations under this Agreement or the other Series 2010-3 Related Documents,
and neither the entering into or performance by such Lessee of this Agreement
violates any provision of such Act.
7.7.    Supplemental Documents True and Correct. All information contained in
any material Series 2010-3 Supplemental Document that has been submitted, or
that may hereafter be submitted by such Lessee to the Lessor is, or will be,
true, correct and complete in all material respects.
7.8.    ERISA. Such Lessee has satisfied the minimum funding standards under
ERISA with respect to its Plans and is in compliance in all material respects
with the currently applicable provisions of ERISA.

21
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

7.9.    Indemnification Agreement. The Indemnification Agreement is in full
force and effect, and is a valid and legally binding agreement of Hertz,
enforceable against Hertz in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing).
7.10.    Eligible Vehicles. Each Lease Vehicle is or will be, as the case may
be, on the applicable Vehicle Operating Lease Commencement Date, a Series 2010-3
Eligible Vehicle.
8.    CERTAIN AFFIRMATIVE COVENANTS. Until the expiration or termination of this
Agreement, and thereafter until the obligations of each Lessee under this
Agreement and the Series 2010-3 Related Documents are satisfied in full, each
Lessee covenants and agrees that, unless at any time the Lessor and the Trustee
shall otherwise expressly consent in writing, it will:
8.1.    Corporate Existence; Foreign Qualification. Do and cause to be done at
all times all things necessary to (i) maintain and preserve its corporate,
partnership, limited liability or trust existence; (ii) be, and ensure that it
is, duly qualified to do business and in good standing as a foreign entity in
each jurisdiction where the character of its properties or the nature of its
business makes such qualification necessary and where the failure to so qualify
would be reasonably expected to result in a Lease Material Adverse Effect; and
(iii) comply with all Contractual Obligations and Requirements of Law binding
upon it, except to the extent that the failure to comply therewith would not, in
the aggregate, be reasonably expected to result in a Lease Material Adverse
Effect.
8.2.    Books, Records, Inspections and Access to Information.
(a)    Maintain complete and accurate books and records with respect to the
Lease Vehicles leased by it under this Agreement and the other Series 2010-3
Collateral;
(b)    At any time and from time to time during regular business hours, upon
reasonable prior notice from the Lessor, the Trustee or the HVF II Trustee
(acting upon the written direction of the HVF II Required Series Noteholders
with respect to any HVF II Series of Group II Notes), permit the Lessor, the
Trustee or the HVF II Trustee (or such other person who may be designated from
time to time by the Lessor, the Trustee or the HVF II Trustee) to examine and
make copies of such books, records and documents in the possession or under the
control of such Lessee relating to the Lease Vehicles leased by it under this
Agreement and the other Series 2010-3 Collateral;
(c)    Permit any of the Lessor, the Trustee, the HVF II Trustee (acting upon
the written direction of the HVF II Required Series Noteholders with respect to
any HVF II Series of Group II Notes) or the Collateral Agent (or such other
person who may be designated from time to time by any of the Lessor, the
Trustee, the HVF II Trustee or the Collateral Agent) to visit the office and
properties of such Lessee for the purpose of examining such materials, and to
discuss matters relating to the Lease Vehicles leased by such Lessee under this
Agreement with such Lessee’s independent public accountants or with any of the
Authorized Officers of such Lessee having

22
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

knowledge of such matters, all at such reasonable times and as often as the
Lessor, the Trustee, the HVF II Trustee or the Collateral Agent may reasonably
request;
(d)    Upon the request of the Lessor, the Trustee or the HVF II Trustee (acting
upon the written direction of the HVF II Required Series Noteholders with
respect to any HVF II Series of Group II Notes) from time to time, make
reasonable efforts (but not disrupt the ongoing normal course rental of Lease
Vehicles to customers) to confirm to the Lessor, the Trustee and/or the HVF II
Trustee the location and mileage (as recorded in the Master Servicer’s computer
systems) of each Lease Vehicle leased by such Lessee hereunder and to make
available for the Lessor’s, the Trustee’s and/or the HVF II Trustee’s inspection
within a reasonable time period such Lease Vehicle at the location where such
Lease Vehicle is then domiciled; and
(e)    During normal business hours and with prior notice of at least three (3)
Business Days, make its records pertaining to the Lease Vehicles leased by such
Lessee hereunder available to the Lessor, the Trustee or the HVF II Trustee
(acting upon the written direction of the HVF II Required Series Noteholders
with respect to any HVF II Series of Group II Notes) for inspection at the
location or locations where such Lessee’s records are normally domiciled;
provided that, in each case, the Lessor agrees that it will not disclose any
information obtained pursuant to this Section 8.2 that is not otherwise publicly
available without the prior approval of such Lessee, except that the Lessor may
disclose such information (x) to its officers, employees, attorneys and
advisors, in each case on a confidential and need-to-know basis, and (y) as
required by applicable law or compulsory legal process.
8.3.    ERISA. Comply with the minimum funding standards under ERISA with
respect to its Plans and use its best efforts to comply in all material respects
with all other applicable provisions of ERISA and the regulations and
interpretations promulgated thereunder.
8.4.    Merger. Not merge or consolidate with or into any other Person unless
(i) a Lessee is the surviving entity of such merger or consolidation or (ii) the
surviving entity of such merger or consolidation expressly assumes such Lessee’s
obligations under this Agreement.
8.5.    Reporting Requirements. Furnish, or cause to be furnished to the Lessor
and the HVF II Trustee:
(i)    for so long as Hertz is not a “reporting company” (within the meaning of
the Exchange Act and the rules of the SEC promulgated thereunder), within
120 days after the end of each of Hertz’s fiscal years, information equivalent
to that which would be required to be included in the financial statements
contained in an Annual Report on Form 10-K if Hertz were a reporting company,
including consolidated financial statements consisting of a balance sheet of
Hertz and its consolidated subsidiaries as at the end of such fiscal year and
statements of income, stockholders’ equity and cash flows of Hertz and its
consolidated subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the preceding fiscal year (if applicable),
certified by and containing an opinion, unqualified as to scope, of a firm of
independent

23
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

certified public accountants of nationally recognized standing selected by Hertz
and acceptable to the Lessor and the Trustee;
(ii)    for so long as Hertz is not a “reporting company” (within the meaning of
the Exchange Act and the rules of the SEC promulgated thereunder), within sixty
(60) days after the end of each of the first three quarters of each of Hertz’s
fiscal years, information equivalent to that which would be required to be
included in the financial statements contained in a Quarterly Report filed on
Form 10-Q if Hertz were a reporting company, including (x) financial statements
consisting of consolidated balance sheets of Hertz and its consolidated
subsidiaries as at the end of such quarter and statements of income,
stockholders’ equity and cash flows of Hertz and its consolidated subsidiaries
for each such quarter, setting forth in comparative form the corresponding
figures for the corresponding periods of the preceding fiscal year (if
applicable), all in reasonable detail and certified (subject to normal year-end
audit adjustments) by a senior financial officer of Hertz as having been
prepared in accordance with GAAP; and
(iii)    promptly after becoming aware thereof, (a) notice of the occurrence of
any Series 2010-3 Potential Operating Lease Event of Default or Series 2010-3
Operating Lease Event of Default, together with a written statement of an
Authorized Officer of such Lessee describing such event and the action that such
Lessee proposes to take with respect thereto, and (b) notice of any Series
2010-3 Amortization Event.
The financial data that shall be delivered to the Lessor and the HVF II Trustee
pursuant to this Section 8.5 shall be prepared in conformity with GAAP.
Notwithstanding the foregoing, if any audited or reviewed financial statements
or information required to be included in any such filing are not reasonably
available on a timely basis as a result of such Lessee’s accountants not being
“independent” (as defined pursuant to the Exchange Act and the rules and
regulations of the SEC thereunder), such Lessee may, in lieu of making such
filing or transmitting or making available the information, documents and
reports so required to be filed, elect to make a filing on an alternative form
or transmit or make available unaudited or unreviewed financial statements or
information substantially similar to such required audited or reviewed financial
statements or information, provided that such Lessee shall in any event be
required to make or cause to be made such filing and so transmit or make
available such audited or reviewed financial statements or information no later
than the first anniversary of the date on which the same was otherwise required
pursuant to the preceding provisions of this Section 8.5.
Documents, reports, notices or other information required to be furnished or
delivered pursuant to this Section 8.5 may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
any Lessee posts such documents, or provides a link thereto on Hertz’s or any
Parent Entity’s website (or such other website address as any Lessee may specify
by written notice to the Lessor and the HVF II Trustee from time to time) or
(ii) on which such documents are posted on Hertz’s or any Parent Entity’s behalf
on an internet or intranet website to which the

24
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

Lessor and the HVF II Trustee have access (whether a commercial, government or
third-party website or whether sponsored by or on behalf of the HVF II Trustee).
9.    DEFAULT AND REMEDIES THEREFOR.
9.1.    Events of Default. Any one or more of the following will constitute an
event of default (an “Series 2010-3 Operating Lease Event of Default”) as that
term is used herein:
9.1.1.    there occurs a default in the payment of any Rent or other amount
payable by any Lessee under this Agreement that continues for a period of five
(5) consecutive Business Days;
9.1.2.    any unauthorized assignment or transfer of this Agreement by any
Lessee occurs;
9.1.3.    the failure of any Lessee to observe or perform any other covenant,
condition, agreement or provision hereof, including, but not limited to, usage,
and maintenance that in any such case has a Lease Material Adverse Effect, and
such default continues for more than thirty (30) consecutive days after the
earlier of the date written notice thereof is delivered by the Lessor or the
Trustee to such Lessee or the date an Authorized Officer of such Lessee obtains
actual knowledge thereof;
9.1.4.    if (i) any representation or warranty made by any Lessee herein is
inaccurate or incorrect or is breached or is false or misleading as of the date
of the making thereof or any schedule, certificate, financial statement, report,
notice, or other writing furnished by or on behalf of any Lessee to the Lessor
or the Trustee (excluding, for the avoidance of doubt, any schedule,
certificate, financial statement, report, notice, or other writing furnished by
or on behalf of any Lessee under or in connection with any Series of Notes of
any Other Segregated Series of Notes) is false or misleading on the date as of
which the facts therein set forth are stated or certified, (ii) such inaccuracy,
breach or falsehood has a Lease Material Adverse Effect with respect to the
Lessor, and (iii) the circumstance or condition in respect of which such
representation, warranty or writing was inaccurate, incorrect, breached, false
or misleading, as the case may be, shall not have been eliminated or otherwise
cured for thirty (30) consecutive days after the earlier of (x) the date of the
receipt of written notice thereof from the Lessor or the Trustee to the
applicable Lessee and (y) the date an Authorized Officer of the applicable
Lessee learns of such circumstance or condition;
9.1.5.    any of (i) an Event of Bankruptcy occurs with respect to the
Guarantor; (ii) an Event of Bankruptcy (excluding clause (a) of the definition
of Event of Bankruptcy) occurs with respect to any Lessee and continues for at
least ten (10) consecutive Business Days; or (iii) an Event of Bankruptcy occurs
(excluding clauses (b) and (c) of the definition of Event of Bankruptcy) with
respect to any Lessee;

25
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

9.1.6.    this Agreement or any portion thereof ceases to be in full force and
effect (other than in accordance with its terms or as otherwise expressly
permitted in the Series 2010-3 Related Documents) or a proceeding shall be
commenced by any Lessee to establish the invalidity or unenforceability of this
Agreement, in each case other than with respect to any Lessee that at such time
is not leasing any Lease Vehicles hereunder;
9.1.7.    a Servicer Default occurs; or
9.1.8.    an HVF II Group II Liquidation Event occurs with respect to all HVF II
Group II Notes.
For the avoidance of doubt, with respect to any Series 2010-3 Potential
Operating Lease Event of Default or Series 2010-3 Operating Lease Event of
Default, if the event or condition giving rise (directly or indirectly) to such
Series 2010-3 Potential Operating Lease Event of Default or Series 2010-3
Operating Lease Event of Default, as applicable, ceases to be continuing
(through cure, waiver or otherwise), then such Series 2010-3 Potential Operating
Lease Event of Default or Series 2010-3 Operating Lease Event of Default, as
applicable, will cease to exist and will be deemed to have been cured for every
purpose under the Series 2010-3 Related Documents.
9.2.    Effect of Operating Lease Event of Default. If any Series 2010-3
Operating Lease Event of Default set forth in Sections 9.1.1, 9.1.2, 9.1.5,
9.1.6 or 9.1.8 shall occur and be continuing, the Lessee’s right of possession
with respect to any Lease Vehicles leased hereunder shall be subject to the
Lessor’s option to terminate such right as set forth in Sections 9.3 and 9.4.
9.3.    Rights of Lessor Upon Operating Lease Event of Default.
9.3.1.    If a Series 2010-3 Operating Lease Event of Default shall occur and be
continuing, then the Lessor may proceed by appropriate court action or actions,
either at law or in equity, to enforce performance by any Lessee of the
applicable covenants and terms of this Agreement or to recover damages for the
breach hereof calculated in accordance with Section 9.5.
9.3.2.    If any Series 2010-3 Operating Lease Event of Default set forth in
Sections 9.1.1, 9.1.2, 9.1.5, 9.1.6 or 9.1.8 shall occur and be continuing, then
(i) the Lessor shall have the right (a) to terminate any Lessee’s rights of
possession hereunder of all or a portion of the Lease Vehicles leased hereunder
by such Lessee, (b) to take possession of all or a portion of the Lease Vehicles
leased by any Lessee hereunder, (c) to peaceably enter upon the premises of any
Lessee or other premises where Lease Vehicles may be located and take possession
of all or a portion of the Lease Vehicles and thenceforth hold, possess and
enjoy the same free from any right of any Lessee, or its successors or assigns,
and to use such Lease Vehicles for any purpose whatsoever and (d) to direct
delivery by the Master Servicer of the Certificates of Title for all or a
portion of the Lease Vehicles and (ii) the Lessees, at the request of the Lessor
or the Trustee acting at the direction of the HVF II Group II Requisite
Investors, shall return or cause to be

26
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

returned all Lease Vehicles to the Lessor or the Trustee as the case may be;
provided that, the Trustee’s exercise of remedies shall be subject to Section
9.4(e).    
9.3.3.    Each and every power and remedy hereby specifically given to the
Lessor will be in addition to every other power and remedy hereby specifically
given or now or hereafter existing at law, in equity or in bankruptcy and each
and every power and remedy may be exercised from time to time and simultaneously
and as often and in such order as may be deemed expedient by the Lessor;
provided, however, that the measure of damages recoverable against such Lessee
will in any case be calculated in accordance with Section 9.5. All such powers
and remedies will be cumulative, and the exercise of one will not be deemed a
waiver of the right to exercise any other or others. No delay or omission of the
Lessor in the exercise of any such power or remedy and no renewal or extension
of any payments due hereunder will impair any such power or remedy or will be
construed to be a waiver of any default or any acquiescence therein; provided
that, for the avoidance of doubt, any exercise of any such right or power shall
remain subject to each condition expressly specified in any Series 2010-3
Related Document with respect to such exercise. Any extension of time for
payment hereunder or other indulgence duly granted to any Lessee will not
otherwise alter or affect the Lessor’s rights or the obligations hereunder of
such Lessee. The Lessor’s acceptance of any payment after it will have become
due hereunder will not be deemed to alter or affect the Lessor’s rights
hereunder with respect to any subsequent payments or defaults therein.
9.4.    HVF II Group II Liquidation Event and Non-Performance of Certain
Covenants.
(a)    Subject to Section 9.4(e), if an HVF II Group II Liquidation Event shall
have occurred and be continuing, the Trustee and HVF II Trustee shall have the
rights against each Lessee and the Series 2010-3 Collateral provided in the
Series 2010-3 Supplement, the HVF II Group II Supplement and the Collateral
Agency Agreement upon an HVF II Group II Liquidation Event, including, in each
case, the right (i) to terminate any Lessee’s rights of possession hereunder of
all or a portion of the Lease Vehicles leased hereunder by such Lessee, (ii) to
take possession of all or a portion of the Lease Vehicles leased by any Lessee
hereunder, (iii) to peaceably enter upon the premises of any Lessee or other
premises where Lease Vehicles may be located and take possession of all or a
portion of the Lease Vehicles and thenceforth hold, possess and enjoy the same
free from any right of any Lessee, or its successors or assigns, and to use such
Lease Vehicles for any purpose whatsoever and (iv) to direct delivery by the
Master Servicer of the Certificates of Title for all or a portion of the Lease
Vehicles.
(b)    Subject to Section 9.4(e), during the continuance of an HVF II Group II
Liquidation Event, the Master Servicer shall return any or all Lease Vehicles
that are Series 2010-3 Program Vehicles to the related Manufacturers in
accordance with the instructions of the Lessor. To the extent any Manufacturer
fails to accept any such Series 2010-3 Program Vehicles under the terms of the
applicable Series 2010-3 Manufacturer Program, the Lessor shall have the right
to otherwise dispose of such Series 2010-3 Program Vehicles and to direct the
Master Servicer to dispose of such Series 2010-3 Program Vehicles in accordance
with its instructions.

27
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(c)    Notwithstanding the exercise of any rights or remedies pursuant to this
Section 9.4, the Lessor will, nevertheless, have a right to recover from such
Lessee any and all amounts (for the avoidance of doubt, as limited by
Section 9.5) as may be then due.
(d)    In addition, following the occurrence of an HVF II Group II Liquidation
Event, the Lessor shall have all of the rights, remedies, powers, privileges and
claims vis-a-vis each Lessee, necessary or desirable to allow the Trustee to
exercise the rights, remedies, powers, privileges and claims given to the
Trustee pursuant to Section 10.2 of the Series 2010-3 Supplement, and each
Lessee acknowledges that it has hereby granted to the Lessor all such rights,
remedies, powers, privileges and claims granted by the Lessor to the Trustee
pursuant to Article X of the Series 2010-3 Supplement and that the Trustee may
act in lieu of the Lessor in the exercise of all such rights, remedies, powers,
privileges and claims.
(e)    The Trustee or the HVF II Trustee may only take possession of or exercise
any of the rights or remedies specified in this Agreement, with respect to such
number of Lease Vehicles necessary to generate disposition proceeds in an
aggregate amount sufficient to pay each HVF II Series of Group II Notes with
respect to which an HVF II Group II Liquidation Event is then continuing as set
forth in the related HVF II Group II Series Supplement, taking into account the
receipt of proceeds of all other vehicles being disposed of that have been
pledged to secure such HVF II Series of Group II Notes.
9.5.    Measure of Damages. If a Series 2010-3 Operating Lease Event of Default
or HVF II Group II Liquidation Event occurs and the Lessor or the Trustee
exercises the remedies granted to the Lessor or the Trustee under this Section 9
or Section 10.2 of the Series 2010-3 Supplement, the amount that the Lessor
shall be permitted to recover from any Lessee as payment shall be equal to:
(i)    all Rent for each Lease Vehicle leased by such Lessee hereunder to the
extent accrued and unpaid as of the earlier of the date of the return to the
Lessor of such Lease Vehicle or disposition by the Master Servicer of such Lease
Vehicle in accordance with the terms of this Agreement and all other payments
payable under this Agreement by such Lessee, accrued and unpaid as of such date;
plus
(ii)    any reasonable out-of-pocket damages and expenses, including reasonable
attorneys’ fees and expenses that the Lessor or the Trustee will have sustained
by reason of such a Series 2010-3 Operating Lease Event of Default or HVF II
Group II Liquidation Event, together with reasonable sums for such attorneys’
fees and such expenses as will be expended or incurred in the seizure, storage,
rental or sale of the Lease Vehicles leased by such Lessee hereunder or in the
enforcement of any right or privilege hereunder or in any consultation or action
in such connection, in each case to the extent reasonably attributable to such
Lessee; plus
(iii)    interest from time to time on amounts due from such Lessee and unpaid
under this Agreement at the one-month LIBOR Rate plus 1.0% computed from the
date of such a Series 2010-3 Operating Lease Event of Default or HVF II Group II
Liquidation Event or the date payments were originally due to the Lessor by such
Lessee

28
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

under this Agreement or from the date of each expenditure by the Lessor or the
Trustee, as applicable, that is recoverable from such Lessee pursuant to this
Section 9, as applicable, to and including the date payments are made by such
Lessee.
9.6.    Servicer Default. Any of the following events will constitute a default
of the Master Servicer (a “Servicer Default”) as that term is used herein:
(i)    the failure of the Master Servicer to comply with or perform any
provision of this Agreement or any other Series 2010-3 Related Document that has
a Lease Material Adverse Effect with respect to the Master Servicer, the Lessor
or any Lessee, and such default continues for more than thirty (30) consecutive
days after the earlier of the date written notice is delivered by the Lessor or
the Trustee to the Master Servicer or the date an Authorized Officer of the
Master Servicer obtains actual knowledge thereof;
(ii)    an Event of Bankruptcy occurs with respect to the Master Servicer;
(iii)    the failure of the Master Servicer to make any payment when due from it
hereunder or under any of the other Series 2010-3 Related Documents or to
deposit any Collections received by it into a Collateral Account when required
under the Series 2010-3 Related Documents and, in each case, such failure
continues for five (5) consecutive Business Days after the earlier of (a) the
date written notice is delivered by the Lessor or the Trustee to the Master
Servicer or (b) the date an Authorized Officer of the Master Servicer obtains
actual knowledge thereof, except to the extent that failure to remain in such
compliance would not reasonably be expected to result in a Lease Material
Adverse Effect with respect to the Lessor; or
(iv)    if (I) any representation or warranty made by the Master Servicer
relating to the Series 2010-3 Collateral in any Series 2010-3 Related Document
is inaccurate or incorrect or is breached or is false or misleading as of the
date of the making thereof or any schedule, certificate, financial statement,
report, notice, or other writing relating to the Series 2010-3 Collateral
furnished by or on behalf of the Master Servicer to the Lessor or the Trustee
pursuant to any Series 2010-3 Related Document is false or misleading on the
date as of which the facts therein set forth are stated or certified, (II) such
inaccuracy, breach or falsehood has a Lease Material Adverse Effect with respect
to the Lessor, and (III) the circumstance or condition in respect of which such
representation, warranty or writing was inaccurate, incorrect, breached, false
or misleading, as the case may be, shall not have been eliminated or otherwise
cured for at least thirty (30) consecutive days after the earlier of (x) the
date of the receipt of written notice thereof from the Lessor or the Trustee to
the Master Servicer and (y) the date an Authorized Officer of the Master
Servicer obtains actual knowledge of such circumstance or condition.
In the event of a Servicer Default, the Trustee, acting pursuant to
Section 9.22(d) of the Series 2010-3 Supplement, shall have the right to replace
the Master Servicer as servicer.

29
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

For the avoidance of doubt, with respect to any Servicer Default, if the event
or condition giving rise (directly or indirectly) to such Servicer Default
ceases to be continuing(through cure, waiver or otherwise), then such Servicer
Default will cease to exist and will be deemed to have been cured for every
purpose under the Series 2010-3 Related Documents.
9.7.    Application of Proceeds. The proceeds of any sale or other disposition
pursuant to Section 9.2 or Section 9.3 shall be applied by the Lessor in its
discretion as the Lessor deems appropriate.
10.    CERTIFICATION OF TRADE OR BUSINESS USE. Each Lessee hereby warrants and
certifies, under penalties of perjury, that it intends to use the Lease Vehicles
that are subject to this Agreement in connection with its trade or business.
11.    GUARANTY.
11.1.    Guaranty. In order to induce the Lessor to execute and deliver this
Agreement and to lease Lease Vehicles hereunder to the Lessees, and in
consideration thereof, the Guarantor hereby (i) unconditionally and irrevocably
guarantees to the Lessor the obligations of each of the Lessees to make any
payments required to be made by them under this Agreement, (ii) agrees to cause
each Lessee to duly and punctually perform and observe all of the terms,
conditions, covenants, agreements and indemnities applicable to such Lessee
under this Agreement, and (iii) agrees that, if for any reason whatsoever, any
Lessee fails to so perform and observe such terms, conditions, covenants,
agreements and indemnities, the Guarantor will duly and punctually perform and
observe the same (the obligations referred to in clauses (i) through (iii) above
are collectively referred to as the “Guaranteed Obligations”). The liabilities
and obligations of the Guarantor under the guaranty contained in this Section 11
(this “Guaranty”) will be absolute and unconditional under all circumstances.
The Guaranty is a guaranty of payment and not of collection.
11.2.    Scope of Guarantor’s Liability. The Guarantor’s obligations under this
Guaranty are independent of the obligations of the Lessees, any other guarantor
or any other Person, and the Lessor may enforce any of its rights hereunder
independently of any other right or remedy that the Lessor may at any time hold
with respect to this Agreement or any security or other guaranty therefor.
Without limiting the generality of the foregoing, the Lessor may bring a
separate action against the Guarantor under this Guaranty without first
proceeding against any of the Lessees, any other guarantor or any other Person,
or any security held by the Lessor, and regardless of whether the Lessees or any
other guarantor or any other Person is joined in any such action. The
Guarantor’s liability under this Guaranty shall at all times remain effective
with respect to the full amount due from the Lessees hereunder. The Lessor’s
rights hereunder shall not be exhausted by any action taken by the Lessor until
all Guaranteed Obligations have been fully paid and performed.
11.3.    Lessor’s Right to Amend; Assignment of Lessor’s Rights in Guaranty. The
Guarantor authorizes the Lessor, at any time and from time to time without
notice and without affecting the liability of the Guarantor under this Guaranty,
to: (a) accept new or additional instruments, documents, agreements, security or
guaranties in connection with all or

30
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

any part of the Guaranteed Obligations; (b) accept partial payments on the
Guaranteed Obligations; (c) release any Lessee, any guarantor or any other
Person from any personal liability with respect to all or any part of the
Guaranteed Obligations; and (d) assign its rights under this Guaranty in whole
or in part to the Collateral Agent and the Trustee.
11.4.    Waiver of Certain Rights by Guarantor. The Guarantor hereby waives each
of the following to the fullest extent allowed by law:
(a)    any defense to its obligations under this Guaranty based upon:
1.
the unenforceability or invalidity of any security or other guaranty for the
Guaranteed Obligations or the lack of perfection or failure of priority of any
security for the Guaranteed Obligations;

2.
any act or omission of the Lessor or any other Person (other than a defense of
payment or performance) that directly or indirectly results in the discharge or
release of any of the Lessees or any other Person or any of the Guaranteed
Obligations or any security therefor; provided that, the Guarantor’s liability
in respect of this Guaranty shall be released to the extent the Lessor expressly
releases such Lessee or other Person, in a writing conforming to the
requirements of Section 22, from any Guaranteed Obligations; or

3.
any disability or any other defense of any Lessee or any other Person with
respect to the Guaranteed Obligations (other than a defense of payment or
performance), whether consensual or arising by operation of law or any
bankruptcy, insolvency or debtor-relief proceeding, or from any other cause;

(b)    any right (whether now or hereafter existing) to require the Lessor, as a
condition to the enforcement of this Guaranty, to:
1.
give notice to the Guarantor of the terms, time and place of any public or
private sale of any security for the Guaranteed Obligations; or

2.
proceed against any Lessee, any other guarantor or any other Person, or proceed
against or exhaust any security for the Guaranteed Obligations;

(c)    presentment, demand, protest and notice of any kind, including without
limitation notices of default and notice of acceptance of this Guaranty;
(d)    all suretyship defenses and rights of every nature otherwise available
under New York law and the laws of any other jurisdiction;
(e)    any right that the Guarantor has or may have to set-off with respect to
any right to payment from any Lessee; and

31
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

(f)    all other rights and defenses the assertion or exercise of which would in
any way diminish the liability of the Guarantor under this Guaranty (other than
a defense of payment or performance).
(g)    Except as provided in Section 11.7, nothing express or implied in this
Guaranty shall give any Person other than the Lessees, the Lessor, the Trustee,
the Collateral Agent and the Guarantor any benefit or any legal or equitable
right, remedy or claim under this Guaranty.
11.5.    Guarantor to Pay Lessor’s Expenses. The Guarantor agrees to pay to the
Lessor (or the Trustee), on demand, all costs and expenses, including reasonable
attorneys’ and other professional and paraprofessional fees, incurred by the
Lessor (or the Trustee) in exercising any right, power or remedy conferred by
this Guaranty, or in the enforcement of this Guaranty, whether or not any action
is filed in connection therewith.
11.6.    Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment of any of the amounts
payable by any Lessee under this Agreement is rescinded or must otherwise be
restored or returned by the Lessor, upon an event of bankruptcy, dissolution,
liquidation or reorganization of any Lessee or the Guarantor or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Lessee, the Guarantor, any other guarantor
or any other Person, or any substantial part of their respective property, or
otherwise, all as though such payment had not been made.
11.7.    Third-Party Beneficiaries. The Guarantor acknowledges that the Trustee
has accepted the assignment of the Lessor’s rights under this Agreement and that
the Trustee (for the benefit of the Series 2010-3 Noteholder and its assigns)
shall be a third-party beneficiary under this Guaranty.
12.    ADDITIONAL LESSEES. Any Affiliate of the Guarantor (each, a “Permitted
Lessee”) shall have the right to become a “Lessee” under and pursuant to the
terms of this Agreement by complying with the provisions of this Section 12. If
a Permitted Lessee desires to become a “Lessee” under this Agreement, then the
Guarantor and such Permitted Lessee shall execute (if appropriate) and deliver
to the Lessor and the Trustee:
12.1.    a Joinder in Lease Agreement substantially in the form attached hereto
as Annex A (each, an “Affiliate Joinder in Lease”);
12.2.    the certificate of incorporation or other organizational documents for
such Permitted Lessee, duly certified by the Secretary of State of the
jurisdiction of such Permitted Lessee’s incorporation or formation, together
with a copy of the by-laws or other organizational documents of such Permitted
Lessee, duly certified by a Secretary or Assistant Secretary or other Authorized
Officer of such Permitted Lessee;
12.3.    copies of resolutions of the Board of Directors or other authorizing
action of such Permitted Lessee authorizing or ratifying the execution, delivery
and performance, respectively, of those documents and matters required of it
with respect to this Agreement, duly

32
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

certified by the Secretary or Assistant Secretary or other Authorized Officer of
such Permitted Lessee;
12.4.    a certificate of the Secretary or Assistant Secretary or other
Authorized Officer of such Permitted Lessee certifying the names of the
individual or individuals authorized to sign the Affiliate Joinder in Lease and
any other Series 2010-3 Related Documents to be executed by it, together with
samples of the true signatures of each such individual;
12.5.    a good standing certificate for such Permitted Lessee in the
jurisdiction of its organization;
12.6.    an Officer’s Certificate stating that such joinder by such Permitted
Lessee complies with this Section 12 and an opinion of counsel, which may be
based on an Officer’s Certificate and is subject to customary exceptions and
qualifications (including, without limitation, insolvency laws and principles of
equity), stating that(a) all conditions precedent set forth in this Section 12
relating to such joinder by such Permitted Lessee have been complied with and
(b) upon the due authorization, execution and delivery of such Affiliate Joinder
in Lease by the parties thereto, such Affiliate Joinder in Lease will be
enforceable against such Permitted Lessee;
12.7.    an executed Grantor Supplement to the Collateral Agency Agreement
pursuant to which such Permitted Lessee has granted a security interest in
certain collateral for the benefit of the Lessor and the Collateral Agent for
the benefit of the Trustee to secure such Permitted Lessees obligations
hereunder if, notwithstanding the intent of the parties to this Agreement, this
Agreement is characterized by any court of competent jurisdiction as a financing
arrangement or as otherwise not constituting a true lease; and
12.8.    any additional documentation that the Lessor or the Trustee may
reasonably require to evidence the assumption by such Permitted Lessee of the
obligations and liabilities set forth in this Agreement.
Upon satisfaction of the foregoing conditions and receipt by such Permitted
Lessee of the applicable Affiliate Joinder in Lease executed by the Lessor, such
Permitted Lessee shall for all purposes be deemed to be a “Lessee” for purposes
of this Agreement (including, without limitation, the Guaranty which is a part
of this Agreement) and shall be entitled to the benefits and subject to the
liabilities and obligations of a Lessee hereunder.
13.    LIENS AND ASSIGNMENTS.
13.1.    Rights of Lessor Assigned to Trustee. Each Lessee acknowledges that the
Lessor has assigned or will assign all of its rights under this Agreement to the
Trustee pursuant to the Series 2010-3 Supplement. Accordingly, each Lessee
agrees that:
(i)    subject to the terms of the Series 2010-3 Supplement, the Trustee shall
have all the rights, powers, privileges and remedies of the Lessor hereunder and
such Lessee’s obligations hereunder (including the payment of Rent and all other
amounts

33
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

payable hereunder) shall not be subject to any claim or defense that such Lessee
may have against the Lessor (other than the defense of payment actually made)
and shall be absolute and unconditional and shall not be subject to any
abatement, setoff, counterclaim, deduction or reduction for any reason
whatsoever. Specifically, each Lessee agrees that, upon the occurrence of a
Series 2010-3 Operating Lease Event of Default or HVF II Group II Liquidation
Event, the Trustee may exercise (for and on behalf of the Lessor) any right or
remedy against such Lessee provided for herein and such Lessee will not
interpose as a defense that such claim should have been asserted by the Lessor;
(ii)    upon the delivery by the Trustee of any notice to such Lessee stating
that a Series 2010-3 Operating Lease Event of Default or an HVF II Group II
Liquidation Event has occurred, such Lessee will, if so requested by the
Trustee, treat the Trustee for all purposes as the Lessor hereunder and in all
respects comply with all obligations under this Agreement that are asserted by
the Trustee, as the Lessor hereunder, irrespective of whether such Lessee has
received any such notice from the Lessor; and
(iii)    such Lessee acknowledges that pursuant to this Agreement it has agreed
to make all payments of Rent hereunder (and any other payments hereunder)
directly to the Trustee for deposit in the Series 2010-3 Collection Account.
13.2.    Right of the Lessor to Assign this Agreement. The Lessor shall have the
right to finance the acquisition and ownership of Lease Vehicles by selling or
assigning its right, title and interest in this Agreement, including, without
limitation, in moneys due from any Lessee and any third party under this
Agreement, to the Trustee for the benefit of the Noteholders; provided, however,
that any such sale or assignment shall be subject to the rights and interest of
the Lessees in the Lease Vehicles, including but not limited to the Lessees’
right of quiet and peaceful possession of such Lease Vehicles as set forth in
Section 5.3 hereof, and under this Agreement.
13.3.    Limitations on the Right of the Lessees to Assign this Agreement. No
Lessee shall assign this Agreement or any of its rights hereunder to any other
party; provided, however, that (i) each Lessee may rent the Lease Vehicles
leased by such Lessee hereunder in connection with its business and may use and
sublease Lease Vehicles pursuant to Section 5.2 and (ii) each Lessee may
delegate to one or more of its Affiliates the performance of any of such
Lessee’s obligations as Lessee hereunder (but such Lessee shall remain fully
liable for its obligations hereunder). Any purported assignment in violation of
this Section 13.3 shall be void and of no force or effect. Nothing contained
herein shall be deemed to restrict the right of any Lessee to acquire or dispose
of, by purchase, lease, financing, or otherwise, motor vehicles that are not
subject to the provisions of this Agreement.
13.4.    Liens. The Lessor may grant security interests in the Lease Vehicles
leased by any Lessee hereunder without consent of any Lessee or the Guarantor.
Except for Permitted Liens, each Lessee shall keep all Lease Vehicles free of
all Liens arising during the Term. If on the Vehicle Operating Lease Expiration
Date for any Lease Vehicle, there is a Lien on such Lease Vehicle, the Lessor
may, in its discretion, remove such Lien and any sum of

34
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

money that may be paid by the Lessor in release or discharge thereof, including
reasonable attorneys’ fees and costs, will be paid by the Lessee of such Lease
Vehicle upon demand by the Lessor.
14.    NON-LIABILITY OF LESSOR. AS BETWEEN THE LESSOR AND EACH LESSEE,
ACCEPTANCE FOR LEASE OF EACH LEASE VEHICLE PURSUANT TO SECTION 2.1(d) SHALL
CONSTITUTE SUCH LESSEE’S ACKNOWLEDGMENT AND AGREEMENT THAT THE LESSEE HAS FULLY
INSPECTED SUCH LEASE VEHICLE, THAT SUCH LEASE VEHICLE IS IN GOOD ORDER AND
CONDITION AND IS OF THE MANUFACTURE, DESIGN, SPECIFICATIONS AND CAPACITY
SELECTED BY SUCH LESSEE, THAT SUCH LESSEE IS SATISFIED THAT THE SAME IS SUITABLE
FOR THIS USE. EACH LESSEE ACKNOWLEDGES THAT THE LESSOR IS NOT A MANUFACTURER OR
AGENT THEREOF OR PRIMARILY ENGAGED IN THE SALE OR DISTRIBUTION OF LEASE
VEHICLES. EACH LESSEE ACKNOWLEDGES THAT THE LESSOR MAKES NO REPRESENTATION,
WARRANTY OR COVENANT, EXPRESS OR IMPLIED IN ANY SUCH CASE, AS TO THE FITNESS,
SAFENESS, DESIGN, MERCHANTABILITY, CONDITION, QUALITY, DURABILITY, SUITABILITY,
CAPACITY OR WORKMANSHIP OF THE LEASE VEHICLES IN ANY RESPECT OR IN CONNECTION
WITH OR FOR ANY PURPOSES OR USES OF ANY LESSEE AND MAKES NO REPRESENTATION,
WARRANTY OR COVENANT, EXPRESS OR IMPLIED IN ANY SUCH CASE, THAT THE LEASE
VEHICLES WILL SATISFY THE REQUIREMENTS OF ANY LAW OR ANY CONTRACT SPECIFICATION,
AND AS BETWEEN THE LESSOR AND EACH LESSEE, SUCH LESSEE AGREES TO BEAR ALL SUCH
RISKS AT ITS SOLE COST AND EXPENSE. EACH LESSEE SPECIFICALLY WAIVES ALL RIGHTS
TO MAKE CLAIMS AGAINST THE LESSOR AND ANY LEASE VEHICLE FOR BREACH OF ANY
WARRANTY OF ANY KIND WHATSOEVER, AND EACH LESSEE LEASES EACH LEASE VEHICLES “AS
IS.” UPON THE LESSOR’S ACQUISITION OF ANY LEASE VEHICLE IDENTIFIED ON ANY LEASE
VEHICLE ACQUISITION SCHEDULE, LESSOR SHALL IN NO WAY BE LIABLE FOR ANY DIRECT OR
INDIRECT DAMAGES OR INCONVENIENCE RESULTING FROM ANY DEFECT IN OR LOSS, THEFT,
DAMAGE OR DESTRUCTION OF ANY LEASE VEHICLE OR OF THE CARGO OR CONTENTS THEREOF
OR THE TIME CONSUMED IN RECOVERY REPAIRING, ADJUSTING, SERVICING OR REPLACING
THE SAME AND THERE SHALL BE NO ABATEMENT OR APPORTIONMENT OF RENTAL AT SUCH
TIME. THE LESSOR SHALL NOT BE LIABLE FOR ANY FAILURE TO PERFORM ANY PROVISION
HEREOF RESULTING FROM FIRE OR OTHER CASUALTY, NATURAL DISASTER, RIOT OR OTHER
CIVIL UNREST, WAR, TERRORISM, STRIKE OR OTHER LABOR DIFFICULTY, GOVERNMENTAL
REGULATION OR RESTRICTION, OR ANY CAUSE BEYOND THE LESSOR’S DIRECT CONTROL. IN
NO EVENT SHALL THE LESSOR BE LIABLE FOR ANY INCONVENIENCES, LOSS OF PROFITS OR
ANY OTHER SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHATSOEVER OR HOWSOEVER
CAUSED (INCLUDING RESULTING FROM ANY DEFECT IN OR ANY THEFT, DAMAGE, LOSS OR
FAILURE OF ANY LEASE VEHICLE).

35
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

15.    NO PETITION. Each Lessee and the Master Servicer hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all of the Indenture Notes, it will not institute against, or join with,
encourage or cooperate with any other Person in instituting against the Lessor,
the Nominee or the Intermediary, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. In the event that any
Lessee or the Master Servicer takes action in violation of this Section 15, the
Lessor, the Nominee or the Intermediary, as the case may be, agrees, for the
benefit of the Indenture Noteholders, that it shall file an answer with the
bankruptcy court or otherwise properly contest the filing of such a petition by
such Lessee or the Master Servicer, as the case may be, against it or the
commencement of such action and raise the defense that such Lessee or the Master
Servicer, as the case may be, has agreed in writing not to take such action and
should be estopped and precluded therefrom. The provisions of this Section 15
shall survive the termination of this Agreement.
16.    SUBMISSION TO JURISDICTION. The Lessor and the Trustee may enforce any
claim arising out of this Agreement in any state or federal court having subject
matter jurisdiction, including, without limitation, any state or federal court
located in the State of New York. For the purpose of any action or proceeding
instituted with respect to any such claim, each Lessee hereby irrevocably
submits to the jurisdiction of such courts. Each Lessee further irrevocably
consents to the service of process out of said courts by mailing a copy thereof,
by registered mail, postage prepaid, to such Lessee and agrees that such
service, to the fullest extent permitted by law, (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall be taken and held to be valid personal service upon
and personal delivery to it. Nothing herein contained shall affect the right of
the Trustee and the Lessor to serve process in any other manner permitted by law
or preclude the Lessor or the Trustee from bringing an action or proceeding in
respect hereof in any other country, state or place having jurisdiction over
such action. Each Lessee hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court located in the State of New York and any claim that any such suit, action
or proceeding brought in such a court has been brought in an inconvenient forum.
17.    GOVERNING LAW. THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAW.
18.    JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY RELATIONSHIP

36
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED TRANSACTION, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
19.    NOTICES. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party, addressed to it, at its address or
telephone number set forth on the signature pages below, or at such other
address or telephone number as such party may hereafter specify for the purpose
by notice to the other party. Copies of notices, requests and other
communications delivered to the Trustee, any Lessee and/or the Lessor pursuant
to the foregoing sentence shall be sent to the following addresses:
TRUSTEE:
Deutsche Bank Trust Company Americas
60 Wall Street, 16th Fl
MS NYC 60-1625
New York, NY 10005
Attn: Corporate Trust and Agency Group
Phone: (212) 250-2894
Fax: (212) 553-2462


LESSOR:
225 Brae Boulevard
Park Ridge, NJ 07656
Attention: Treasury Department
Telephone: (201) 307-2000
Fax: (201) 307-2746
LESSEES:
225 Brae Boulevard
Park Ridge, NJ 07656
Attention: Treasury Department
Telephone: (201) 307-2000
Fax: (201) 307-2746
Each such notice, request or communication shall be effective when received at
the address specified below. Copies of all notices must be sent by first class
mail promptly after transmission by facsimile.
20.    ENTIRE AGREEMENT. This Agreement and the other agreements specifically
referenced herein constitute the entire agreement among the parties hereto and
supersede any prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they related in any way to
the subject matter hereof. This Agreement, together

37
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

with the Series 2010-3 Manufacturer Programs, the Lease Vehicle Acquisition
Schedules, the Intra-Lease Lessee Transfer Schedules, the Inter-Lease
Reallocation Schedules and any other related documents attached to this
Agreement (including, for the avoidance of doubt, all related joinders,
exhibits, annexes, schedules, attachments and appendices), in each case solely
to the extent to which such Series 2010-3 Manufacturer Programs, schedules and
documents relate to Lease Vehicles will constitute the entire agreement
regarding the leasing of Lease Vehicles by the Lessor to each Lessee.
21.    MODIFICATION AND SEVERABILITY. The terms of this Agreement (other than
the definition of “Special Term”, which may be modified by a written notice
signed by each Lessee and delivered to the Lessor, the Master Servicer and the
Trustee) will not be waived, altered, modified, amended, supplemented or
terminated in any manner whatsoever unless the same shall be in writing and
signed and delivered by the Lessor, the Master Servicer and each Lessee, subject
to any restrictions on such waivers, alterations, modifications, amendments,
supplements or terminations set forth in the Series 2010-3 Supplement. If any
part of this Agreement is not valid or enforceable according to law, all other
parts will remain enforceable. The Master Servicer shall provide a copy of each
amendment, supplement or other modification to this Agreement to the Trustee in
accordance with the notice provisions hereof not later than ten (10) days after
to the execution thereof by the Lessor, the Master Servicer, the Lessees and the
Guarantor. For the avoidance of doubt, the execution and/or delivery of and/or
performance under any Affiliate Joinder in Lease, Lease Vehicle Acquisition
Schedule, Inter-Lease Reallocation Schedule or Intra-Lease Lessee Transfer
Schedule shall not constitute a waiver, alteration, modification, supplement or
termination to or of this Agreement.
22.    SURVIVABILITY. In the event that, during the term of this Agreement, any
Lessee becomes liable for the payment or reimbursement of any obligations,
claims or taxes pursuant to any provision hereof, such liability will continue,
notwithstanding the expiration or termination of this Agreement, until all such
amounts are paid or reimbursed by or on behalf of such Lessee.
23.    HEADINGS. Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
24.    EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement.
25.    ELECTRONIC EXECUTION. This Agreement (including, for the avoidance of
doubt, any joinder, schedule, annex, exhibit or other attachment hereto) may be
transmitted and/or signed by facsimile or other electronic means (i.e., a “pdf”
or “tiff”). The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on each party hereto. The words “execution,”
“signed,” “signature,” and words of like import in this Agreement (including,
for the avoidance of doubt, any joinder, schedule, annex, exhibit or other
attachment hereto) or in any amendment or other modification hereof (including,
without limitation, waivers and consents) shall be

38
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be.
26.    LESSEE TERMINATION AND RESIGNATION. With respect to any Lessee except for
Hertz, upon such Lessee (the “Resigning Lessee”) delivering irrevocable written
notice to the Lessor and Master Servicer that such Resigning Lessee desires to
resign its role as a “Lessee” hereunder (such notice, substantially in the form
attached as Exhibit A hereto, a “Lessee Resignation Notice”), such Resigning
Lessee shall immediately cease to be a “Lessee” hereunder, and, upon such
occurrence, event or condition, the Lessor and Master Servicer shall be deemed
to have released, waived, remised, acquitted and discharged such Resigning
Lessee and such Resigning Lessee’s directors, officers, employees, managers,
shareholders and members of and from any and all claims, expenses, damages,
costs and liabilities arising or accruing in relation to such Resigning Lessee
on or after the delivery of such Lessee Resignation Notice to the Lessor and
Master Servicer (the time of such delivery, the “Lessee Resignation Notice
Effective Date”); provided that, as a condition to such release and discharge,
the Resigning Lessee shall pay to the Lessor all payments due and payable with
respect to each Lease Vehicle leased by Resigning Lessee hereunder, including
without limitation any payment listed under Sections 4.7.1 and 4.7.2, as
applicable to each such Lease Vehicle, as of the Lessee Resignation Notice
Effective Date; provided further that, the Resigning Lessee shall return or
reallocate all Lease Vehicles at the direction of the Master Servicer in
accordance with Section 2.4; provided further that, with respect to any
Resigning Lessee, such Resigning Lessee shall not be released or otherwise
relieved under this Section 26 from any claim, expense, damage, cost or
liability arising or accruing prior to the Lessee Resignation Notice Effective
Date with respect to such Resigning Transferor.
27.    THIRD-PARTY BENEFICIARIES. The parties hereto acknowledge that the
Trustee (for the benefit of the Series 2010-3 Noteholder and its assigns), the
HVF II Trustee (for the benefit of the HVF II Group II Noteholders) and the
Collateral Agent (for the benefit of the Trustee) shall be third-party
beneficiaries hereunder.
28.    Indemnification of the Trustee.  Hertz, as a Lessee and as Guarantor,
agrees to indemnify and hold harmless the Trustee and the Trustee’s officers,
directors, agents and employees against any and all claims, demands and
liabilities of whatsoever nature, and all costs and expenses, relating to or in
any way arising out of:  (i) any acts or omissions of any Lessee pursuant to
this Lease and (ii) the Trustee’s appointment under the Base Indenture and the
Trustee’s performance of its obligations thereunder, or any document pertaining
to any of the foregoing to which the Trustee is a signatory, including, but not
limited to any judgment, award, settlement, reasonable attorneys’ fees and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim, in each case with respect to the Group
VII Series of Notes, the Series 2010-3 Collateral, the Group VII Master
Collateral and any Series 2010-3 Related Documents with respect to any Group VII
Series of Notes; provided, however, Hertz, as a Lessee or as Guarantor, shall
have no duty to indemnify the Trustee, or any other Indemnified Person pursuant
to this Section 28, to the extent such claim, demand, liability, cost or expense
arises out of or is due to the Trustee’s or such Indemnified Person’s gross

39
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

negligence or willful misconduct.  Any such indemnification shall not be payable
from the assets of the Lessor.  The provisions of this indemnity shall run
directly to and be enforceable by the Trustee or any other Indemnified Person
subject to the limitations hereof.  The indemnification provided for in this
Section 28 shall be in addition to any other indemnities available to the
Trustee and shall survive the termination of the duties of the Lessees hereunder
and the termination of this Lease or a document to which the Trustee is a
signatory or the resignation or removal of the Trustee.

40
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
LESSOR:
RENTAL CAR FINANCE CORP.
By:    
     Scott Massengill
     Vice President & Treasurer
Address:    225 Brae Boulevard
    Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746
LESSEE AND SERVICER:
DTG OPERATIONS, INC.
By:    
     Scott Massengill
     Treasurer
Address:    225 Brae Boulevard
    Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746

41
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

LESSEE AND GUARANTOR:
THE HERTZ CORPORATION
By:    
     Scott Massengill
     Treasurer
Address:    225 Brae Boulevard
    Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746
MASTER SERVICER:
DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.
By:    
     Scott Massengill
     Treasurer
Address:    225 Brae Boulevard
    Park Ridge, NJ 07656
Attention:    Treasury Department
Telephone:    (201) 307-2000
Fax:    (201) 307-2746


Acknowledging its obligations under Section 15 hereof:
INTERMEDIARY:


VEXCO, LLC, as the Qualified Intermediary,
by
 
 
 
Name:
 
Title:




42
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 

ANNEX A
FORM OF AFFILIATE JOINDER IN LEASE
THIS AFFILIATE JOINDER IN LEASE AGREEMENT (this “Joinder”) is executed as of
_______________ ____, 20__ (with respect to this Joinder and the Joining Party)
the “Joinder Date”), by ______________, a ____________________________ (“Joining
Party”), and delivered to Rental Car Finance Corp., an Oklahoma corporation
(“RCFC”), as lessor pursuant to the Third Amended and Restated Master Motor
Vehicle Lease and Servicing Agreement (Group VII), dated as of June 17, 2015 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Lease”), among RCFC, as lessor, DTG Operations, Inc.
(“DTG”), as a lessee and servicer, The Hertz Corporation (“Hertz”), a Delaware
corporation, as a lessee and as guarantor, Dollar Thrifty Automotive Group, Inc.
(“DTAG”), as master servicer, and those affiliates of Hertz from time to time
becoming lessees thereunder (together with DTG and Hertz, the “Lessees”).
Capitalized terms used herein but not defined herein shall have the meanings
provided for in the Lease.
R E C I T A L S:
WHEREAS, the Joining Party is a Permitted Lessee; and
WHEREAS, the Joining Party desires to become a “Lessee” under and pursuant to
the Lease.
NOW, THEREFORE, the Joining Party agrees as follows:
A G R E E M E N T:
1. The Joining Party hereby represents and warrants to and in favor of RCFC and
the Trustee that (i) the Joining Party is an Affiliate of Hertz, (ii) all of the
conditions required to be satisfied pursuant to Section 12 of the Lease in
respect of the Joining Party becoming a Lessee thereunder have been satisfied,
and (iii) all of the representations and warranties contained in Section 7 of
the Lease with respect to the Lessees are true and correct as applied to the
Joining Party as of the date hereof.
2. From and after the date hereof, the Joining Party hereby agrees to assume all
of the obligations of a “Lessee” under the Lease and agrees to be bound by all
of the terms, covenants and conditions therein.
3. By its execution and delivery of this Joinder, the Joining Party hereby
becomes a Lessee for all purposes under the Lease. By its execution and delivery
of this Joinder, RCFC acknowledges that the Joining Party is a Lessee for all
purposes under the Lease.

43
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the day and year first above written.


[Name of Joining Party]




By:_________________________________
Name:___________________________
Title:____________________________






Address: ____________________________
Attention: ___________________________
Telephone: __________________________
Facsimile: ___________________________




Accepted and Acknowledged by:


RENTAL CAR FINANCE CORP.




By:________________________________
Name:__________________________
Title:___________________________




THE HERTZ CORPORATION, as GUARANTOR


By:________________________________
Name:__________________________
Title:___________________________









44
WEIL:\95390749\1\99910.6247

--------------------------------------------------------------------------------

Schedule I to:
RCFC Series 2010-3 Supplement & RCFC Group VII Lease



EXHIBIT A
FORM OF LESSEE RESIGNATION NOTICE
[_]
[RCFC, as Lessor]


[Hertz, as Lessee and Guarantor]


[DTG, as Lessee and Servicer]


[DTAG, as Master Servicer]


Re: Lessee Termination and Resignation
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Master Motor Vehicle
Operating Lease and Servicing Agreement (Group VII), dated as of June 17, 2015
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Lease”), among Rental Car Finance Corp. (“RCFC”),
as lessor, DTG Operations, Inc. (“DTG”), as a lessee and servicer, The Hertz
Corporation (“Hertz”), as a lessee and guarantor, Dollar Thrifty Automotive
Group, Inc. (“DTAG”), a Delaware corporation, as master servicer, and those
affiliates of Hertz from time to time becoming lessees thereunder (together with
DTG and Hertz, the “Lessees”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Lease.
Pursuant to Section 26 of the Lease, [_] (the “Resigning Lessee”) provides RCFC,
Hertz, DTG and DTAG, irrevocable, written notice that such Resigning Lessee
desires to resign as “Lessee” under the Lease.
Nothing herein shall be construed to be an amendment or waiver of any
requirements of the Lease.






[Name of Resigning Lessee]




By:_________________________________
Name:___________________________
Title:____________________________





WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease





“SCHEDULE I
“10-K Report” has the meaning specified in Section 7.5(a) of the Series 2010-3
Lease.
“10-Q Report” has the meaning specified in Section 7.5(b) of the Series 2010-3
Lease.
“Accumulated Depreciation” means, with respect to any Lease Vehicle, as of any
date of determination:
(a)    the sum of:
(i)    all Monthly Base Rent with respect to such Lease Vehicle paid or payable
(since such Lease Vehicle’s most recent Vehicle Operating Lease Commencement
Date) under the Series 2010-3 Lease on or prior to the Payment Date occurring in
the calendar month in which such date of determination occurs,
(ii)    the Final Base Rent with respect to such Lease Vehicle, if any, paid or
payable (since such Lease Vehicle’s most recent Vehicle Operating Lease
Commencement Date) under the Series 2010-3 Lease on or prior to the Payment Date
occurring in the calendar month immediately following such date,
(iii)    the Pre-VOLCD Program Vehicle Depreciation Amount with respect to such
Lease Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent
Vehicle Operating Lease Commencement Date) under the Series 2010-3 Lease on or
prior to the Payment Date occurring in the calendar month immediately following
such date,
(iv)    all Redesignation to Non-Program Amounts with respect to such Lease
Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent Vehicle
Operating Lease Commencement Date) under the Series 2010-3 Lease on or prior to
the Payment Date occurring in the calendar month in which such date of
determination occurs, and
(v)    the Program Vehicle Depreciation Assumption True-Up Amount with respect
to such Lease Vehicle, if any, paid or payable (since such Lease Vehicle’s most
recent Vehicle Operating Lease Commencement Date) under the Series 2010-3 Lease
by the applicable Lessee on or prior to the Payment Date occurring in the
calendar month immediately following such date; minus
(b)    the sum of all Redesignation to Program Amounts with respect to such
Lease Vehicle, if any, paid or payable (since such Lease Vehicle’s most recent
Vehicle Operating Lease Commencement Date) under the Series 2010-3 Lease by the
Lessor on or prior to the Payment Date occurring in the calendar month in which
such date of determination occurs.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Additional Lessee” has the meaning specified the Preamble of the Series 2010-3
Lease.
“Additional Spread Percentage” means, as of any date of determination, the
greater of 1.00% or such other percentage as the Lessor and the Lessees may from
time to time agree in writing shall be the Additional Spread Percentage, as
evidenced by and in effect from the date of delivery of a copy of such writing
duly executed by the Lessor and the Lessees to the Trustee and the Master
Servicer.
“Advance” has the meaning specified in Section 2.2(a) of the Series 2010-3
Supplement.
“Advantage Sublease” means that certain Master Motor Vehicle Operating Sublease
Agreement, dated as of December 12, 2012, by and between Hertz, as lessor, and
Simply Wheelz LLC, a Delaware limited liability company, d/b/a Advantage Rent A
Car, as lessee.
“Affiliate” means, with respect to any specified Person, another Person that
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.
“Affiliate Joinder in Lease” has the meaning specified in Section 12.1 of the
Series 2010-3 Lease.
“Aggregate Group II Principal Amount” has the meaning specified in the HVF II
Group II Supplement.
“Alternative Lease Lessee” means any “Lessee” under and as defined in any other
Segregated Series Lease.
“Annual Series 2010-3 Noteholder Tax Statement” has the meaning specified in
Section 5.2(a) of the Series 2010-3 Supplement.
“Assumed Remaining Holding Period” means, as of any date of determination and
with respect to any Lease Vehicle that is a Series 2010-3 Non-Program Vehicle as
of such date, the greater of (a) the number of months remaining from such date
until the then-expected Disposition Date of such Lease Vehicle, as estimated by
the Lessor (or its designee) on such date in its sole and absolute discretion
and (b) 1.
“Assumed Residual Value” means, as of any date of determination and with respect
to any Lease Vehicle that is a Series 2010-3 Non-Program Vehicle as of such
date, the proceeds expected to be realized upon the disposition of such Lease
Vehicle, as estimated by the Lessor (or its designee) on such date in its sole
and absolute discretion.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Authorized Officer” means, as to Hertz or any of its Affiliates, any of (i) the
President, (ii) the Chief Financial Officer, (iii) the Treasurer, (iv) any
Assistant Treasurer, or (v) any Vice President in the tax, legal or treasury
department, in each case of Hertz or such Affiliate as applicable.
“Bankruptcy Code” means The Bankruptcy Reform Act of 1978.
“Base Indenture” has the meaning specified in the Preamble of the Series 2010-3
Supplement.
“Base Rent” means, Monthly Base Rent and Final Base Rent, collectively.
“Basic Lease Vehicle Information” means the following terms specified by a
Lessee in a Lease Vehicle Acquisition Schedule pursuant to Section 2.1(a) of the
Series 2010-3 Lease: a list of the vehicles such Lessee desires to be made
available by the Lessor to such Lessee for lease as “Lease Vehicles”, and, with
respect to each such vehicle, the VIN, make, model, model year, and requested
lease commencement date of each such vehicle.
“BBA Libor Rates Page” shall mean the display designated as Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Master Servicer from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits are offered by
leading banks in the London interbank market).
“Blackbook Guide” means the Black Book Official Finance/Lease Guide.
“Beneficiary” has the meaning specified in the Collateral Agency Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.
“Capitalized Cost” means, as of any date of determination,
(a)    with respect to any Lease Vehicle (other than an Initial Lease Vehicle)
that is a Series 2010-3 Non-Program Vehicle as of its most recent Vehicle
Operating Lease Commencement Date,
(i)    if such Lease Vehicle was initially purchased as a new vehicle by RCFC or
an Affiliate thereof from an unaffiliated third party and such Vehicle Operating
Lease Commencement Date occurs thirty-six (36) or less days after the date of
the delivery of such Lease Vehicle to RCFC or such Affiliate by such third
party, then the lesser of (X) the gross cash payments made to such unaffiliated
third party in connection with such initial purchase of such Lease Vehicle, and
(Y) the MSRP of such Lease Vehicle as of the date of such initial purchase, if
known by the Master Servicer (after reasonable investigation by the Master
Servicer);

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(ii)    if such Lease Vehicle was initially purchased as a used vehicle by RCFC
or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs thirty-six (36) days or less after the
date of the delivery of such Lease Vehicle to RCFC or such Affiliate by such
third party, then the gross cash payments made to such unaffiliated third party
in connection with such initial purchase of such Lease Vehicle;
(iii)    if such Lease Vehicle (unless such Lease Vehicle is an Inter-Group
Transferred Vehicle) was initially purchased by RCFC or an Affiliate thereof
from an unaffiliated third party and such Vehicle Operating Lease Commencement
Date occurs more than thirty-six (36) days after the date of the delivery of
such Lease Vehicle to RCFC or such Affiliate by such third party, then the
Market Value of such Lease Vehicle as of the date of such Vehicle Operating
Lease Commencement Date; and
(iv)    if such Lease Vehicle is an Inter-Group Transferred Vehicle and was
initially purchased by RCFC or an Affiliate thereof from an unaffiliated third
party and such Vehicle Operating Lease Commencement Date occurs more than
thirty-six (36) days after the date of the delivery of such Lease Vehicle to
RCFC or such Affiliate by such third party, then the Legacy NBV of such Lease
Vehicle; and
(b)    with respect to any Lease Vehicle (other than an Initial Lease Vehicle)
that is a Series 2010-3 Program Vehicle as of its most recent Vehicle Operating
Lease Commencement Date,
(i)    if such Lease Vehicle was initially purchased as a new vehicle by RCFC or
an Affiliate thereof from an unaffiliated third party and such Vehicle Operating
Lease Commencement Date occurs thirty-six (36) or less days after the date of
the delivery of such Lease Vehicle to RCFC or such Affiliate by such third
party, then the Maximum Repurchase Price with respect to such Lease Vehicle;
(ii)    if (X) such Lease Vehicle was initially purchased as a used vehicle by
RCFC or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs thirty-six (36) days or less after date
of the delivery of such Lease Vehicle to RCFC or such Affiliate by such third
party and (Y) no Depreciation Charges have accrued or been applied prior to the
date of such initial purchase with respect to such Lease Vehicle under its
Series 2010-3 Manufacturer Program, then the Maximum Repurchase Price with
respect to such Lease Vehicle;
(iii)    if (X) such Lease Vehicle was initially purchased as a used vehicle by
RCFC or an Affiliate thereof from an unaffiliated third party and such Vehicle
Operating Lease Commencement Date occurs thirty-six (36) days or less after the
date of the delivery of such Lease Vehicle to RCFC or such Affiliate by such
third party and (Y) Depreciation Charges have accrued or been applied prior to
the date of such initial purchase with respect to such Lease Vehicle under its
Series 2010-3 Manufacturer Program, then the amount the Manufacturer of such
Lease Vehicle would be obligated to pay for such Lease Vehicle under the terms
of such Series 2010-3 Manufacturer Program (assuming no minimum holding period
would apply with respect to such Lease Vehicle) if such Lease Vehicle were
returned

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



to such Manufacturer on the last day of the calendar month prior to the month in
which such Lease Vehicle’s Vehicle Operating Lease Commencement Date occurs; and
(iv)    if such Lease Vehicle was initially purchased by RCFC or an Affiliate
thereof from an unaffiliated third party and such Vehicle Operating Lease
Commencement Date occurs more than thirty-six (36) days after the date of the
delivery of such Lease Vehicle to RCFC or such Affiliate by such third party,
then the excess of (A) the amount the Manufacturer of such Lease Vehicle would
be obligated to pay for such Lease Vehicle under the terms of such Series 2010-3
Manufacturer Program (assuming no minimum holding period would apply with
respect to such Lease Vehicle) if such Lease Vehicle were returned to such
Manufacturer on the first day of the calendar month in which such Lease
Vehicle’s Vehicle Operating Lease Commencement Date occurs over (B) the amount
of depreciation scheduled to accrue under the Series 2010-3 Manufacturer Program
for such Lease Vehicle for the calendar month in which such Vehicle Operating
Lease Commencement Date occurs, pro rated for the portion of such calendar month
occurring from and including such first day of such calendar month to but
excluding such Vehicle Operating Lease Commencement Date; and
(c)    with respect to any Initial Lease Vehicle, the amount specified as the
“Capitalized Cost” for such Initial Lease Vehicle identified opposite such
Initial Lease Vehicle on Schedule II to the Series 2010-3 Supplement.
“Casualty” means, with respect to any Series 2010-3 Eligible Vehicle, that:
(a) such Series 2010-3 Eligible Vehicle is destroyed, seized or otherwise
rendered permanently unfit or unavailable for use, or
(b) such Series 2010-3 Eligible Vehicle is lost or stolen and is not recovered
for 180 days following the occurrence thereof.
“Casualty Payment Amount” means, with respect to any Lease Vehicle that suffers
a Casualty or becomes an Ineligible Vehicle, the result of (a) the Net Book
Value of such Lease Vehicle as of the later of (i) such Lease Vehicle’s Vehicle
Operating Lease Commencement Date and (ii) the first day of the calendar month
in which such Lease Vehicle became a Casualty or became an Ineligible Vehicle
minus (b) the Final Base Rent for such Lease Vehicle.
“Certificate of Title” means, with respect to any Vehicle, the certificate of
title or similar evidence of ownership applicable to such Vehicle duly issued in
accordance with the certificate of title act or other applicable statute of the
jurisdiction applicable to such Vehicle as determined by the Master Servicer or
the Nominee-Servicer, as applicable.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor or replacement sections.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Collateral Agency Agreement” means the Second Amended and Restated Master
Collateral Agency Agreement, dated as of February 14, 2007, by and among RCFC,
the Lessees, DTAG and such other grantors, beneficiaries and financing sources
as may become party thereto in accordance with its terms, and the Master
Collateral Agent.
“Collateral Agency Agreement Addendum” means the Addendum to the Second Amended
and Restated Master Collateral Agency Agreement, by and among DTAG, RCFC, the
Lessees and such other grantors, beneficiaries and financing sources as may
become party thereto in accordance with its terms, and the Master Collateral
Agent.
“Company Order” and “Company Request” means a written order or request signed in
the name of RCFC by any one of its Authorized Officers and delivered to the
Trustee.
“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any material portion of its properties is bound or
to which it or any material portion of its properties is subject.
“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and (c),
respectively, of the Code.
“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered which
office at the date of the execution of the Series 2010-3 Note is located at 60
Wall Street,16th Fl, MS NYC 60-1625 New York, New York 10005, or at any other
time at such other address as the Trustee may designate from time to time by
notice to the Series 2010-3 Noteholder and RCFC.
“Court” has the meaning specified in Section 2(b) of the Series 2010-3 Lease.
“Decrease” has the meaning specified in Section 2.4(a) of the Series 2010-3
Supplement.
“Depreciation Charge” means, as of any date of determination, with respect to
any Lease Vehicle that is a:
(a) Series 2010-3 Non-Program Vehicle as of such date, an amount at least equal
to the greatest of:
(i) 1.0%, or such lower percentage in respect of which the Rating Agency
Condition has been satisfied as of such date, in each case of the Capitalized
Cost of such Lease Vehicle as of such date,
(ii) (x) the excess, if any, of the Net Book Value of such Lease Vehicle over
the Assumed Residual Value of such Lease Vehicle, in each case as of such date,
divided by

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(y) the Assumed Remaining Holding Period with respect to such Lease Vehicle, as
of such date, and
(iii) such higher percentage of the Capitalized Cost of such Lease Vehicle as of
such date, selected by the Lessor in its sole and absolute discretion, that
would cause the weighted average of the “Depreciation Charges” (weighted by Net
Book Value as of such date) with respect to all Lease Vehicles that are Series
2010-3 Non-Program Vehicles as of such date to be equal to or greater than
1.25%, or such lower percentage in respect of which the Rating Agency Condition
has been satisfied as of such date, of the aggregate Capitalized Costs of such
Lease Vehicles as of such date,
(b) Series 2010-3 Program Vehicle and such date occurs during the Estimation
Period for such Lease Vehicle, if any, the Initially Estimated Depreciation
Charge with respect to such Lease Vehicle, as of such date, and
(c) Series 2010-3 Program Vehicle and such date does not occur during the
Estimation Period, if any, for such Lease Vehicle, the depreciation charge
(expressed as a monthly dollar amount) set forth in the related Series 2010-3
Manufacturer Program for such Lease Vehicle for such date.
“Depreciation Record” has the meaning specified in Section 4.1 of the Series
2010-3 Lease.
“Determination Date” means the date five (5) Business Days prior to each Payment
Date.
“Disposition Date” means, with respect to any Series 2010-3 Eligible Vehicle:
(i)    if such Series 2010-3 Eligible Vehicle was returned to a Manufacturer for
repurchase pursuant to a Series 2010-3 Repurchase Program, the Turnback Date
with respect to such Series 2010-3 Eligible Vehicle;
(ii)    if such Series 2010-3 Eligible Vehicle was subject to a Series 2010-3
Guaranteed Depreciation Program and not sold to any third party prior to the
Series 2010-3 Backstop Date with respect to such Series 2010-3 Eligible Vehicle,
the Series 2010-3 Backstop Date with respect to such Series 2010-3 Eligible
Vehicle;
(iii)    if such Series 2010-3 Eligible Vehicle was sold to any Person (other
than to the Manufacturer thereof pursuant to such Series 2010-3 Manufacturer’s
Series 2010-3 Manufacturer Program) the date on which the proceeds of such sale
are deposited in the Series 2010-3 Collection Account or an RCFC Escrow Account;
and
(iv) if such Series 2010-3 Eligible Vehicle becomes a Casualty or an Ineligible
Vehicle (other than as a result of a sale thereof that would be included in

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



any of clause (i) through (iii) above), the day on which such Series 2010-3
Eligible Vehicle suffers a Casualty or becomes an Ineligible Vehicle.
“Disposition Proceeds” means, with respect to each Series 2010-3 Non-Program
Vehicle, the net proceeds from the sale or disposition of such Series 2010-3
Non-Program Vehicle to any Person (other than any portion of such proceeds
payable by the Lessee thereof pursuant to the Series 2010-3 Lease).


“Dollar” and the symbol “$” mean the lawful currency of the United States.


“DTAG” means Dollar Thrifty Automotive Group Inc., a Delaware corporation.
“DTG” means DTG Operations, Inc., an Oklahoma corporation.
“Due Date” means, with respect to any payment due from a Series 2010-3
Manufacturer or auction dealer in respect of a Series 2010-3 Program Vehicle
turned back for repurchase or sale pursuant to the terms of the related Series
2010-3 Manufacturer Program, the ninetieth (90th) day after the Disposition Date
for such Series 2010-3 Eligible Vehicle.
“Early Program Return Payment Amount” means, with respect to each Payment Date
and each Lease Vehicle that:
(a) was a Series 2010-3 Program Vehicle as of its Turnback Date,
(b) the Turnback Date for which occurred during the Related Month with respect
to such Payment Date, and
(c) the Turnback Date for which occurred prior to the Minimum Program Term End
Date for such Lease Vehicle, an amount equal to the excess, if any, of (i) the
Net Book Value of such Lease Vehicle (as of its Turnback Date) over (ii) the
Series 2010-3 Repurchase Price received or receivable with respect to such Lease
Vehicle (or that would have been received but for a Series 2010-3 Manufacturer
Event of Default, as applicable).
“Eligible Account” means (a) a segregated identifiable trust account established
in the trust department of a Series 2010-3 Qualified Trust Institution or (b) a
separately identifiable deposit or securities account established with a Series
2010-3 Qualified Institution.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.
“Escrow Account” has the meaning specified in the Master Exchange and Trust
Agreement.
“Estimation Period” means, with respect to any Lease Vehicle that is a Series
2010-3 Program Vehicle with respect to which the applicable depreciation charge
set forth in the related Series 2010-3 Manufacturer Program for such Lease
Vehicle has not been recorded in the

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



Lessor’s or its designee’s computer systems or has been recorded in such
computer systems, but has not been applied to such Series 2010-3 Program Vehicle
therein, the period commencing on such Lease Vehicle’s Vehicle Operating Lease
Commencement Date and terminating on the date such applicable depreciation
charge has been recorded in the Lessor’s or its designee’s computer systems and
applied to such Series 2010-3 Program Vehicle therein.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or
(c)    the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Proceeds” means as of any given time the sum of (i) the money or other
property from the sale of any Group VII Exchanged Vehicle that is held in an
Escrow Account as of such time; (ii) any interest or other amounts earned on the
money or other property from the sale of any Group VII Exchanged Vehicle that is
held in an Escrow Account as of such time; (iii) any amounts receivable from
Eligible Manufacturers and Eligible Vehicle Disposition Programs or from
auctions, dealers or other Persons on account of Group VII Exchanged Vehicles;
(iv) the money or other property from the sale of any Group VII Exchanged
Vehicle held in the Master Collateral Account for the benefit of the
Intermediary as of such time; and (v) any interest or other amounts earned on
the money or other property from the sale of any Group

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



VII Exchanged Vehicle held in the Master Collateral Account for the benefit of
the Intermediary as of such time.
“Exchanged Vehicles Subject to Liabilities” has the meaning specified in the
Master Exchange and Trust Agreement.
“FDIC” means the Federal Deposit Insurance Corporation.
“Final Base Rent” has the meaning specified in Section 4.3 of the Series 2010-3
Lease.
“Financial Assets” has the meaning specified in Section 4.1(a) of the Series
2010-3 Supplement.
“Financing Source” has the meaning specified in the Collateral Agency Agreement.
“Fitch” means Fitch Ratings, Inc.
“Franchisee Sublease Contractual Criteria” means, with respect to the sublease
of Lease Vehicles by a Lessee to a franchisee, the related sublease:
(a)
states in writing that it is subject to the terms and conditions of the Series
2010-3 Lease and is subject and subordinate in all respects to the Series 2010-3
Lease;

(b)
requires that the Lease Vehicles subleased under such sublease may only be used
in furtherance of the business contemplated by any applicable franchise or
license agreement entered into by the sublessee;

(c)
other than renting such subleased Lease Vehicles to customers in the ordinary
course of such franchisee’s business, prohibits such franchisee from subleasing
such Lease Vehicles or otherwise assigning any of its rights with respect to
such Lease Vehicles or assigning any of its rights or obligations in, to or
under such sublease;

(d)
does not permit the termination date for such subleased Lease Vehicles under
such sublease to exceed the Maximum Lease Termination Date with respect to such
Lease Vehicle under the Series 2010-3 Lease;

(e)
limits such franchisee’s use of such subleased Lease Vehicles to primarily in
the United States, with limited use in Canada and Mexico (which will include all
normal course movements of vehicles across borders in connection with customer
rentals and following any such movements until convenient to return such Lease
Vehicles to the United States, in each case in the franchisee’s course of
business);


WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(f)
requires such franchisee to report the location of such subleased Lease Vehicles
no less frequently than weekly and grant inspection rights to the applicable
Lessee upon reasonable request of such Lessee;

(g)
prohibits such franchisee from using any such subleased Lease Vehicles in
violation of any laws or regulations or contrary to the provisions of any
applicable insurance policy;

(h)
contains an express acknowledgement and agreement from such franchisee that each
such subleased Lease Vehicle is at all times the property of the Lessor and that
such franchisee acquires no right, title or interest in or to such Lease Vehicle
except a leasehold interest with respect to such subleased Lease Vehicle,
subject to the Series 2010-3 Lease;

(i)
allows the Lessor or such Lessee, upon the occurrence of an event of default
pursuant to such sublease, to enter the premises where such subleased Lease
Vehicles may be located and take possession of such subleased Lease Vehicles;

(j)
contains an express covenant from such franchisee that prior to the date that is
one year and one day after the payment of the latest maturing HVF II Group II
Note, it will not institute against or join with any other Person in instituting
against the Lessor, HVF II, the Nominee or the Intermediary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law;

(k)
states that such sublease shall terminate upon the termination of the Series
2010-3 Lease; and

(l)
requires that the Lease Vehicles subleased under such sublease must primarily be
used in in the course of the applicable franchisee’s daily car rental business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the Accounting Codification
Standards issued by the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, that are applicable to the circumstances as of the
date of determination.
“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.
“Grantor Supplement” has the meaning specified in the Collateral Agency
Agreement.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Group VII Assignment of Exchange Agreement” has the meaning specified in the
Collateral Agency Agreement Addendum.
“Group VII Exchanged Vehicle” has the meaning specified in the Collateral Agency
Agreement Addendum.
“Group VII Master Collateral” has the meaning specified in the Collateral Agency
Agreement Addendum.
“Group VII Replacement Vehicle” has the meaning specified in the Collateral
Agency Agreement Addendum.
“Group VII Vehicle” means a Series 2010-3 Eligible Vehicle.
“Guaranteed Obligations” has the meaning specified in Section 11.1 of the Series
2010-3 Lease.
“Guarantor” has the meaning specified in the Preamble of the Series 2010-3
Lease.
“Guaranty” has the meaning specified in Section 11.1 of the Series 2010-3 Lease.
“HERC” means Hertz Equipment Rental Corporation, a wholly owned subsidiary of
Hertz.
“Hertz” means The Hertz Corporation, a Delaware corporation.
“Hertz Guarantor” has the meaning specified in the Preamble of the Series 2010-3
Supplement.
“Hertz Vehicles LLC” means Hertz Vehicles LLC, a Delaware limited liability
company.
“HGI” means Hertz General Interest LLC, a Delaware limited liability company.
“HVF” means Hertz Vehicle Financing LLC, a Delaware limited liability company.
“HVF II” has the meaning specified in the Preamble of the Series 2010-3
Supplement.
“HVF II Agreements” means the HVF II Group II Indenture, the HVF II Group II
Series Supplements and any other agreements relating to the issuance of any HVF
II Series of Group II Notes to which HVF II is a party.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“HVF II Aggregate Group II Leasing Company Note Principal Amount” means
“Aggregate Group II Leasing Company Note Principal Amount” as defined in the HVF
II Group II Supplement.
“HVF II Aggregate Group II Principal Amount” means “Aggregate Group II Principal
Amount” as defined in the HVF II Group II Supplement.
“HVF II Amortization Event” means, with respect to any HVF II Series of Group II
Notes, an “Amortization Event” as defined in the HVF II Group II Supplement or
the HVF II Group II Series Supplement with respect to such HVF II Series of
Group II Notes.
“HVF II Base Indenture” means the Amended and Restated Base Indenture, dated as
of October 31, 2014, between HVF II and The Bank of New York Mellon Trust
Company, N.A., as trustee. The term “HVF II Base Indenture” shall not include
any “Group Supplement” (as defined in the HVF II Base Indenture) or “Series
Supplement” (as defined in the HVF II Base Indenture).
“HVF II General Partner” means HVF II GP Corp., a Delaware corporation.
“HVF II Group II Aggregate Asset Amount Deficiency” means “Group II Aggregate
Asset Amount Deficiency” as defined in the HVF II Group II Supplement.
“HVF II Group II Amortization Event” means an “Amortization Event” as defined in
the HVF II Group II Supplement.
“HVF II Group II Collection Account” means the “Group II Collection Account” as
defined in the HVF II Group II Supplement.
“HVF II Group II Indenture” means the HVF II Base Indenture together with the
HVF II Group II Supplement.
“HVF II Group II Leasing Company Note” means “Group II Leasing Company Note” as
defined in the HVF II Group II Supplement.
“HVF II Group II Liquidation Event” means any one of the events with respect to
any HVF II Series of Group II Notes defined as a “Group II Liquidation Event” in
the related HVF II Group II Series Supplement.
“HVF II Group II Noteholder” means “Group II Noteholder” as defined in the HVF
II Group II Supplement.
“HVF II Group II Notes” means “Group II Notes” as defined in the HVF II Group II
Supplement.
“HVF II Group II Rating Agency Condition” means “Rating Agency Condition” as
defined in the HVF II Group II Supplement.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“HVF II Group II Required Noteholders” means “Group II Required Noteholders” as
defined in the HVF II Group II Supplement.
“HVF II Group II Series Supplement” means a supplement to the HVF II Group II
Supplement complying (to the extent applicable) with the terms of Section 2.3 of
the HVF II Group II Supplement pursuant to which an HVF II Series of Group II
Notes is issued.
“HVF II Group II Supplement” means that certain Amended and Restated HVF II
Group II Supplement, dated as of June 17, 2015, by and between HVF II and The
Bank of New York Mellon Trust Company, N.A., as trustee. The term “HVF II Group
II Supplement” shall not include any “Series Supplement” (as defined in the HVF
II Base Indenture).
“HVF II Potential Amortization Event” means, with respect to any HVF II Series
of Group II Notes, a “Potential Amortization Event” as defined in the HVF II
Group II Supplement or the HVF II Group II Series Supplement with respect to
such HVF II Series of Group II Notes.
“HVF II Principal Amount” means “Principal Amount” as defined in the HVF II
Group II Supplement.
“HVF II Required Series Noteholders” means “Required Series Noteholders” as
defined in the HVF II Group II Supplement.
“HVF II Requisite Group II Investors” means “Requisite Group II Investors” as
defined in the HVF II Group II Supplement.
“HVF II Series of Group II Notes” means each HVF II Series of Group II Notes
issued and authenticated pursuant to the HVF II Group II Indenture and the
applicable HVF II Group II Series Supplement.
“HVF II Trustee” means the “Trustee” under and as defined in the HVF II Base
Indenture.
“HVF POA Revocation Party” has the meaning specified in the Nominee Agreement.
“Independent Director” has the meaning specified in the HVF II Base Indenture.
“Ineligible Vehicle” means, as of any date of determination, a passenger
automobile, van or light-duty truck that is owned by RCFC and leased by RCFC to
any Lessee pursuant to the Series 2010-3 Lease that is not a Series 2010-3
Eligible Vehicle as of such date.
“Initial Lease Vehicle” means any Lease Vehicle identified on Schedule II to the
Series 2010-3 Supplement that has not experienced a Vehicle Operating Lease
Expiration Date.
“Initially Estimated Depreciation Charge” means, with respect to any Lease
Vehicle that is a Series 2010-3 Program Vehicle, as of any date of determination
during the

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



Estimation Period for such Lease Vehicle, the monthly depreciation charge
(expressed as a monthly dollar amount), if any, for such Lease Vehicle
reasonably estimated by the Lessor (or its designee) as of such date.
“Inspection Period” has the meaning specified in Section 2.1(d) of the Series
2010-3 Lease.
“Inter-Group Transferred Vehicle” means any Lease Vehicle that, immediately
prior to its Vehicle Operating Lease Commencement Date, was owned by RCFC and
designated on the Master Servicer’s computer systems as other than a “Group VII
Vehicle”.
“Inter-Lease Reallocation Schedule” has the meaning specified in Section 2.2(a)
of the Series 2010-3 Lease.
“Inter-Lease Vehicle Reallocation” has the meaning specified in Section 2.2(a)
of the Series 2010-3 Lease.
“Inter-Lease Vehicle Reallocation Effective Date” has the meaning specified in
Section 2.2(a) of the Series 2010-3 Lease.
“Intermediary” means the Person acting in the capacity of Qualified Intermediary
pursuant to the Master Exchange and Trust Agreement.
“Intra-Lease Lessee Transfer Schedule” has the meaning specified in Section
2.2(b) of the Series 2010-3 Lease.
“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.
“Issuer’s Share” means with respect to the Series 2010-3 Note on any date of
determination, a fraction expressed as a percentage, the numerator of which is
equal to the outstanding principal of such Series 2010-3 Note and the
denominator of which is equal to the aggregate outstanding principal amount of
all HVF II Group II Leasing Company Notes, each as of such date of
determination.
“Joinder” has the meaning specified in Annex A of the Series 2010-3 Lease.
“Joinder Date” has the meaning specified in Annex A of the Series 2010-3 Lease.
“Lease Material Adverse Effect” means, with respect to any party to the Series
2010-3 Lease and any occurrence, event or condition applicable to such party:
(i)    a material adverse effect on the ability of such party to perform its
obligations under the Series 2010-3 Lease, the Series 2010-3 Supplement or the
Collateral Agency Agreement (solely as the Collateral Agency Agreement applies
to the Series 2010-3 RCFC Segregated Vehicle Collateral granted thereunder);

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(ii)    a material adverse effect on the Lessor’s beneficial ownership interest
in the Lease Vehicles or on the ability of the Lessor to grant a Lien on any
after-acquired property that would constitute Series 2010-3 Collateral;
(iii)    a material adverse effect on the validity or enforceability of the
Series 2010-3 Lease; or
(iv)    a material adverse effect on the validity, perfection or priority of the
lien of the Trustee in the Series 2010-3 Indenture Collateral or of the
Collateral Agent in the Series 2010-3 RCFC Segregated Vehicle Collateral (other
than in an immaterial portion of the Series 2010-3 RCFC Segregated Vehicle
Collateral), other than, in each case, a material adverse effect on any priority
arising due to the existence of a Series 2010-3 Permitted Lien.
“Lease Vehicle Acquisition Schedule” has the meaning specified in Section 2.1(c)
of the Series 2010-3 Lease.
“Lease Vehicle Buyout Price” has the meaning specified in Section 2.3 of the
Series 2010-3 Lease.
“Lease Vehicles” means, as of any date of determination, each vehicle (i) that
has been accepted by a Lessee in accordance with Section 2.1(d) of the Series
2010-3 Lease and (ii) as of such date the Vehicle Operating Lease Expiration
Date with respect to such vehicle has not occurred since such vehicle’s most
recent Vehicle Operating Lease Commencement Date; provided that, solely with
respect to the calculation and payment of Final Base Rent, any Non-Program
Vehicle Special Default Payment Amount, any Program Vehicle Special Default
Payment Amount, any Casualty Payment Amount, any Early Program Return Payment
Amount, any Pre-VOLCD Program Vehicle Depreciation Amount, any Program Vehicle
Depreciation True-up Amount, any Redesignation to Program Amount or any
Redesignation to Non-Program Amount, in each case with respect to any vehicle
satisfying the preceding clause (i), such vehicle shall be deemed to be a “Lease
Vehicle” (notwithstanding the occurrence of such Vehicle Operating Lease
Expiration Date with respect thereto) until such Final Base Rent, Non-Program
Vehicle Special Default Payment Amount, Program Vehicle Special Default Payment
Amount, Casualty Payment Amount, Early Program Return Payment Amount, Pre-VOLCD
Program Vehicle Depreciation Amount, Program Vehicle Depreciation True-up
Amount, Redesignation to Program Amount or Redesignation to Non-Program Amount,
as applicable, has been paid by the Lessee of such vehicle (as of such Vehicle
Operating Lease Expiration Date with respect thereto), none of which, for the
avoidance of doubt, shall be payable more than once with respect to any such
vehicle by such Lessee.
“Legacy NBV” means, with respect to any Lease Vehicle that is an Inter-Group
Transferred Vehicle, the excess of (a) the “Net Book Value” (as defined in the
Base Indenture) of such Inter-Group Transferred Vehicle immediately prior to its
Vehicle Operating Lease Commencement Date over (b) the sum of all Depreciation
Charges (as defined in the Base Indenture) that accrued with respect to such
Inter-Group Transferred Vehicle during the period (x) commencing on the later of
the first day of the calendar month in which its Vehicle Operating Lease
Commencement Date occurred and its “Vehicle Lease Commencement Date” (as defined

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



in the Base Indenture and with respect to the lease pursuant to which such Lease
Vehicle was leased by RCFC immediately prior to its Vehicle Operating Lease
Commencement Date) and (y) ending on and including the day immediately preceding
its Vehicle Operating Lease Commencement Date.
“Legal Final Payment Date” shall be the one (1) year anniversary of the Series
2010-3 Commitment Termination Date.
“Lessee” means each of DTG, Hertz and each Additional Lessee, in each case in
its capacity as a lessee under the Series 2010-3 Lease.
“Lessee Grantor Master Collateral” has the meaning specified in the Collateral
Agency Agreement.
“Lessee Resignation Notice” has the meaning specified in Section 26 of the
Series 2010-3 Lease.
“Lessee Resignation Notice Effective Date” has the meaning specified in Section
26 of the Series 2010-3 Lease.
“Lessor” means RCFC, in its capacity as the lessor under the Series 2010-3
Lease.
“LIBOR Rate” means, with respect to amounts due and unpaid under the Series
2010-3 Lease, the London Interbank Offered Rate appearing on the BBA Libor Rates
Page at approximately 11:00 a.m. (London time) as the rate for dollar deposits
with a one-month maturity that is effective on the date that such amounts are
due and unpaid under the Series 2010-3 Lease.
“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person that secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise; provided that, the foregoing shall not include,
as of any date of determination, any interest in or right with respect to any
Lease Vehicle that is being rented (as of such date) to any third-party customer
of any Lessee, which interest or right secures payment or performance of any
obligation of such third-party customer.
“Manufacturer” means a manufacturer or distributor of passenger automobiles,
vans and/or light-duty trucks.
“Market Value” means, with respect to each Series 2010-3 Eligible Vehicle, as of
any date of determination during a calendar month:

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(a)
if the Market Value Procedures with respect to such Series 2010-3 Eligible
Vehicle have been completed for such month as of such date, then

(i)
the Monthly NADA Mark, if any, for such Series 2010-3 Eligible Vehicle obtained
in such calendar month in accordance with such Market Value Procedures;

(ii)
if, pursuant to the Market Value Procedures, no Monthly NADA Mark for such
Series 2010-3 Eligible Vehicle was obtained in such calendar month, then the
Monthly Blackbook Mark, if any, for such Series 2010-3 Eligible Vehicle obtained
in such calendar month in accordance with such Market Value Procedures; and

(iii)
if, pursuant to the Market Value Procedures, neither a Monthly NADA Mark nor a
Monthly Blackbook Mark for such Series 2010-3 Eligible Vehicle was obtained for
such calendar month (regardless of whether such value was not obtained because
(A) neither a Monthly NADA Mark nor a Monthly Blackbook Mark was obtained in
undertaking the Market Value Procedures or (B) such Series 2010-3 Eligible
Vehicle experienced its Vehicle Operating Lease Commencement Date on or after
the first day of such calendar month), then the Master Servicer’s reasonable
estimation of the fair market value of such Series 2010-3 Eligible Vehicle as of
such date of determination; and

(b)
until the Market Value Procedures have been completed for such calendar month:

(i)
if such Series 2010-3 Eligible Vehicle experienced its Vehicle Operating Lease
Commencement Date prior to the first day of such calendar month, the Market
Value obtained in the immediately preceding calendar month, in accordance with
the Market Value Procedures for such immediately preceding calendar month, and

(ii)
if such Series 2010-3 Eligible Vehicle experienced its Vehicle Operating Lease
Commencement Date on or after the first day of such calendar month, then the
Master Servicer’s reasonable estimation of the fair market value of such Series
2010-3 Eligible Vehicle as of such date of determination.

“Market Value Procedures” means, with respect to each calendar month and a
Series 2010-3 Non-Program Vehicle that experienced its Vehicle Operating Lease
Commencement Date prior to the first day of such calendar month and with respect
to a Series 2010-3 Program Vehicle for which a Market Value is required to be
known during such calendar month pursuant to the Series 2010-3 Related
Documents, on or prior to the Determination Date for such calendar month:
(a)
RCFC shall make one attempt (or cause the Series 2010-3 Administrator to make
one attempt) to obtain a Monthly NADA Mark for each such Series 2010-3 Eligible
Vehicle, and

(b)
if no Monthly NADA Mark was obtained for any such Series 2010-3 Eligible Vehicle
described in clause (a) above upon such attempt, then RCFC shall make one
attempt (or


WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



cause the Series 2010-3 Administrator to make one attempt) to obtain a Monthly
Blackbook Mark for any such Series 2010-3 Eligible Vehicle.
“Master Collateral Agent” means Deutsche Bank Trust Company Americas, in its
capacity as collateral agent under the Collateral Agency Agreement; references
to “Collateral Agent” shall be deemed to refer to “Master Collateral Agent”.
“Master Collateral Account” has the meaning specified in the Collateral Agency
Agreement.
“Master Exchange and Trust Agreement” means the Master Exchange and Trust
Agreement, dated as of July 23, 2001, by and among RCFC, DTG Operations,
Thrifty-Rent-A-Car System, Inc., DB Like-Kind Exchange Services Corp., VEXCO LLC
and Deutsche Bank Trust Company Americas.
“Master Servicer” means DTAG.
“Maximum Lease Termination Date” means, with respect to any Lease Vehicle, the
earlier of (x) the last Business Day of the month that is 48 months after the
month in which the Vehicle Operating Lease Commencement Date occurs with respect
to such Lease Vehicle and (y) the last Business Day of the month that is 72
months after December 31 of the calendar year prior to the model year of such
Lease Vehicle.
“Maximum Repurchase Price” means, as of any date of determination, with respect
to any Lease Vehicle that is a Series 2010-3 Program Vehicle as of such date,
the Series 2010-3 Repurchase Price that would be applicable with respect to such
Lease Vehicle under the terms of the related Series 2010-3 Manufacturer Program,
assuming that (i) no Depreciation Charges have accrued or have been applied with
respect to such Lease Vehicle under such Series 2010-3 Manufacturer Program,
(ii) the Series 2010-3 Excess Damage Charges and Series 2010-3 Excess Mileage
Charges with respect to such Lease Vehicle are zero, (iii) no minimum holding
period applies with respect to such Lease Vehicle and (iv) all other applicable
requirements for return (including the return) of such Lease Vehicles under such
Series 2010-3 Manufacturer Program have been complied with.
“Minimum Program Term End Date” means, as of any date of determination and with
respect to any Lease Vehicle that is a Series 2010-3 Program Vehicle as of such
date, the date determined based on the terms of the related Series 2010-3
Manufacturer Program, assuming compliance with all of the applicable
requirements of such Series 2010-3 Manufacturer Program, after which either (i)
the Manufacturer may become obligated to repurchase or guarantee the amount of
disposition proceeds realized with respect to such Series 2010-3 Program Vehicle
or (ii) the price at which the related Manufacturer is obligated to repurchase
such Lease Vehicle or the amount of disposition proceeds that is guaranteed by
such Manufacturer in respect of such Lease Vehicle in either case pursuant to
such Series 2010-3 Manufacturer Program is first reduced by the passage of time.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Monthly Base Rent” has the meaning specified in Section 4.2 of the Series
2010-3 Lease.
“Monthly Blackbook Mark” means, with respect to any Series 2010-3 Eligible
Vehicle, as of any date Black Book obtains market values that it intends to
return to RCFC (or the Series 2010-3 Administrator on RCFC’s behalf), the market
value for the model class and model year of such Series 2010-3 Eligible Vehicle
(based on such Series 2010-3 Eligible Vehicle’s actual mileage, as recorded in
Hertz’s fleet management system, and based on the average equipment for of such
model class and model year), as quoted in the Blackbook Guide most recently
available as of such date.
“Monthly Casualty Report” has the meaning specified in Section 4.6 of the Series
2010-3 Lease.
“Monthly NADA Mark” means, with respect to any Series 2010-3 Eligible Vehicle,
as of any date NADA obtains market values that it intends to return to RCFC (or
the Series 2010-3 Administrator on RCFC’s behalf), the market value for the
model class and model year of such Series 2010-3 Eligible Vehicle (based on such
Series 2010-3 Eligible Vehicle’s actual mileage, as recorded in Hertz’s fleet
management system, and based on the average equipment for such model class and
model year), as quoted in the NADA Guide most recently available as of such
date.
“Monthly Variable Rent” has the meaning specified in Section 4.5 of the Series
2010-3 Lease.
“Monthly Servicing Fee” has the meaning specified in Section 6.4 of the Series
2010-3 Lease.
“Moody’s” means Moody’s Investors Service.
“MSRP” means as of any date of determination, with respect to each Lease
Vehicle, the Manufacturer’s suggested retail price for such Lease Vehicle, as
determined by the Master Servicer in its reasonable discretion based on such
Lease Vehicle’s characteristics.
“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, [Eastern Edition].
“Net Book Value” means, with respect to any Lease Vehicle, as of any date of
determination, the excess (if any) of (i) the Capitalized Cost of such Lease
Vehicle over (ii) the Accumulated Depreciation with respect to such Lease
Vehicle, in each case as of such date.
“Nominee” means the party named as such in the Nominee Agreement.
“Nominee Agreement” means the Fourth Amended and Restated Vehicle Title Nominee
Agreement, dated as of December 3, 2015, by and among Hertz Vehicles LLC, HGI,
HVF, RCFC, Hertz, the Master Collateral Agent, The Bank of New York Mellon Trust
Company, N.A. and those various “Nominating Parties” from time to time party
thereto.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Nominee-Servicer” has the meaning specified in the Nominee Agreement.
“New York UCC” means the UCC in effect in the State of New York.
“Non-Franchisee Third Party Sublease Contractual Criteria” means, with respect
to the sublease of Lease Vehicles by a Lessee to a Person other than a
franchisee, the related sublease:
(a)
states in writing that it is subject to the terms and conditions of the Series
2010-3 Lease and is subject and subordinate in all respects to the Series 2010-3
Lease;

(b)
does not permit the termination date for such subleased Lease Vehicles under
such sublease to exceed the Maximum Lease Termination Date with respect to such
Lease Vehicle under the Series 2010-3 Lease;

(c)
other than renting such subleased Lease Vehicles to customers in the ordinary
course of such Person’s business, prohibits such Person from subleasing such
Lease Vehicles or otherwise assigning any of its rights with respect to such
Lease Vehicles or assigning any of its rights or obligations in, to or under
such sublease;

(d)
limits such sublessee’s use of such subleased Lease Vehicles to primarily in the
United States, with limited use in Canada and Mexico (which will include all
normal course movements of vehicles across borders in connection with customer
rentals and following any such movements until convenient to return such Lease
Vehicles to the United States, in each case in the sublessee’s course of
business);

(e)
requires such sublessee to report the location of such subleased Lease Vehicles
no less frequently than weekly and grant inspection rights to the applicable
Lessee upon reasonable request of such Lessee;

(f)
prohibits such sublessee from using any such subleased Lease Vehicles in
violation of any laws or regulations or contrary to the provisions of any
applicable insurance policy;

(g)
contains an express acknowledgement and agreement from such sublessee that each
such subleased Lease Vehicle is at all times the property of the Lessor and that
such sublessee acquires no right, title or interest in or to such Lease Vehicle
except a leasehold interest with respect to such subleased Lease Vehicle,
subject to the Series 2010-3 Lease;

(h)
allows the Lessor or such Lessee, upon the occurrence of an event of default
pursuant to such sublease, to enter the premises where such


WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



subleased Lease Vehicles may be located and take possession of such subleased
Lease Vehicles;
(i)
contains an express covenant from such sublessee that prior to the date that is
one year and one day after the payment of the latest maturing HVF II Group II
Note, it will not institute against or join with any other Person in instituting
against the Lessor, HVF II, the Nominee or the Intermediary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law;

(j)
states that such sublease shall terminate upon the termination of the Series
2010-3 Lease; and

(k)
requires that the Lease Vehicles subleased under such sublease must primarily be
used in in the course of such Person’s daily car rental business.

“Non-Program Vehicle Special Default Payment Amount” means, with respect to any
Payment Date and any (i) Lease Vehicle (a) that was a Series 2010-3 Non-Program
Vehicle as of its Vehicle Operating Lease Expiration Date, (b) the Vehicle
Operating Lease Expiration Date for which occurred during the Related Month with
respect to such Payment Date, (c) the Vehicle Operating Lease Expiration Date
for which did not occur due to a sale by RCFC pursuant to the Series 2010-3
Lease or the Purchase Agreement, and (d) that did not become a Casualty, an
Ineligible Vehicle or a Reallocated Vehicle during such Related Month, an amount
equal to (I) the sum of all Program Vehicle Special Default Payment Amounts
payable by the Lessees on such Payment Date and the eleven (11) Payment Dates
preceding such Payment Date divided by (II) the number of Series 2010-3 Program
Vehicles that were turned back to Manufacturers or sold through auctions
conducted by or through Series 2010-3 Manufacturers during the twelve (12)
Related Months with respect to such twelve (12) Payment Dates and (ii) any other
Lease Vehicle, zero.
“Nonconforming Lease Vehicle” means any vehicle made available for lease by the
Lessor to the applicable Lessee pursuant to a Lease Vehicle Acquisition Schedule
that does not conform in all material respects to the Basic Lease Vehicle
Information with respect to such vehicle.
“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.
“Note Register” means the register of the Series 2010-3 Note maintained by the
Registrar.
“Officer’s Certificate” means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Operating Lease Commencement Date” has the meaning specified in Section 3.2 of
the Series 2010-3 Lease.
“Operating Lease Expiration Date” has the meaning specified in Section 3.2 of
the Series 2010-3 Lease.
“Opinion of Counsel” means a written and signed opinion from legal counsel who
is acceptable to the Trustee, which counsel may be an employee of or counsel to
Hertz or any Affiliate thereof. For the avoidance of doubt, the term “Opinion of
Counsel” shall not include any opinion not bearing a handwritten signature.
“Organizational Documents” means with respect to any Person or any of its
property, the certificate of incorporation or articles of association and
by-laws, limited liability company agreement, partnership agreement or other
organizational documents, as applicable of governing such Person or any of its
property.
“Other Segregated Noteholder” means the Person in whose name a Note from a
Series of Notes other than the Series 2010-3 Note is registered in the Note
Register.
“Other Segregated Series of Notes” means all Series of Notes other than the
Series 2010-3 Note.
“Outstanding” means with respect to the Series 2010-3 Note, the Series 2010-3
Notes theretofore authenticated and delivered under the Base Indenture and the
Series 2010-3 Supplement.
“Past Due Amounts” means, with respect to any Series 2010-3 Manufacturer, the
amount that such Series 2010-3 Manufacturer shall have failed to pay when due
under such Series 2010-3 Manufacturer’s Series 2010-3 Manufacturer Program with
respect to a Series 2010-3 Eligible Vehicle turned in to such Series 2010-3
Manufacturer with respect to which such failure shall have continued for more
than one hundred twenty (120) days following the Due Date.
“Payment Date” means the 25th day of each calendar month, or if such date is not
a Business Day, the next succeeding Business Day, commencing on December 26,
2013.
“Permitted Lessee” has the meaning specified in Section 12 of the Series 2010-3
Lease.
“Permitted Lien” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations that
are not more than thirty days past due or are being contested in good faith and
by appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP and (iii)

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



Liens in favor of the Trustee pursuant to the Base Indenture and any Series
Supplement (as defined in the Base Indenture) and Liens in favor of the Master
Collateral Agent pursuant to the Collateral Agency Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.
“Plan” means any “employee pension benefit plan”, as such term is defined in
ERISA, that is subject to Title IV of ERISA (other than a “multiemployer plan”,
as defined in Section 4001 of ERISA) and to which any company in the Controlled
Group has liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
“Pledged Equity Collateral Agent” means any trustee or collateral agent acting
on behalf of any Pledged Equity Secured Party with respect to any of the SPV
Issuer Equity.
“Pledged Equity Lender” means any Person who is a lender with respect to
indebtedness of Hertz or any of its Affiliates where such indebtedness is
secured by any of the SPV Issuer Equity.
“Pledged Equity Secured Party” means any Person who is (i) a secured party under
a Pledged Equity Security Agreement or (ii) a Pledged Equity Lender.
“Pledged Equity Security Agreement” means any security agreement or
intercreditor agreement with respect to any indebtedness of Hertz or any of its
Affiliates where such indebtedness is secured by any of the SPV Issuer Equity.
“Pre-VOLCD Program Vehicle Depreciation Amount” means, as of any date of
determination, with respect to (a) any Lease Vehicle that was a Series 2010-3
Program Vehicle as of the Vehicle Operating Lease Commencement Date with respect
to such Lease Vehicle and was not, prior to such Vehicle Operating Lease
Commencement Date, leased by RCFC or any Affiliate thereof to Hertz or any
Affiliate thereof, an amount equal to the excess, if any, of (i) the
depreciation charges scheduled to accrue pursuant to the terms of the Series
2010-3 Manufacturer Program with respect to such Lease Vehicle, if any, prior to
such Vehicle Operating Lease Commencement Date over (ii) all payments in respect
of clause (i) made by the Lessee to the Lessor pursuant to Section 4.7.1 of the
Series 2010-3 Lease or Section 4.9 of the Series 2010-3 Lease on or prior to
such date and (b) any other Lease Vehicle, zero.
“Principal Amount” means, with respect to the Series 2010-3 Note, the “Series
2010-3 Principal Amount”.
“Program Vehicle” means a Series 2010-3 Program Vehicle.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Program Vehicle Depreciation Assumption True-Up Amount” means, as of any date
of determination, with respect to:
(i) any Lease Vehicle (x) that was a Series 2010-3 Program Vehicle as of the
Vehicle Operating Lease Commencement Date for such Lease Vehicle, and (y) to
which an Estimation Period applied, during which one or more calendar months
ended, and which Estimation Period has ended as of such date, an amount equal
to:
(a) an amount equal to the aggregate of all Base Rent that would have been paid
with respect to such Lease Vehicle calculated utilizing the Depreciation Charge
that would have been applicable to such Lease Vehicle pursuant to the Series
2010-3 Manufacturer Program related to such Lease Vehicle for the period during
which such Initially Estimated Depreciation Charges were utilized, had such
Depreciation Charge been known, or otherwise available, to the Master Servicer
during such period; minus
(b) the aggregate of all Monthly Base Rent with respect to such Lease Vehicle
paid or payable prior to such date calculated utilizing the Initially Estimated
Depreciation Charges with respect to such Lease Vehicle; and
(ii) any other Lease Vehicle, zero.
“Program Vehicle Special Default Payment Amount” means, with respect to any
Payment Date and any Lease Vehicle (a) that was a Series 2010-3 Program Vehicle
on its Turnback Date and (b) with respect to which such Turnback Date occurred
during the Related Month with respect to such Payment Date, an amount equal to
the sum of the Series 2010-3 Excess Damage Charges and Series 2010-3 Excess
Mileage Charges with respect to such Lease Vehicle, if any.
“Purchase Agreement” means the Master Purchase and Sale Agreement, dated as of
November 25, 2013, by and among Hertz, HGI, HVF and those various “New
Transferors” from time to time party thereto.
“QI Group VII Master Collateral” has the meaning specified in the Collateral
Agency Agreement Addendum.
“Qualified Insurer” means a financially sound and responsible insurance company
duly authorized and licensed where required by law to transact business and
having a general policy rating of “A” or better by A.M. Best Company, Inc.
“Qualified Intermediary” means a Person satisfying the requirements for a
“qualified intermediary” within the meaning of Section 1031 of the Code and the
regulations thereunder.
“Rating Agency” means, with respect to any HVF II Series of Group II Notes, any
“Rating Agency” as defined in the applicable HVF II Group II Series Supplement.
“Rating Agency Condition” means all Series-Specific Rating Agency Conditions.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“RCFC Additional Subsidies” has the meaning specified in the Master Exchange and
Trust Agreement.
“RCFC Collateral” means all Collateral and RCFC Master Collateral.
“RCFC Escrow Account” has the meaning specified in the Master Exchange and Trust
Agreement.
“RCFC Exchanged Vehicles” has the meaning specified in the Master Exchange and
Trust Agreement.
“RCFC Exchange Proceeds” has the meaning specified in the Master Exchange and
Trust Agreement.
“RCFC Master Collateral” has the meaning specified in the Collateral Agency
Agreement.
“RCFC Master Collateral Vehicles” has the meaning specified in the Collateral
Agency Agreement.
“RCFC Replacement Property Agreement” has the meaning specified in the Master
Exchange and Trust Agreement.
“Reallocating Lessee” has the meaning specified in Section 2.2(a) of the Series
2010-3 Lease.
“Reallocated Vehicle” has the meaning specified in Section 2.2(a) of the Series
2010-3 Lease.
“Redesignation to Non-Program Amount” has the meaning specified in Section
2.5(e) of the Series 2010-3 Lease.
“Redesignation to Program Amount” has the meaning specified in Section 2.5(f) of
the Series 2010-3 Lease.
“Rejection Date” has the meaning specified in Section 2.1(d) of the Series
2010-3 Lease.
“Rejected Vehicle” has the meaning specified in Section 2.1(d) of the Series
2010-3 Lease.
“Related Month” means, (i) with respect to any Payment Date or Determination
Date, the most recently ended calendar month and (ii) with respect to any other
date, the calendar month in which such date occurs; provided, however, that with
respect to the preceding clause (i), the initial Related Month shall be the
period from and including the Series 2010-3 Closing Date to and including the
last day of the calendar month in which the Series 2010-3 Closing Date occurs.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Relinquished Property Rights” has the meaning specified in Section 4.1(a) of
the Series 2010-3 Supplement.
“Rent” means Base Rent and Monthly Variable Rent, collectively.
“Reportable Event” has the meaning specified in Title IV of ERISA.
“Required Rating” means:
(i) for so long as DBRS is a Rating Agency with respect to any HVF II Series of
Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “R-1H” from DBRS and a
long-term unsecured debt rating of at least “AA(L)” from DBRS;
(ii) for so long as Moody’s is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “P-1” from Moody’s and a
long-term unsecured debt rating of at least “A2” from Moody’s;
(iii) for so long as Fitch is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “F1+” from Fitch and a
long-term unsecured debt rating of at least “AA-” from Fitch; and
(iv) for so long as S&P is a Rating Agency with respect to any HVF II Series of
Group I Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a
short-term certificate of deposit rating of at least “A-1+” from S&P and a
long-term unsecured debt rating of at least “AA-” from S&P.
“Required Standstill Provisions” means with respect to any Pledged Equity
Security Agreement and with respect to any Pledged Equity Secured Party and
Pledged Equity Collateral Agent thereunder, terms pursuant to which such Pledged
Equity Secured Party and Pledged Equity Collateral Agent agree substantially to
the effect that:
(a) prior to the date that is one year and one day after the payment in full of
all of the Series 2010-3 Note Obligations,
(i) such Pledged Equity Collateral Agent and each Pledged Equity Secured Party
shall not be entitled at any time to (A) institute against, or join any other
person in instituting against RCFC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other similar proceeding under the laws
of the United States or any State thereof or of any foreign jurisdiction, (B)
transfer and register any of the SPV Issuer Equity in the name of

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



such Pledged Equity Collateral Agent or a Pledged Equity Secured Party or any
designee or nominee thereof, (C) foreclose such security interest regardless of
the bankruptcy or insolvency of Hertz or any of its Subsidiaries, (D) exercise
any voting rights granted or appurtenant to such SPV Issuer Equity or (E)
enforce any right that the holder such SPV Issuer Equity might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of RCFC
and
(ii) each of such Pledged Equity Collateral Agent and each other Pledged Equity
Secured Party waives and releases any right to (A) require that RCFC be in any
manner merged, combined, collapsed or consolidated with or into Hertz or any of
its Subsidiaries, including by way of substantive consolidation in a bankruptcy
case or similar proceeding, (B) require that the status of RCFC as a separate
entity be in any respect disregarded, (C) contest or challenge, or join any
other Person in contesting or challenging, the transfers of any securitization
assets from Hertz or any of its Subsidiaries to RCFC, whether on grounds that
such transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution” or (D) contest or challenge, or join any other Person in
contesting or challenging, any agreement pursuant to which any assets are leased
by RCFC to any Person as other than a “true lease”;
(b) upon the transfer by Hertz or any of its Subsidiaries (other than RCFC or
any other special purpose subsidiary of Hertz) of securitization assets to RCFC
or any other such special purpose subsidiary in a securitization as permitted
under such Pledged Equity Security Agreement, any liens with respect to such
securitization assets arising under the loan and security documentation with
respect to such Pledged Equity Security Agreement shall automatically be
released (and the Pledged Equity Collateral Agent is authorized to execute and
enter into any such releases and other documents as Hertz may reasonably request
in order to give effect thereto);
(c) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party shall take no action related to any SPV Issuer Equity that would cause
RCFC to breach any of its covenants in its certificate of formation, limited
liability company agreement, limited partnership agreement or in any other
Series 2010-3 Related Document or to be unable to make any representation in any
such document;
(d) each of such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party acknowledges that it has no interest in, and will not assert any interest
in, the assets owned by RCFC other than, following a transfer of any pledged SPV
Issuer Equity to the Pledged Equity Collateral Agent in connection with any
exercise of remedies pursuant to such Pledged Equity Security Agreement, the
right to receive lawful dividends or other distributions when paid by RCFC from
lawful sources and in accordance with the Series 2010-3 Related Documents and
the rights of a member of RCFC; and

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(e) each such Pledged Equity Collateral Agent and each Pledged Equity Secured
Party agree and acknowledge that: (i) each of the Trustee, the Master Collateral
Agent and any other agent and/or trustee acting on behalf of the Noteholders is
an express third party beneficiary with respect to the provisions set forth in
clause (a) above and (ii) each of the Trustee, the Master Collateral Agent and
any other agent and/or trustee acting on behalf of the Noteholders shall have
the right to enforce compliance by the Pledged Equity Collateral Agent and each
Pledged Equity Secured Party with respect to any of the foregoing clauses (a)
through (d).
“Required Trust Rating” means:
(i) for so long as DBRS is a Rating Agency with respect to any HVF II Series of
Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “BBB(L)” from DBRS;
(ii) for so long as Moody’s is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “Baa3” from Moody’s;
(iii) for so long as Fitch is a Rating Agency with respect to any HVF II Series
of Group II Notes “Outstanding” (as such term is defined in the HVF II Group II
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “BBB-” from Fitch; and
(iv) for so long as S&P is a Rating Agency with respect to any HVF II Series of
Group II Notes “Outstanding” (as such term is defined in the HVF II Group I
Series Supplement with respect to such HVF II Series of Group II Notes), a long
term deposits rating of at least “BBB-” from S&P.
“Requirement of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such Person or any of its property, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local.
“Resigning Lessee” has the meaning specified in Section 26 of the Series 2010-3
Lease.
“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.
“SEC” means the Securities and Exchange Commission.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Securities Intermediary” has the meaning specified in the Preamble of the
Series 2010-3 Supplement.
“Segregated Series Lease” means any lease relating to a Segregated Series of
Notes, between RCFC, as lessor thereunder, and Hertz, as lessee and as master
servicer, as the same may be amended, restated, modified or supplemented from
time to time in accordance with its terms.
“Segregated Series 2010-3 Documents” means each Series 2010-3 Related Document
relating solely to the Series 2010-3 Note or the Series 2010-3 Collateral.
“Series 2010-3 Administration Agreement” means the Amended and Restated
Administration Agreement, dated as of the Series 2010-3 Restatement Effective
Date, by and among the Series 2010-3 Administrator, RCFC and the Trustee.
“Series 2010-3 Administrator” means Hertz, in its capacity as the administrator
under the Series 2010-3 Administration Agreement.
“Series 2010-3 Administrator Default” means any of the events described in
Section 9(b) of the Series 2010-3 Administration Agreement.
“Series 2010-3 Advance Rate” means 95%.
“Series 2010-3 Aggregate Asset Amount” means, as of any date of determination,
the amount equal to the sum of each of the following:
(i)    the aggregate Net Book Value of all Series 2010-3 Eligible Vehicles as of
such date;
(ii)    the aggregate amount of all Series 2010-3 Manufacturer Receivables as of
such date;
(iii)    the Series 2010-3 Cash Amount as of such date; and
(iv)    the Series 2010-3 Due and Unpaid Lease Payment Amount as of such date.
“Series 2010-3 Amortization Events” has the meaning specified in Section 10.1 of
the Series 2010-3 Supplement.
“Series 2010-3 Asset Coverage Threshold Amount” means, as of any date of
determination, an amount equal to the Series 2010-3 Principal Amount as of such
date divided by the Series 2010-3 Advance Rate.
“Series 2010-3 Backstop Date” means, with respect to any Series 2010-3 Program
Vehicle subject to a Series 2010-3 Guaranteed Depreciation Program that has been
turned back under such Series 2010-3 Guaranteed Depreciation Program, the date
on which the Series 2010-3

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



Manufacturer of such Series 2010-3 Program Vehicle is obligated to purchase such
Series 2010-3 Program Vehicle in accordance with the terms of such Series 2010-3
Guaranteed Depreciation Program.
“Series 2010-3 Carrying Charges” means, for any Payment Date, without
duplication, the sum of:
(a)
without duplication of any amounts specified in clauses (b) through (f) below,
the aggregate of all Trustee fees, servicing fees (other than supplemental
servicing fees), fees, expenses and costs payable by RCFC in connection with the
Master Exchange and Trust Agreement, if any, accrued and unpaid by RCFC under
the Base Indenture or the other Related Documents, if any, in each case that
have accrued with respect to the Series 2010-3 Note during the Related Month,

(b)
the Monthly Servicing Fee payable by RCFC to the Master Servicer pursuant to the
Series 2010-3 Lease on such Payment Date,

(c)
all reasonable out-of-pocket costs and expenses of RCFC incurred in connection
with the issuance of the Series 2010-3 Note,

(d)
all fees, expenses and other amounts payable by RCFC under the Segregated Series
2010-3 Documents,

(e)
the product of (i) all reasonable out-of-pocket costs and expenses of RCFC
incurred in connection with the execution, delivery and performance (including
the enforcement, waiver or amendment) of the Related Documents (other than any
Related Documents relating solely to one or more Series of Notes and/or Other
Segregated Series of Notes) and (ii) the Series 2010-3 Percentage, and

(f)
any accrued Series 2010-3 Carrying Charges that remain unpaid as of the
immediately preceding Payment Date (after giving effect to all distributions in
respect of such Payment Date).

“Series 2010-3 Cash Amount” means, as of any date of determination, the sum of
the amount of cash on deposit in and Permitted Investments credited to the
Series 2010-3 Collection Account and the amount of cash on deposit in and
Permitted Investments credited to the RCFC Escrow Accounts relating to Series
2010-3 Eligible Vehicles.
“Series 2010-3 Closing Date” means November 25, 2013.
“Series 2010-3 Collateral” means the Series 2010-3 RCFC Segregated Vehicle
Collateral and the Series 2010-3 Indenture Collateral.
“Series 2010-3 Collateral Agreements” means, the Series 2010-3 Lease, the Series
2010-3 Supplemental Documents, the Purchase Agreement, the Series 2010-3
Administration Agreement, RCFC’s Organizational Documents, the Nominee Agreement
and the Group VII Assignment of Exchange Agreement.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Series 2010-3 Collections” means all payments on or in respect of the Series
2010-3 Collateral.
“Series 2010-3 Collection Account” has the meaning specified in Section 6.1(a)
of the Series 2010-3 Supplement.
“Series 2010-3 Collection Account Collateral” has the meaning specified in
Section 4.1(a)(ii) of the Series 2010-3 Supplement.
“Series 2010-3 Commitment Termination Date” means November 25, 2043 or such
other date as the parties hereto may agree in writing.
“Series 2010-3 Daily Collection Report” has the meaning specified in Section
6.1(a) of the Series 2010-3 Supplement.
“Series 2010-3 Daily Interest Amount” means, for any day in a Series 2010-3
Interest Period, an amount equal to the result of (a) the product of (i) the
Series 2010-3 Note Rate for such Series 2010-3 Interest Period and (ii) the
Series 2010-3 Principal Amount as of the close of business on such date divided
by (b) 30.
“Series 2010-3 Deficiency Amount” has the meaning specified in Section 7.2 of
the Series 2010-3 Supplement.
“Series 2010-3 Deposit Date” has the meaning specified in Section 7.1 of the
Series 2010-3 Supplement.
“Series 2010-3 Due and Unpaid Lease Payment Amount” means, as of any date of
determination, the sum of all amounts known by the Master Servicer to be due and
payable by the Lessees to RCFC on either of the next two succeeding Payment
Dates pursuant to Section 4.7 of the Series 2010-3 Lease as of such date (other
than (i) Monthly Base Rent payable on the second such succeeding Payment Date
and (ii) Monthly Variable Rent), together with all amounts (other than Monthly
Variable Rent) due and unpaid as of such date by the Lessees to RCFC pursuant to
Section 4.7 of the Series 2010-3 Lease.
“Series 2010-3 Eligible Vehicle” means a passenger automobile, van or light-duty
truck that is owned by RCFC and leased by RCFC to any Lessee pursuant to the
Series 2010-3 Lease:
(i)    that is not older than seventy-two (72) months from December 31 of the
calendar year preceding the model year of such passenger automobile, van or
light-duty truck;
(ii)    the Certificate of Title for which is in the name of:
(a)
RCFC (or, the application therefor has been submitted to the appropriate state
authorities for such titling or retitling); or


WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(b)
the Nominee, as nominee titleholder for RCFC (or, the application therefor has
been submitted to the appropriate state authorities for such titling or
retitling);

(iii)    that is owned by RCFC free and clear of all Liens (other than Series
2010-3 Permitted Liens); and
(iv)    that is designated on the Master Servicer’s computer systems as a “Group
VII Vehicle” in accordance with the Collateral Agency Agreement.; and
(v)    that, if purchased by RCFC pursuant to the Purchase Agreement, was
purchased by RCFC from HGI.
“Series 2010-3 Excess Damage Charges” means, with respect to any Series 2010-3
Program Vehicle, the amount charged or deducted from the Series 2010-3
Repurchase Price by the Manufacturer of such Series 2010-3 Eligible Vehicle due
to:
(a)    damage over a prescribed limit,
(b)    if applicable, damage not subject to a prescribed limit, and
(c)    missing equipment,
in each case, with respect to such Series 2010-3 Eligible Vehicle at the time
that such Series 2010-3 Eligible Vehicle is turned back to such Manufacturer or
its agent under the applicable Series 2010-3 Manufacturer Program.
“Series 2010-3 Excess Mileage Charges” means, with respect to any Series 2010-3
Program Vehicle, the amount charged or deducted from the Series 2010-3
Repurchase Price, by the Manufacturer of such Series 2010-3 Eligible Vehicle due
to the fact that such Series 2010-3 Eligible Vehicle has mileage over a
prescribed limit at the time that such Series 2010-3 Eligible Vehicle is turned
back to such Manufacturer or its agent pursuant to the applicable Series 2010-3
Manufacturer Program.
“Series 2010-3 Excluded Payments” means
(a)    all incentive payments payable by a Manufacturer to purchase Series
2010-3 Eligible Vehicles (but not any amounts payable by a Manufacturer as an
incentive for selling Series 2010-3 Program Vehicles outside of the related
Series 2010-3 Manufacturer Program),
(b)    all amounts payable by a Manufacturer as compensation for the preparation
of newly delivered vehicles,
(c)    all amounts payable by a Manufacturer as compensation for interest
payable after the purchase price for a Series 2010-3 Eligible Vehicle is paid;

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(d)    all amounts payable by a Manufacturer in reimbursement for warranty work
performed by or on behalf of RCFC on the Series 2010-3 Eligible Vehicles; and
(e)    all amounts payable by a Manufacturer in connection with marketing
assistance related to any Series 2010-3 Program Vehicle.
“Series 2010-3 Financing Source and Beneficiary Supplement” means the Amended
and Restated Financing Source and Beneficiary Supplement to the Collateral
Agency Agreement, dated as of November 25, 2013, by and among RCFC, DTG
Operations, the HVF II Trustee, the Trustee and the Master Collateral Agent.
“Series 2010-3 General Intangibles Collateral” means RCFC’s right, title and
interest in, to and under all of the assets, property and interests in property,
whether now owned or hereafter acquired or created, as described in Sections
4.1(i) and (v) of the Series 2010-3 Supplement.
“Series 2010-3 Guaranteed Depreciation Program” means a guaranteed depreciation
program pursuant to which a Manufacturer has agreed to:
(a)    facilitate the sale of Series 2010-3 Eligible Vehicles manufactured by it
or one of its Affiliates that are turned back during a specified period (or, if
not sold during such period, repurchase such Series 2010-3 Eligible Vehicles);
and
(b)    pay the excess, if any, of the guaranteed payment amount (for the
avoidance of doubt, net of any applicable excess mileage or excess damage
charges) with respect to any such Series 2010-3 Eligible Vehicle calculated as
of the Turnback Date in accordance with the provisions of such guaranteed
depreciation program over the proceeds realized from such sale as calculated in
accordance with such guaranteed depreciation program.
“Series 2010-3 Indenture Collateral” has the meaning specified in Section 4.1(a)
of the Series 2010-3 Supplement.
“Series 2010-3 Initial Principal Amount” means the aggregate initial principal
amount of the Series 2010-3 Note, which is $478,000,000.00.
“Series 2010-3 Interest Collections” means on any date of determination all
Series 2010-3 Collections which represent payments of Monthly Variable Rent
under the Series 2010-3 Lease plus any amounts earned on Series 2010-3 Permitted
Investments in the Series 2010-3 Collection Account that are available for
distribution on such date.
“Series 2010-3 Interest Period” means a period commencing on and including the
second Business Day preceding a Determination Date and ending on and including
the day preceding the second Business Day preceding the next succeeding
Determination Date; provided,

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



however, that the initial Series 2010-3 Interest Period shall commence on and
include the Series 2010-3 Closing Date and end on and include December 15, 2013.
“Series 2010-3 Lease” means the Third Amended and Restated Master Motor Vehicle
Lease and Servicing Agreement (Group VII), dated as of June 17, 2015, between
RCFC, as lessor thereunder, each Lessee, DTG, as servicer, Hertz, as guarantor,
and DTAG, as Master Servicer.
“Series 2010-3 Lease Payment Default” means the occurrence of any event
described in Section 9.1.1 of the Series 2010-3 Lease.
“Series 2010-3 Manufacturer” means each Person that has manufactured a Series
2010-3 Eligible Vehicle.
“Series 2010-3 Manufacturer Event of Default” means with respect to any Series
2010-3 Manufacturer:
(i) there shall be Past Due Amounts owing to RCFC, HGI, Hertz or the
Intermediary with respect to such Series 2010-3 Manufacturer in an amount equal
to or greater than $50,000,000, which amount shall be calculated net of Past Due
Amounts (not to exceed $50,000,000 in the aggregate) (A) that are the subject of
a good faith dispute as evidenced in writing by RCFC, HGI, Hertz or the Series
2010-3 Manufacturer questioning the accuracy of amounts paid or payable in
respect of certain Series 2010-3 Eligible Vehicles tendered for repurchase under
a Series 2010-3 Manufacturer Program (as distinguished from any dispute relating
to the repudiation by such Series 2010-3 Manufacturer generally of its
obligations under such Series 2010-3 Manufacturer Program or the assertion by
such Series 2010-3 Manufacturer of the invalidity or unenforceability as against
it of such Series 2010-3 Manufacturer Program) and (B) with respect to which
RCFC, HGI or Hertz, as the case may be, has provided adequate reserves as
reasonably determined by such Person;
(ii) the occurrence and continuance of an Event of Bankruptcy with respect to
such Series 2010-3 Manufacturer; provided that, a Series 2010-3 Manufacturer
Event of Default that occurs pursuant to this clause (ii) shall be deemed to no
longer be continuing on and after the date such Series 2010-3 Manufacturer
assumes its Series 2010-3 Manufacturer Program in accordance with the Bankruptcy
Code; or
(iii) the termination of such Series 2010-3 Manufacturer’s Series 2010-3
Manufacturer Program or the failure of such Series 2010-3 Manufacturer’s Series
2010-3 Repurchase Program or Series 2010-3 Guaranteed Depreciation Program to
qualify as a Series 2010-3 Manufacturer Program.
“Series 2010-3 Manufacturer Program” means at any time any Series 2010-3
Repurchase Program or Series 2010-3 Guaranteed Depreciation Program that is in
full force and effect with a Series 2010-3 Manufacturer and that, in any such
case, satisfies the Series 2010-3 Required Contractual Criteria.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Series 2010-3 Manufacturer Receivable” means any amount payable to RCFC or the
Intermediary by a Series 2010-3 Manufacturer in respect of or in connection with
the disposition of a Series 2010-3 Program Vehicle, other than any such amount
that does not (directly or indirectly) constitute any portion of the Series
2010-3 Collateral.
“Series 2010-3 Material Adverse Effect” means, with respect to any occurrence,
event or condition applicable to any party to any Series 2010-3 Related
Document:
(i)    a material adverse effect on the ability of RCFC or any Affiliate of RCFC
that is a party to any of the Series 2010-3 Related Documents to perform its
obligations under such Series 2010-3 Related Documents;
(ii)    a material adverse effect on RCFC’s ownership interest or beneficial
ownership interest, as applicable, in the Series 2010-3 Collateral or on the
ability of RCFC to grant a Lien on any after-acquired property that would
constitute Series 2010-3 Collateral; or
(iii)    a material adverse effect on (A) the validity or enforceability of any
Series 2010-3 Related Document or (B) the validity, perfection or priority of
the lien of the Trustee in the Series 2010-3 Indenture Collateral or of the
Master Collateral Agent in the Series 2010-3 RCFC Segregated Vehicle Collateral
(other than in an immaterial portion of the Series 2010-3 RCFC Segregated
Vehicle Collateral), other than, in each case, a material adverse effect on any
such priority arising due to the existence of a Series 2010-3 Permitted Lien.
“Series 2010-3 Maximum Principal Amount” means, $5,000,000,000.00, as such
amount may be increased or reduced from time to time pursuant to a written
agreement between RCFC and HVF II; provided that, no reduction shall cause the
Series 2010-3 Maximum Principal Amount to be less than (i) the Series 2010-3
Principal Amount or (ii) the Aggregate Group II Principal Amount.
“Series 2010-3 Monthly Administration Fee” means, with respect to any Payment
Date, the fee payable to the Series 2010-3 Administrator on such Payment Date as
compensation for the performance of the Series 2010-3 Administrator’s
obligations under the Series 2010-3 Administration Agreement.
“Series 2010-3 Monthly Interest” means, with respect to any Payment Date, the
sum of (i) the Series 2010-3 Daily Interest Amount for each day in the related
Series 2010-3 Interest Period, plus (ii) all previously due and unpaid amounts
described in clause (i) with respect to prior Series 2010-3 Interest Periods
(together with interest on such unpaid amounts required to be paid in this
clause (ii) at the Series 2010-3 Note Rate).
“Series 2010-3 Monthly Servicing Certificate” has the meaning specified in
Section 5.1(b) of the Series 2010-3 Supplement.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Series 2010-3 Non-Program Vehicle” means, as of any date of determination, a
Series 2010-3 Eligible Vehicle that is not a Series 2010-3 Program Vehicle as of
such date.
“Series 2010-3 Note” means the Series 2010-3 Variable Funding Rental Car Asset
Backed Note, executed by RCFC and authenticated by or on behalf of the Trustee,
substantially in the form of Exhibit A hereto.
“Series 2010-3 Note Obligations” means all principal, interest and other
amounts, at any time and from time to time, owing by RCFC on the Series 2010-3
Note and all costs, fees and expenses payable by, or obligations of, RCFC under
the Series 2010-3 Supplement and/or the Series 2010-3 Related Documents (other
than any portions thereof relating solely to any Series of Notes other than the
Series 2010-3 Note).
“Series 2010-3 Note Rate” means, with respect to any Series 2010-3 Interest
Period, the monthly interest rate equal to the sum of:
(a)    1/12 of the Additional Spread Percentage as of the first day of such
Series 2010-3 Interest Period and
(b)    percentage equivalent of a fraction,
(x)    the numerator of which is equal to the product of:
(A)    the sum of:
(1)    the aggregate amount of interest payable by HVF II on any HVF II Series
of Group II Notes in respect of such Series 2010-3 Interest Period on the next
succeeding Payment Date (excluding any amounts previously paid pursuant to
Section 7.3) of the Series 2010-3 Supplement,
(2)    all unpaid fees, costs, expenses and indemnities payable by HVF II on or
prior to such Payment Date pursuant to the HVF II Group II Notes in respect of
all HVF II Series of Group II Notes and any of the other HVF II Agreements
(including any amounts payable by HVF II to any Person providing credit
enhancement for any HVF II Series of Group II Notes),
(3)    all unreimbursed out-of-pocket costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by HVF II in connection with the
administration, enforcement, waiver or amendment of the HVF II Group II
Indenture as it relates to any HVF II Series of HVF II Group II Notes and any of
the other HVF II Agreements on or prior to such Payment Date, and

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(4)    all other operating expenses of HVF II (including any management fees)
allocable to all HVF II Series of Group II Notes, including all unreimbursed
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by HVF II in connection with the administration, enforcement,
waiver or amendment of any “Group II Related Document” or “Group II Series
Related Document”, in each case, as defined under the HVF II Group II Indenture
prior to such Payment Date; and
(B) the Issuer’s Share as of the first day of such Series 2010-3 Interest
Period; and
(y)    the denominator of which is equal to the average daily Series 2010-3
Principal Amount during such Series 2010-3 Interest Period; provided, however,
that the Series 2010-3 Note Rate will in no event be higher than the maximum
rate permitted by applicable law.
“Series 2010-3 Note Repurchase Amount” means, as of any Series 2010-3 Repurchase
Date,
(i)    an amount equal to the Series 2010-3 Principal Amount (determined after
giving effect to any payments of principal of and interest on the Series 2010-3
Note on such Series 2010-3 Repurchase Date), plus
(ii)    without duplication, any other amounts then due and payable to the
holders of such Series 2010-3 Note.
“Series 2010-3 Note Repurchase Date” has the meaning specified in Section 11.1
of the Series 2010-3 Supplement.
“Series 2010-3 Noteholder” means the Person in whose name a Series 2010-3 Note
is registered in the Note Register.
“Series 2010-3 Operating Lease Commencement Date” has the meaning specified in
Section 3.2 of the Series 2010-3 Lease.
“Series 2010-3 Operating Lease Event of Default” has the meaning specified in
Section 9.1 of the Series 2010-3 Lease.
“Series 2010-3 Operating Lease Expiration Date” has the meaning specified in
Section 3.2 of the Series 2010-3 Lease.
“Series 2010-3 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2010-3 Principal
Amount as of such date and the denominator of which is the sum of (a) the
Aggregate Principal Amount plus

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(b) the sum of the Principal Amounts with respect to all Segregated Series of
Notes Outstanding, in each case, as of such date.
“Series 2010-3 Permitted Investments” means negotiable instruments or
securities, payable in Dollars, represented by instruments in bearer or
registered or in book-entry form which evidence:
(i)    obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;
(ii)    demand deposits of, time deposits in, or certificates of deposit issued
by, any depositary institution or trust company incorporated under the laws of
the United States of America or any state thereof whose short-term debt is rated
“P-1” by Moody’s and “A-1+” by S&P and subject to supervision and examination by
Federal or state banking or depositary institution authorities; provided,
however, that at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, the certificates of deposit or
short-term deposits, if any, or long-term unsecured debt obligations (other than
such obligation whose rating is based on collateral or on the credit of a Person
other than such institution or trust company) of such depositary institution or
trust company shall have a credit rating from S&P of “A‑1+” and a credit rating
from Moody’s of “P-1” in the case of certificates of deposit or short-term
deposits, or a rating from S&P not lower than “AA” and a rating from Moody’s not
lower than “Aa2” in the case of unsecured obligations;
(iii)    commercial paper having, at the earlier of (x) the time of the
investment and (y) the time of the contractual commitment to invest therein, a
rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;
(iv)    bankers’ acceptances issued by any depositary institution or trust
company described in clause (ii) above;
(v)    investments in money market funds rated “AAAm” by S&P and “Aaa-mf” by
Moody’s, or otherwise approved in writing by S&P or Moody’s, as applicable;
(vi)    Eurodollar time deposits having a credit rating from S&P of “A‑1+” and a
credit rating from Moody’s of “P-1”;
(vii)    repurchase agreements involving any of the Permitted Investments
described in clauses (i) and (vi) above and the certificates of deposit
described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s; and

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(viii)    any other instruments or securities, subject to the satisfaction of
the Series-Specific Rating Agency Condition with respect to the inclusion of
such instruments or securities.
“Series 2010-3 Permitted Lien” means (i) Liens for current taxes not delinquent
or for taxes being contested in good faith and by appropriate proceedings, and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens imposed by law, securing
obligations that are not more than thirty days past due or are being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves have been established, and are being maintained, in accordance with
GAAP and (iii) Liens in favor of the Trustee pursuant to the Series 2010-3
Supplement and Liens in favor of the Master Collateral Agent pursuant to the
Collateral Agency Agreement with respect to the Series 2010-3 RCFC Segregated
Vehicle Collateral.
“Series 2010-3 Potential Amortization Event” means any occurrence or event that,
with the giving of notice, the passage of time or both, would constitute a
Series 2010-3 Amortization Event.
“Series 2010-3 Potential Operating Lease Event of Default” means any occurrence
or event that, with the giving of notice, the passage of time or both, would
constitute a Series 2010-3 Operating Lease Event of Default.
“Series 2010-3 Principal Amount” means, when used with respect to any date, an
amount equal to without duplication, (a) the Series 2010-3 Initial Principal
Amount minus (b) the amount of principal payments (whether pursuant to a
Decrease, a redemption or otherwise) made to the Series 2010-3 Noteholder on or
prior to such date plus (c) the amount of all Advances pursuant to Section
2.1(a) of the Series 2010-3 Supplement on or prior to such date; provided that,
at no time may the Series 2010-3 Principal Amount exceed the Series 2010-3
Maximum Principal Amount.
“Series 2010-3 Principal Collections” means any Series 2010-3 Collections other
than Series 2010-3 Interest Collections.
“Series 2010-3 Program Vehicle” means, as of any date of determination, a Series
2010-3 Eligible Vehicle that is (i) eligible under, and subject to, a Series
2010-3 Manufacturer Program as of such date and (ii) not designated as a Series
2010-3 Non-Program Vehicle pursuant to the Series 2010-3 Lease as of such date.
“Series 2010-3 Qualified Institution” means a depository institution organized
under the laws of the United States of America or any State thereof or
incorporated under the laws of a foreign jurisdiction with a branch or agency
located in the United States of America or any State thereof and subject to
supervision and examination by federal or state banking authorities which at all
times has the Required Rating and, in the case of any such institution organized
under the laws of the United States of America, whose deposits are insured by
the FDIC (up to the then applicable legal limit).

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Series 2010-3 Qualified Trust Institution” means an institution organized under
the laws of the United States of America or any State thereof or incorporated
under the laws of a foreign jurisdiction with a branch or agency located in the
United States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities that at all times (i) is
authorized under such laws to act as a trustee or in any other fiduciary
capacity, (ii) has capital, surplus and undivided profits of not less than
$50,000,000 as set forth in its most recent published annual report of
condition, and (iii) has a long term deposits rating from at least two of S&P,
Moody’s, Fitch and DBRS of not less than: (A) in the case of S&P, “BBB-”, (B) in
the case of Moody’s, “Baa3”, (C) in the case of Fitch, “BBB-” and (D) in the
case of DBRS, “BBB(L)”.
“Series 2010-3 RCFC Segregated Vehicle Collateral” means the Group VII Master
Collateral.
“Series 2010-3 Related Documents” means, collectively, the Base Indenture,
Series 2010-3 Supplement, the Series 2010-3 Note, the Series 2010-3 Lease, the
Purchase Agreement, the Nominee Agreement, the Collateral Agency Agreement,
RCFC’s Organizational Documents, the Series 2010-3 Administration Agreement, any
other agreements relating to the issuance or the purchase of the Series 2010-3
Note, the Series 2010-3 Supplemental Documents and the Group VII Assignment of
Exchange Agreement.
“Series 2010-3 Repurchase Price” with respect to any Series 2010-3 Program
Vehicle:
(i) subject to a Series 2010-3 Repurchase Program, means the gross price paid or
payable by the Manufacturer thereof to repurchase such Series 2010-3 Program
Vehicle pursuant to such Series 2010-3 Repurchase Program; and
(ii) subject to a Series 2010-3 Guaranteed Depreciation Program, means the gross
amount that the Manufacturer thereof guarantees will be paid to the owner of
such Series 2010-3 Program Vehicle upon the disposition of such Series 2010-3
Program Vehicle pursuant to such Series 2010-3 Guaranteed Depreciation Program.
“Series 2010-3 Repurchase Program” means a program pursuant to which a
Manufacturer or one or more of its Affiliates has agreed to repurchase (prior to
any attempt to sell to a third party) Series 2010-3 Eligible Vehicles
manufactured by such Manufacturer or one or more of its Affiliates during a
specified period.
“Series 2010-3 Required Contractual Criteria” means, with respect to any Series
2010-3 Repurchase Program or Series 2010-3 Guaranteed Depreciation Program as of
any date of determination, terms therein pursuant to which:
(i) such Series 2010-3 Repurchase Program or Series 2010-3 Guaranteed
Depreciation Program, as applicable, is in full force and effect as of such date
with a Manufacturer,

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



(ii) the repurchase price or guaranteed auction sale price with respect to each
Series 2010-3 Eligible Vehicle subject thereto is at least equal to the
Capitalized Cost of such Series 2010-3 Eligible Vehicle, minus all Depreciation
Charges accrued with respect to such Series 2010-3 Eligible Vehicle prior to the
date that such Series 2010-3 Eligible Vehicle is submitted for repurchase or
resale (after any applicable minimum holding period) in accordance with the
terms of the Series 2010-3 Repurchase Program, minus Series 2010-3 Excess
Mileage Charges with respect to such Series 2010-3 Eligible Vehicle, minus
Series 2010-3 Excess Damage Charges with respect to such Series 2010-3 Eligible
Vehicle, minus Early Program Return Payment Amounts with respect to such Series
2010-3 Eligible Vehicle,
(iii) such Series 2010-3 Repurchase Program or Series 2010-3 Guaranteed
Depreciation Program, as applicable, cannot be unilaterally amended or
terminated with respect to any Series 2010-3 Eligible Vehicle subject thereto
after the purchase of such Series 2010-3 Eligible Vehicle, and
(iv) the assignment of the benefits (but not the burdens) of which to RCFC and
the Master Collateral Agent has been acknowledged in writing by the related
Manufacturer.
“Series 2010-3 Required Noteholders” means, with respect to the Series 2010-3
Note, Series 2010-3 Noteholders holding in excess of 50% of the aggregate Series
2010-3 Principal Amount of the Series 2010-3 Note. The Series 2010-3 Required
Noteholders shall be the “Required Noteholders” (as defined in the Base
Indenture) with respect to the Series 2010-3 Notes.
“Series 2010-3 Restatement Effective Date” means June 17, 2015.
“Series 2010-3 Supplement” means the Series Supplement.
“Series 2010-3 Supplemental Documents” means the Lease Vehicle Acquisition
Schedules, the Intra-Lease Lessee Transfer Schedules, the Inter-Lease
Reallocation Schedules and any other related documents attached to the Series
2010-3 Lease, in each case solely to the extent to which such schedules and
documents relate to Lease Vehicles or otherwise relate to and/or constitute
Series 2010-3 Collateral.
“Series of Notes” or “Series” means each Series of Notes issued and
authenticated pursuant to the Base Indenture and the applicable series
supplement (for the avoidance of doubt, excluding any Segregated Series of
Notes).
“Series-Specific Collateral” means collateral that is to be solely for the
benefit of the Segregated Noteholders of such Segregated Series of Notes.
“Series-Specific Rating Agency Condition” means, with respect to each HVF II
Series of Group II Notes, each “Rating Agency Condition” as defined in the
applicable HVF II Group II Series Supplement.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Series Supplement” has the meaning specified in the Preamble to the Series
2010-3 Supplement.
“Servicer” has the meaning specified in the Preamble of the Series 2010-3 Lease.
“Servicer Default” has the meaning specified in Section 9.6 of the Series 2010-3
Lease.
“Servicing Standard” means servicing that is performed with the promptness,
diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances and that:
(c)    taken as a whole (i) is usual and customary in the daily motor vehicle
rental, fleet leasing and/or equipment rental or leasing industry or (ii) to the
extent not usual and customary in any such industry, reflects changed
circumstances, practices, technologies, tactics, strategies or implementation
methods and, in each case, is behavior that the Master Servicer or its
Affiliates would undertake were the Master Servicer the owner of the Lease
Vehicles and that would not reasonably be expected to have a Lease Material
Adverse Effect with respect to the Lessor;
(d)    with respect to the Lessor or any Lessee, would enable the Master
Servicer to cause the Lessor or such Lessee to comply in all material respects
with all the duties and obligations of the Lessor or such Lessee, as applicable,
under the Series 2010-3 Lease; and
(e)    with respect to the Lessor or any Lessee, causes the Master Servicer, the
Lessor and/or such Lessee to remain in compliance with all Requirements of Law,
except to the extent that failure to remain in such compliance would not
reasonably be expected to result in a Lease Material Adverse Effect with respect
to the Lessor.
“Special Term” means, with respect to any Lease Vehicle titled in any state or
commonwealth set forth below, the period specified in the table below opposite
such state or commonwealth:

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



Jurisdiction of Title
Special Term
State of Illinois
One (1) year
State of Iowa
eleven (11) months
State of Maine
eleven (11) months
State of Maryland
180 days
Commonwealth of Massachusetts
eleven (11) months
State of Nebraska
thirty (30) days
State of South Dakota
twenty-eight (28) days
State of Texas
181 days
State of Vermont
eleven (11) months
Commonwealth of Virginia
eleven (11) months
State of West Virginia
thirty (30) days



“SPV Issuer Equity” has the meaning specified in Section 8.12 of the Series
2010-3 Supplement.
“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by such parent or (b) that is, at the time any
determination is being made, otherwise controlled, by such parent or one or more
subsidiaries of such parent or by such parent and one or more subsidiaries of
such parent.
“Term” has the meaning specified in Section 3.2 of the Series 2010-3 Lease.
“Transferee Lessee” has the meaning specified in Section 2.2(b) of the Series
2010-3 Lease.
“Transferor Lessee” has the meaning specified in Section 2.2(b) of the Series
2010-3 Lease.
“Trustee” has the meaning specified in the Preamble of the Series 2010-3
Supplement.

WEIL:\95390980\1\99910.6247

--------------------------------------------------------------------------------

 
Schedule I to:
RCFC Group VII Lease



“Turnback Date” means, with respect to any Lease Vehicle that is a Series 2010-3
Program Vehicle, the date on which such Lease Vehicle is accepted for return by
a Manufacturer or its agent pursuant to its Series 2010-3 Manufacturer Program.
“Unused Exchange Proceeds” means the Exchange Proceeds that are not used to
acquire Group VII Replacement Vehicles and which are transferred from an Escrow
Account to the Master Collateral Account for the account of RCFC in accordance
with the terms of the Master Exchange and Trust Agreement.
“Vehicle” means a passenger automobile, van or light-duty truck
“Vehicle Funding Date” has the meaning specified in Section 3.1(a) of the Series
2010-3 Lease.
“Vehicle Operating Lease Commencement Date” has the meaning specified in Section
3.1(a) of the Series 2010-3 Lease.
“Vehicle Operating Lease Expiration Date” has the meaning specified in Section
3.1(b) of the Series 2010-3 Lease.
“Vehicle Term” has the meaning specified in Section 3.1(b) of the Series 2010-3
Lease or Section 3.1(c) of the Series 2010-3 Lease, as applicable.
“VIN” means, with respect to a Lease Vehicle, such Lease Vehicle’s vehicle
identification number.































WEIL:\95390980\1\99910.6247